Exhibit 10.110

 

EXECUTION COPY

 

 

$75,000,000

 

SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

among

 

GENERAL MARITIME CORPORATION,

as Parent,

 

and

 

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME,

 

as Guarantors,

 

GENERAL MARITIME SUBSIDIARY CORPORATION

 

and

 

GENERAL MARITIME SUBSIDIARY II CORPORATION,
as Borrowers,

 

VARIOUS LENDERS

 

and

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

 

as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

 

Dated as of November 17, 2011

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1.

 

Definitions and Accounting Terms

2

 

 

 

 

1.01

 

Defined Terms

2

 

 

 

 

SECTION 2.

 

Amount and Terms of Credit Facilities; Lien Priority

30

 

 

 

 

2.01

 

The Commitments

30

2.02

 

Minimum Amount of Each Borrowing

30

2.03

 

Notice of Borrowing

30

2.04

 

Disbursement of Funds

31

2.05

 

Notes

32

2.06

 

Pro Rata Borrowings

33

2.07

 

Interest

33

2.08

 

Interest Periods

34

2.09

 

Increased Costs, Illegality, Market Disruption Event, etc.

34

2.10

 

Compensation

37

2.11

 

Change of Lending Office

37

2.12

 

Replacement of Lenders

37

2.13

 

No Discharge; Survival of Claims

38

2.14

 

Priority and Liens

38

2.15

 

Joint and Several

41

2.16

 

Defaulting Lenders

41

2.17

 

Incremental Commitments

42

 

 

 

 

SECTION 3.

 

Commitment Commission; Fees; Reductions of Commitment

46

 

 

 

 

3.01

 

Commitment Commission and Fees

46

3.02

 

Voluntary Termination of Commitments

47

3.03

 

Mandatory Reduction of Commitments

47

 

 

 

 

SECTION 4.

 

Prepayments; Payments; Taxes; Application of Proceeds

47

 

 

 

 

4.01

 

Voluntary Prepayments

47

4.02

 

Mandatory Repayments and Commitment Reductions

49

4.03

 

Method and Place of Payment

50

4.04

 

Net Payments; Taxes

50

4.05

 

Application of Proceeds

51

 

 

 

 

SECTION 5.

 

Conditions Precedent to the Initial Borrowing Date

52

 

 

 

 

5.01

 

Effective Date; Notes

52

5.02

 

Collateral and Guaranty Requirements; Validity of Liens

52

5.03

 

Margin Regulations

53

5.04

 

No Conflicts

53

5.05

 

First Day Orders

53

5.06

 

Other Orders

53

 

i

--------------------------------------------------------------------------------


 

5.07

 

Initial Approved Budget; Financial Statements

53

5.08

 

Material Adverse Change

54

 

 

 

 

SECTION 6.

 

Conditions Precedent to All Credit Events

54

 

 

 

 

6.01

 

No Default; Representations and Warranties

54

6.02

 

Notice of Borrowing

54

6.03

 

Orders; Approved Budget

54

6.04

 

Fees, etc.

55

6.05

 

Outstanding Loans and Letters of Credit

55

6.06

 

Material Adverse Change

55

 

 

 

 

SECTION 7.

 

Representations, Warranties and Agreements

56

 

 

 

 

7.01

 

Corporate/Limited Liability Company/Limited Partnership Status

56

7.02

 

Corporate Power and Authority

56

7.03

 

No Violation

56

7.04

 

Governmental Approvals

57

7.05

 

Financial Statements; Financial Condition; Undisclosed Liabilities

57

7.06

 

Litigation

58

7.07

 

True and Complete Disclosure

58

7.08

 

Use of Proceeds; Margin Regulations

58

7.09

 

Tax Returns and Payments

58

7.10

 

Compliance with ERISA

59

7.11

 

The Security Documents

60

7.12

 

Capitalization

60

7.13

 

Subsidiaries

61

7.14

 

Compliance with Statutes, etc.

61

7.15

 

Investment Company Act

61

7.16

 

Money Laundering

61

7.17

 

Pollution and Other Regulations

62

7.18

 

Labor Relations

63

7.19

 

Patents, Licenses, Franchises and Formulas

63

7.20

 

Indebtedness

63

7.21

 

Insurance

63

7.22

 

Concerning the Collateral Vessels

63

7.23

 

Citizenship

64

7.24

 

Collateral Vessel Classification; Flag

64

7.25

 

No Immunity

64

7.26

 

Fees and Enforcement

64

7.27

 

Form of Documentation

64

7.28

 

Patriot Act

65

7.29

 

Certain Business Practices

65

7.30

 

Orders

65

7.31

 

Appointment of Trustee or Examiner; Liquidation

65

7.32

 

Perfection of Security Interest

66

7.33

 

Secured Superpriority Claims

66

7.34

 

Excluded Subsidiaries

66

 

ii

--------------------------------------------------------------------------------


 

SECTION 8.

 

Affirmative Covenants

66

 

 

 

 

8.01

 

Information Covenants

66

8.02

 

Books, Records and Inspections

69

8.03

 

Maintenance of Property; Insurance

70

8.04

 

Corporate Franchises

70

8.05

 

Compliance with Statutes, etc.

70

8.06

 

Compliance with Environmental Laws

70

8.07

 

ERISA

71

8.08

 

End of Fiscal Years; Fiscal Quarters

72

8.09

 

Performance of Post-Petition Obligations

73

8.10

 

Payment of Taxes

73

8.11

 

Further Assurances

73

8.12

 

Deposit of Earnings and Cash

74

8.13

 

Ownership of Subsidiaries

74

8.14

 

Flag of Collateral Vessels; Citizenship; Collateral Vessel Classifications

74

8.15

 

Use of Proceeds

74

8.16

 

Advisors and Cooperation

75

8.17

 

Milestones

75

 

 

 

 

SECTION 9.

 

Negative Covenants

75

 

 

 

 

9.01

 

Liens

75

9.02

 

Consolidation, Merger, Purchase or Sale of Assets, etc.

77

9.03

 

Dividends

78

9.04

 

Indebtedness

78

9.05

 

Advances, Investments and Loans

78

9.06

 

Transactions with Affiliates

80

9.07

 

Approved Budget

80

9.08

 

Minimum Liquidity; Minimum EBITDA

80

9.09

 

Capital Expenditures

81

9.10

 

Limitation on Modifications of Certificate of Incorporation, By-Laws and Certain
Other Agreements; etc.

81

9.11

 

Limitation on Certain Restrictions on Subsidiaries

81

9.12

 

Limitation on Issuance of Equity Interests

82

9.13

 

Business

82

9.14

 

Jurisdiction of Employment

82

9.15

 

Bank Accounts

83

9.16

 

Pre-Petition Payments and Amendments of Pre-Petition Facilities

83

9.17

 

Use of Proceeds

83

9.18

 

Charters

84

9.19

 

Final Bankruptcy Court Order; Administrative Priority; Lien Priority; Payment of
Claims

84

 

 

 

 

SECTION 10.

 

Events of Default

84

 

 

 

 

10.01

 

Payments

84

10.02

 

Representations, etc.

85

 

iii

--------------------------------------------------------------------------------


 

10.03

 

Covenants

85

10.04

 

Default Under Other Agreements

85

10.05

 

ERISA

85

10.06

 

Security Documents

86

10.07

 

Guarantees

86

10.08

 

Judgments

86

10.09

 

Change of Control

87

10.10

 

Dismissal or Conversion of Chapter 11 Case

87

10.11

 

Relief from Automatic Stay

87

10.12

 

Orders

87

10.13

 

Pre-Petition Payments

88

10.14

 

Invalid Plan

88

10.15

 

Disgorgement

88

10.16

 

Sale of Assets

88

10.17

 

Supportive Actions

88

10.18

 

Material Impairment

88

 

 

 

 

SECTION 11.

 

Agency and Security Trustee Provisions

89

 

 

 

 

11.01

 

Appointment

89

11.02

 

Nature of Duties

90

11.03

 

Lack of Reliance on the Agents

90

11.04

 

Certain Rights of the Agents

90

11.05

 

Reliance

91

11.06

 

Indemnification

91

11.07

 

The Administrative Agent in its Individual Capacity

91

11.08

 

Holders

91

11.09

 

Resignation by the Administrative Agent

91

11.10

 

Collateral Matters

92

11.11

 

Delivery of Information

93

 

 

 

 

SECTION 12.

 

Miscellaneous

93

 

 

 

 

12.01

 

Payment of Expenses, etc.

93

12.02

 

Right of Setoff

94

12.03

 

Notices

95

12.04

 

Benefit of Agreement

95

12.05

 

No Waiver; Remedies Cumulative

97

12.06

 

Payments Pro Rata

97

12.07

 

Calculations; Computations

98

12.08

 

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

98

12.09

 

Counterparts

100

12.10

 

Effectiveness

100

12.11

 

Headings Descriptive

101

12.12

 

Amendment or Waiver; etc.

101

12.13

 

Survival

102

12.14

 

Domicile of Loans

103

 

iv

--------------------------------------------------------------------------------


 

12.15

 

Confidentiality

103

12.16

 

Register

103

12.17

 

Judgment Currency

104

12.18

 

Language

105

12.19

 

Waiver of Immunity

105

12.20

 

USA PATRIOT Act Notice

105

12.21

 

Order

105

12.22

 

Parties Including Trustees; Bankruptcy Court Proceedings

105

 

 

 

 

SECTION 13.

 

Guaranty

106

 

 

 

 

13.01

 

Guaranty

106

13.02

 

Nature of Liability

106

13.03

 

Independent Obligation

107

13.04

 

Authorization

107

13.05

 

Continuing Guaranty and Reliance

109

13.06

 

Subordination

109

13.07

 

Waiver

109

13.08

 

Payments; Judgment Shortfall

111

13.09

 

Reinstatement

111

13.10

 

Contribution

112

13.11

 

Limitation on Obligations

113

 

 

 

 

SECTION 14.

 

Letters of Credit

113

 

 

 

 

14.01

 

Letters of Credit

113

14.02

 

Letter of Credit Requests; Minimum Stated Amount

114

14.03

 

Letter of Credit Participations

114

14.04

 

Agreement to Repay Letter of Credit Drawings

116

14.05

 

Increased Costs

117

 

SCHEDULE I

-

Commitments

SCHEDULE II

-

Lender Addresses

SCHEDULE III

-

Collateral Vessels

SCHEDULE IV

-

Existing Liens

SCHEDULE V

-

Existing Indebtedness

SCHEDULE VI

-

Required Insurance

SCHEDULE VII

-

ERISA

SCHEDULE VIII

-

Guarantors

SCHEDULE IX

-

Capitalization

SCHEDULE X

-

Approved Classification Societies

SCHEDULE XI

-

Existing Investments

SCHEDULE XII

-

Transactions with Affiliates

SCHEDULE XIII

-

Excluded Subsidiaries

SCHEDULE XIV

-

Concentration Accounts

 

 

 

EXHIBIT A

-

Form of Notice of Borrowing

EXHIBIT B-1

-

Form of Term Note

 

v

--------------------------------------------------------------------------------


 

EXHIBIT B-2

-

Form of Revolving Note

EXHIBIT C-1

-

Form of Opinion of Constantine P. Georgiopoulos, New York maritime counsel to
the Credit Parties

EXHIBIT C-2

-

Form of Opinion of Dennis J. Reeder, Esq., Marshall Islands counsel to the
Credit Parties

EXHIBIT C-3

-

Form of Opinion of George E. Henries, Esq., Liberian counsel to the Credit
Parties

EXHIBIT C-4

-

Form of Opinion of Conyers, Dill & Pearman Limited, Bermuda counsel to the
Credit Parties

EXHIBIT D

-

Form of Officer’s Certificate

EXHIBIT E

-

Form of Assignment of Earnings

EXHIBIT F

-

Form of Assignment of Insurances

EXHIBIT G-1

-

Form of Marshall Islands Collateral Vessel Mortgage

EXHIBIT G-2

-

Form of Liberian Collateral Vessel Mortgage

EXHIBIT G-3

-

Form of Bermuda Collateral Vessel Mortgage

EXHIBIT H

-

Form of Assignment and Assumption Agreement

EXHIBIT I

-

Form of Compliance Certificate

EXHIBIT J

-

Subordination Provisions

EXHIBIT K

-

Form of Letter of Credit Request

EXHIBIT L

-

Form of Interim Order

EXHIBIT M

-

Form of Incremental Commitment Agreement

EXHIBIT N

-

Form of Deposit Account Control Agreement

 

vi

--------------------------------------------------------------------------------


 

THIS SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT, dated
as of November 16, 2011, among GENERAL MARITIME CORPORATION, a Marshall Islands
corporation (the “Parent”), the other Guarantors party hereto from time to time,
GENERAL MARITIME SUBSIDIARY CORPORATION, a Marshall Islands corporation (“GMSC”)
and GENERAL MARITIME SUBSIDIARY II CORPORATION, a Marshall Islands corporation
(“GMSCII”), as co-borrowers (each, a “Borrower” and together, the “Borrowers”),
the Lenders party hereto from time to time, and NORDEA BANK FINLAND PLC, NEW
YORK BRANCH, as Administrative Agent (in such capacity, the “Administrative
Agent”) and as Collateral Agent under the Security Documents (in such capacity,
the “Collateral Agent”).  All capitalized terms used herein and defined in
Section 1 are used herein as therein defined.

 

W I T N E S S E T H:

 

WHEREAS, on November 16, 2011 (the “Petition Date”), the Credit Parties (other
than the Excluded Subsidiaries) commenced a voluntary case (collectively, the
“Chapter 11 Case”) under Title 11 of the United States Code entitled
“Bankruptcy” (as now or hereafter in effect, or any successor thereto, the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”), and such Credit Parties continue
to operate their businesses and manage their properties as debtors-in-possession
pursuant to Sections 1107 and 1108 of the Bankruptcy Code;

 

WHEREAS, the Borrowers have requested that the Lenders provide a senior secured
superpriority debtor-in-possession credit facility to the Borrowers in an
aggregate principal amount not to exceed $75,000,000 (plus Incremental
Commitments, if any, the “DIP Facility”), initially comprised of (x) a term loan
facility of up to $40,000,000 and (y) a revolving loan credit facility of up to
$35,000,000 to (i) fund operating expenses, adequate protection payments
required under the Orders and general corporate and working capital requirements
of the Parent, the Borrowers and their respective Subsidiaries, and
administrative expenses of the Chapter 11 Case, in each case in compliance with
Section 9.07(b), (ii) make any Pre-Petition Payments to the extent expressly
permitted hereunder, (iii) pay restructuring fees and expenses, (iv) issue
Letters of Credit, (v) pay fees, expenses and interest to the Administrative
Agent and the Lenders under the DIP Facility and (vi) pay fees and expenses of
the Credit Parties’ professionals;

 

WHEREAS, the Lenders are willing to make certain Post-Petition loans and procure
the issuance of certain Post-Petition letters of credit and/or performance,
insurance, surety or bond guarantees at the request of the Borrowers of up to
the amount of the Commitments under the DIP Facility upon the terms and
conditions set forth herein;

 

WHEREAS, the Guarantors are willing to guarantee all of the Obligations of the
Borrowers to the Lenders under the Credit Documents;

 

WHEREAS, each Borrower and each Guarantor acknowledges that they each will
receive substantial direct and indirect benefits by reason of the making of
loans and other financial accommodations to the Borrowers as provided in this
Agreement; and

 

--------------------------------------------------------------------------------


 

WHEREAS, to provide security for the repayment of all obligations of any kind of
the Credit Parties hereunder and under the other Credit Documents, including (i)
direct borrowings and (ii) reimbursement obligations under Letters of Credit,
each of the Credit Parties will provide to the Collateral Agent (for the benefit
of the Secured Creditors) the Liens, status and protection set forth in Sections
2.14 and 7.33.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.  Definitions and Accounting Terms.

 

1.01  Defined Terms.  As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

 

“$372M Pre-Petition Senior Credit Agreement” shall have the meaning provided in
the definition of “Pre-Petition Senior Facilities”.

 

“$372M Required Lenders” shall have the meaning provided in the definition of
“Relevant Pre-Petition Required Lenders”.

 

“$550M Pre-Petition Senior Credit Agreement” shall have the meaning provided in
the definition of “Pre-Petition Senior Facilities”.

 

“$550M Required Lenders” shall have the meaning provided in the definition of
“Relevant Pre-Petition Required Lenders”.

 

“Acceptable Flag Jurisdiction” shall have the meaning provided in Section 8.14.

 

“Acceptable Plan” shall mean a plan of reorganization of the Credit Parties
pursuant to Chapter 11 of the Bankruptcy Code which is in form and substance
satisfactory to the Directing Parties and which provides for the following:

 

(i)            the raising of the New Equity Amount;

 

(ii)           either (x) payment in full in cash of the Pre-Petition Senior
Facilities or (y) other treatment of all obligations outstanding under the
Pre-Petition Senior Facilities acceptable to the Directing Parties, which shall
include:

 

a.              treatment acceptable to the Directing Parties of all obligations
outstanding under the Pre-Petition Junior Credit Agreement;

 

b.              treatment acceptable to the Directing Parties of the Senior
Unsecured Notes;

 

c.               an initial board of directors of the reorganized the Parent
selected prior to the effective date of an Acceptable Plan in a fashion that is
reasonably acceptable to the Directing Parties; and

 

d.              a senior management retention and incentive plan reasonably
acceptable to the Directing Parties; and

 

2

--------------------------------------------------------------------------------


 

(iii)          payment in full in cash of the DIP Facility, on or prior to the
Maturity Date;

 

provided it is understood that the Prearranged Plan is an Acceptable Plan.

 

“Acceptable Sale Process” shall mean the implementation of the bidding and sale
procedures (the “Bidding and Sale Procedures”) in respect of all of the Credit
Parties’ assets and property, approved by an order of the Bankruptcy Court, in
form and substance reasonably acceptable to the Directing Parties and the Credit
Parties, and which shall include the following terms:

 

(i)            the sale process may be a public auction or a private sale
process;

 

(ii)           the right of the Pre-Petition Senior Agent on behalf of the
Pre-Petition Senior Lenders and the Administrative Agent on behalf of the
Lenders to credit bid, whether as the “stalking horse” (through a designated
nominee) or otherwise (the “Credit Bid”), up to the full amount of their claims
under the Pre-Petition Senior Facilities and the DIP Facility, respectively, on
terms and conditions satisfactory to (x) the Directing Parties with respect to a
Credit Bid by the Pre-Petition Senior Agent on behalf of the Pre-Petition Senior
Lenders and (y) each Lender with respect to a Credit Bid by the Administrative
Agent on behalf of the Lenders, shall be fully preserved in all circumstances;

 

(iii)          upon execution by (i) the Pre-Petition Senior Agent on behalf of
the Pre-Petition Senior Lenders and (ii) the Administrative Agent on behalf of
the Lenders (with the consent of each Lender in the event of inclusion of the
DIP Facility in the Credit Bid) of a purchase and sale agreement (or other
documentation) with the Credit Parties (the “Stalking Horse Agreement”), in form
and substance satisfactory to the Directing Parties and the Credit Parties, the
Credit Bid shall be the “stalking horse” bid and the Pre-Petition Senior Agent
on behalf of the Pre-Petition Senior Lenders and, in the event of inclusion of
the DIP Facility in the Credit Bid, the Administrative Agent on behalf of the
Lenders shall be entitled to the Break-Up Fee and Expense Reimbursement,
provided that the Credit Parties may enter into an alternative stalking horse
agreement (an “Alternative Stalking Horse Agreement”) with alternative
bidder(s) within 10 Business Days of the commencement of the Acceptable Sale
Process if such Alternative Stalking Horse Agreement provides for the payment in
full in cash of the Pre-Petition Senior Facilities and the DIP Facility (or
other treatment satisfactory to the Directing Parties) in form and substance
acceptable to the Directing Parties (an “Alternative Stalking Horse Agreement”);
provided that (i) if any such alternative bid provides for treatment of the DIP
Facility other than by payment in full in cash, the terms of such alternative
bid shall be acceptable in form and substance to each Lender and (ii) if any
such alternative bid provides for treatment of the Pre-Petition Senior
Facilities other than by payment in full in cash, the terms of such alternative
bid shall be acceptable in form and substance to the Directing Parties;

 

(iv)          the Pre-Petition Senior Lenders and, in the event of inclusion of
the DIP Facility in the Credit Bid, the Lenders shall be entitled in respect of
the Credit Bid to (a) a “break-up fee” equal to 1% of the outstanding amount of
the Pre-Petition Senior Facilities and the maximum commitments under the DIP
Facility (the “Break-Up Fee”)

 

3

--------------------------------------------------------------------------------


 

and (b) the reimbursement of their reasonable expenses, in each case on terms
acceptable to the Directing Parties (the “Expense Reimbursement”); provided that
the Break-Up Fee shall only be payable if an Acceptable Sale Process is
commenced, the Credit Parties do not enter into an Alterative Stalking Horse
Agreement within the time period set forth in clause (iii) above and the Credit
Bid is not the successful bid under the sale process;

 

(v)           an auction (to the extent necessary) and a hearing before the
Bankruptcy Court to consider the sale of substantially all of the Credit
Parties’ assets shall be scheduled for a date that is no later than 90 days
following the commencement of an Acceptable Sale Process; and

 

(vi)          the proceeds of the sale of the Credit Parties’ property and
assets shall fund (unless pre-funded by the Lenders under the DIP Facility
(which may then be included in the Credit Bid)) a reasonable wind-down budget
(the “Wind-Down Budget”) for costs reasonably necessary to wind down the Chapter
11 Case, including an amount for the reasonable fees and expenses of the
estates’ professionals, which shall be (x) agreed to by the Credit Parties and
either (i) the Relevant Pre-Petition Required Lenders (in the event that the
Pre-Petition Senior Facilities are included in the Credit Bid) and the Required
Lenders (in the event that the DIP Facility is included in the Credit Bid) or
(ii) a third party purchaser of substantially all of the Credit Parties’ assets
(without limitation of any of the Lenders’ or the Pre-Petition Lenders’ rights)
and (y) subject in all cases to approval of the Bankruptcy Court.

 

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement, and shall include any successor thereto.

 

“Affiliate” shall mean, with respect to any Person, any other Person (including,
for purposes of Section 9.06 only, all directors, officers and partners of such
Person) directly or indirectly controlling, controlled by, or under direct or
indirect common control with, such Person; provided, however, that for purposes
of Section 9.06, an Affiliate of the Parent shall include any Person that
directly or indirectly owns more than 5% of any class of the capital stock of
the Parent and any officer or director of the Parent or any of its
Subsidiaries.  A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise.  Notwithstanding anything to the
contrary contained above, for purposes of Section 9.06, neither the
Administrative Agent, nor the Collateral Agent, nor any Lender (or any of their
respective affiliates) shall be deemed to constitute an Affiliate of the Parent
or its Subsidiaries in connection with the Credit Documents or its dealings or
arrangements relating thereto.

 

“Affiliate Transferee” shall have the meaning provided in the definition of
“Sell Down”.

 

“Agents” shall mean, collectively, the Administrative Agent and the Collateral
Agent.

 

“Agreement” shall mean this Senior Secured Superpriority Debtor-in-Possession
Credit Agreement, as modified, supplemented, amended or restated from time to
time.

 

4

--------------------------------------------------------------------------------


 

“Alternative Stalking Horse Agreement” shall have the meaning provided in the
definition of “Acceptable Sale Process”.

 

“Applicable Commitment Commission Rate” shall mean, at any time, a rate per
annum equal to 50% of the Applicable Margin as in effect at such time.

 

“Applicable Margin” shall mean a percentage per annum equal to (x) at any time
prior to the effective date of the Extension Option by the Borrowers, 6.50% per
annum, and (y) at any time from and after the effective date of the Extension
Option by the Borrowers, 7.00% per annum; provided that during the continuance
of an Event of Default, the Applicable Margin otherwise applicable at such time
shall be increased by 2.00%.

 

“Approved Appraiser” shall mean H. Clarksons & Company Limited, Fearnleys Ltd.,
R.S. Platou Shipbrokers a.s., Lorentzen & Stemoco, Simpson Spence & Young Ltd.
or such other independent appraisal firm as may be acceptable to the Required
Lenders.

 

“Approved Budget” shall mean the aggregate, without duplication, of all items
that are set forth in the Initial Approved Budget and any Supplemental Approved
Budget.

 

“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit H (appropriately completed).

 

“Assignment of Earnings” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements.”

 

“Assignment of Insurances” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements.”

 

“Avoidance Actions” shall mean actions for preferences, fraudulent conveyances,
and other avoidance power claims under Sections 544, 545, 547, 548, 550 and 553
of the Bankruptcy Code.

 

“Bankruptcy Code” shall have the meaning provided in the Recitals hereto.

 

“Bankruptcy Court” shall have the meaning provided in the Recitals hereto.

 

“Borrowers” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Borrowing” shall mean the borrowing of Loans from all the Lenders (other than
Defaulting Lenders) having Commitments under the relevant Tranche on a given
date having the same Interest Period.

 

“Borrowing Date” shall mean each date on which a Credit Event occurs.

 

“Break-Up Fee” shall have the meaning provided in the definition of “Acceptable
Sale Process”.

 

5

--------------------------------------------------------------------------------


 

“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in New York City or London a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close.

 

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of Capitalized Lease Obligations incurred by such
Person.

 

“Capitalized Lease Obligations” of any Person shall mean all rental obligations
which, under GAAP, are or will be required to be capitalized on the books of
such Person, in each case taken at the amount thereof accounted for as
indebtedness in accordance with such principles.

 

“Carve-Out” shall have the meaning provided in Section 2.14(a).

 

“Carve-Out Trigger Notice” as defined in Section 2.14(a).

 

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than one year from the date of
acquisition, (ii) time deposits and certificates of deposit of any commercial
bank having, or which is the principal banking subsidiary of a bank holding
company having capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by such Person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause (i)
above entered into with any bank meeting the qualifications specified in clause
(ii) above, (iv) commercial paper issued by any Person incorporated in the
United States rated at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s and in each case maturing not more than
one year after the date of acquisition by such Person, and (v) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in clauses (i) through (iv) above.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

 

“Change of Control” shall mean (i) the Parent shall at any time and for any
reason fail to own, directly or indirectly, 100% of the Equity Interests of
either Borrower and each Guarantor which owns a Collateral Vessel, except in the
case of a non-U.S. Guarantor, any such other ownership as required by applicable
law, (ii) the sale, lease or transfer of all or substantially all of the
Parent’s assets to any Person or group (as such term is used in
Section 13(d)(3) of the Exchange Act) or (iii) the liquidation or dissolution of
the Parent or either Borrower; provided that if any of the foregoing occurs as
part of the consummation of an Acceptable Plan or an Acceptable Sale Process, it
shall not constitute a Change of Control.

 

“Chapter 11 Case” shall have the meaning provided in the Recitals hereto.

 

6

--------------------------------------------------------------------------------


 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. 
Section references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” shall mean, all now owned or hereafter acquired assets and
property, whether real or personal, of the Credit Parties including, without
limitation, all Pre-Petition Senior Collateral, including each Collateral
Vessel, all assets and property pledged under the Credit Documents, and all
cash, any investment of such cash, inventory, accounts receivable, including
intercompany accounts (and all rights associated therewith), other rights to
payment whether arising before or after the Petition Date, contracts, contract
rights, chattel paper, goods, investment property, inventory, deposit accounts
(including the cash collection, “lockbox” and “concentration” accounts provided
for in the Credit Documents), “core concentration accounts,” “cash collateral
accounts”, and in each case all amounts on deposit therein from time to time,
equity interests, securities accounts, securities entitlements, securities,
commercial tort claims, books, records, plants, equipment, general intangibles,
documents, instruments, interests in leases and leaseholds, interests in real
property, fixtures, payment intangibles, tax or other refunds, insurance
proceeds, letters of credit, letter of credit rights, supporting obligations,
machinery and equipment, patents, copyrights, trademarks, tradenames, other
intellectual property, all licenses therefor, and all proceeds, rents, profits,
products and substitutions, if any, of any of the foregoing.  For the avoidance
of doubt, the Collateral shall not include Avoidance Actions, but shall, upon
entry of a Final Order, include the proceeds of Avoidance Actions, which shall
be available to pay any administrative claim held by the Pre-Petition Senior
Agent and/or any Pre-Petition Senior Lender in respect of any obligations under
the Pre-Petition Senior Credit Documents and by the Administrative Agent and/or
any Lender in respect of the DIP Facility.

 

“Collateral Agent” shall mean the Administrative Agent acting as mortgagee,
security trustee or collateral agent for the Secured Creditors pursuant to the
Security Documents.

 

“Collateral and Guaranty Requirements” shall mean with respect to the Credit
Parties, the requirement that:

 

(i)            each Borrower, each Guarantor, the Collateral Agent and Nordea
Bank Finland plc, New York Branch, as depositary bank, shall have duly executed
and delivered a control agreement substantially in the form of Exhibit N (the
“Deposit Account Control Agreement”) or otherwise reasonably acceptable to the
Administrative Agent with respect to any Concentration Account opened or
maintained by such Borrower or Guarantor;

 

(ii)           each Guarantor that owns a Collateral Vessel shall have duly
authorized, executed and delivered (x) an Assignment of Earnings substantially
in the form of Exhibit E (as modified, supplemented or amended from time to
time, the “Assignment of Earnings”) and (y) an Assignment of Insurances
substantially in the form of Exhibit F (as modified, supplemented or amended
from time to time, the “Assignment of Insurances”), together covering all of
such Guarantor’s present and future Earnings and Insurance Collateral on such
Collateral Vessels;

 

7

--------------------------------------------------------------------------------


 

(iii)                               each Guarantor that owns a Collateral Vessel
shall have duly authorized, executed and delivered, and caused to be recorded in
the appropriate Vessel registry a Collateral Vessel Mortgage with respect to
such Collateral Vessel and such Collateral Vessel Mortgage shall be effective to
create in favor of the Collateral Agent and/or the Lenders a legal, valid and
enforceable first priority security interest in, and lien upon such Collateral
Vessel, in each case subject only to Permitted Liens;

 

(iv)                              all filings, deliveries of instruments and
other actions necessary or desirable in the reasonable opinion of the Collateral
Agent to perfect and preserve the security interests described in clauses (i)
through and including (iii) above shall have been duly effected and the
Collateral Agent shall have received evidence thereof in form and substance
reasonably satisfactory to the Collateral Agent;

 

(v)                                 the Administrative Agent shall have received
each of the following:

 

(a)           certificates of ownership from appropriate authorities showing (or
confirmation updating previously reviewed certificates and indicating) the
registered ownership of such Collateral Vessel by the relevant Guarantor;

 

(b)           the results of maritime registry searches with respect to such
Collateral Vessel, indicating no record liens other than Liens in favor of the
Collateral Agent and/or the Lenders and Permitted Liens;

 

(c)           class certificates from a classification society listed on
Schedule X or another classification society reasonably acceptable to the
Administrative Agent, indicating that such Collateral Vessel meets the criteria
specified in Section 7.24;

 

(d)           an officers’ certificate from the Borrowers certifying that there
has been no change to (x) the certified copies of the agreements related to the
technical and commercial management of each Collateral Vessel and (y) certified
copies of the ISM and ISPS Code documentation for each Collateral Vessel, in
each case received by the Administrative Agent on May 6, 2011; and

 

(e)           a report, in form and scope reasonably satisfactory to the
Administrative Agent, from a firm of independent marine insurance brokers
reasonably acceptable to the Administrative Agent (it being understood that
Leeds and Leeds, AON and Marsh are acceptable) with respect to the insurance
maintained by the Credit Parties in respect of such Collateral Vessel, together
with a certificate from such broker certifying that such insurances (i) are
placed with such insurance companies and/or underwriters and/or clubs, in such
amounts, against such risks, and in such form, as are customarily insured
against by similarly situated insureds for the protection of the Administrative
Agent, the Collateral Agent and/or the Lenders as mortgagee, (ii) otherwise
conform with the insurance requirements of each respective Collateral Vessel
Mortgage and (iii) comply with the Required Insurance;

 

8

--------------------------------------------------------------------------------


 

(vi)          the Administrative Agent shall have received from (a) special New
York maritime counsel to each of the Credit Parties (which shall be Constantine
P. Georgiopoulos or other counsel to each of the Credit Parties qualified in
such jurisdiction that own a Collateral Vessel and reasonably satisfactory to
the Administrative Agent), an opinion addressed to the Administrative Agent and
each of the Lenders and dated as of the date of such Credit Event covering the
matters set forth in Exhibit C-1, (b) special Marshall Islands counsel to each
of the Credit Parties (which shall be Dennis J. Reeder, Esq. or other counsel to
each of the Credit Parties qualified in such jurisdiction that own a Collateral
Vessel and reasonably satisfactory to the Administrative Agent), an opinion
addressed to the Administrative Agent and each of the Lenders and dated as of
the date of such Credit Event covering the matters set forth in Exhibit C-2, (c)
special Liberian counsel to each of the Credit Parties (which shall be George E.
Henries, Esq. or other counsel to each of the Credit Parties qualified in such
jurisdiction that own a Collateral Vessel and reasonably satisfactory to the
Administrative Agent), an opinion addressed to the Administrative Agent and each
of the Lenders and dated as of the date of such Credit Event covering the
matters set forth in Exhibit C-3 and (d) special Bermuda counsel to each of the
Credit Parties (which shall be Conyers, Dill & Pearman Limited or other counsel
to each of the Credit Parties qualified in such jurisdiction that own a
Collateral Vessel and reasonably satisfactory to the Administrative Agent), an
opinion addressed to the Administrative Agent and each of the Lenders and dated
as of the date of such Credit Event covering the matters set forth in
Exhibit C-4; and

 

(vii)         the Administrative Agent shall have received a certificate, dated
the Effective Date and reasonably acceptable to the Administrative Agent, signed
by the Chairman of the Board, the President, any Vice President, the Treasurer
or an authorized manager, member or general partner of each Credit Party, and
attested to by the Secretary or any Assistant Secretary (or, to the extent such
Credit Party does not have a Secretary or Assistant Secretary, the analogous
Person within such Credit Party) of such Credit Party, as the case may be,
substantially in the form of Exhibit D, with appropriate insertions, together
with copies of the Certificate of Incorporation and By-Laws (or equivalent
organizational documents) of such Credit Party and the resolutions of such
Credit Party referred to in such certificate authorizing the consummation of the
Transaction; provided that copies of the Certificate of Incorporation or By-Laws
(or equivalent organizational documents) referred to in this clause (vii) shall
not be required to be delivered by (x) any of the Credit Parties under and as
defined in the Pre-Petition Senior Facilities so long as such Credit Parties
certify that there have been no changes made to the organizational documents
previously delivered pursuant to the Pre-Petition Senior Facilities or (y) any
of the Inactive Subsidiaries.

 

“Collateral Disposition” shall mean (i) the sale, lease, transfer or other
disposition of Collateral by the Parent or any of its Subsidiaries to any Person
other than the Parent or any Subsidiary of the Parent or (ii) any Event of Loss
of any Collateral Vessel; provided, however, that the charter of any Collateral
Vessel shall not be considered a Collateral Disposition.

 

“Collateral Vessel” shall mean, at any time, each of the Vessels listed on
Schedule III.

 

9

--------------------------------------------------------------------------------


 

“Collateral Vessel Mortgage” shall mean, with respect to the Collateral Vessels,
a first priority statutory mortgage and deed of covenant supplemental thereto or
a first preferred mortgage in substantially the form of Exhibit G-1, Exhibit G-2
or Exhibit G-3, as applicable, or such other form as may be reasonably
satisfactory to the Administrative Agent, as such first priority statutory
mortgage and deed of covenant supplemental thereto or first preferred mortgage
may be amended, modified or supplemented from time to time in accordance with
the terms hereof and thereof.

 

“Commitment” shall mean any of the commitments of any Lender, i.e., whether the
Term Loan Commitment or a Revolving Commitment.

 

“Commitment Commission” shall have the meaning provided in Section 3.01(a).

 

“Concentration Account” shall mean, collectively, the accounts listed on
Schedule XIV.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus the following to the extent deducted in calculating such
Consolidated Net Income: (i) consolidated interest expense for such period, (ii)
consolidated income tax expense for such period, (iii) all amounts attributable
to depreciation and amortization for such period, (iv) any extraordinary losses
for such period, (v) costs and any professional fees incurred in connection with
the Chapter 11 Case for such period, (vi) any management retention or incentive
program payments for such period, (vii) non-cash restricted stock compensation,
(viii) any non-cash charges for such period and (ix) any one-time cash charges
in connection with the closing of an office for such period, less any
extraordinary gains for such period.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net after
tax income of the Parent and its Subsidiaries determined in accordance with
GAAP.

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business and any products warranties extended in the ordinary
course of business.  The amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made (or, if the
less, the maximum amount of such primary obligation for which such Person may be
liable pursuant to the terms of the instrument evidencing such Contingent
Obligation) or, if not stated or determinable, the maximum

 

10

--------------------------------------------------------------------------------


 

reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

 

“Credit Bid” shall have the meaning provided in the definition of “Acceptable
Sale Process”.

 

“Credit Documents” shall mean this Agreement, each Incremental Commitment
Agreement, each Note, each Security Document and, after the execution and
delivery thereof, each additional guaranty or additional security document
executed pursuant to Section 8.11.

 

“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit.

 

“Credit Party” shall mean the Parent and each of its Subsidiaries.

 

“Debt Issuance” shall mean the incurrence by any Credit Party of any
Indebtedness after the Effective Date (other than as permitted by Section 9.04).

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Deposit Account Control Agreement” shall have the meaning provided in the
definition of “Collateral and Guaranty Requirements”.

 

“DIP Facility” shall have the meaning provided in the Recitals hereto.

 

“Directing Parties” shall mean either (x) the consent of (i) if the Steering
Committee consists of four or more members, all but one of the Steering
Committee Lenders, and (ii) if the Steering Committee consists of three or fewer
Steering Committee Lenders, each Steering Committee Lender, or (y) the Relevant
Pre-Petition Required Lenders, provided that (i) in the event of a disagreement
or inconsistency as to any matter between the Steering Committee and the
Relevant Pre-Petition Required Lenders, the Relevant Pre-Petition Required
Lenders shall control and (ii) in the event that the consent requirement set
forth in clause (x) of this definition is satisfied with less than the unanimous
consent of the Steering Committee Lenders, any dissenting Steering Committee
Lender may require that the consent requirement set forth in clause (y) of this
definition be satisfied for any action of the Directing Parties with respect to
the matter subject to dispute; provided that for purposes of this Agreement, the
Credit Parties shall be entitled to rely on the decision of the Steering
Committee unless they are informed otherwise at the time of reliance thereon.

 

“Dividend” shall mean, with respect to any Person, a dividend, distribution or
return of any equity capital to its stockholders, partners or members, any other
distribution, payment or delivery of property or cash to its stockholders,
partners or members in their capacity as such, the redemption, retirement,
purchase or acquisition, directly or indirectly, for a consideration of any
shares of any class of its capital stock or any other Equity Interests

 

11

--------------------------------------------------------------------------------


 

outstanding on or after the Petition Date (or any options or warrants issued by
such Person with respect to its capital stock or other Equity Interests), or the
setting aside of any funds for any of the foregoing purposes, or the granting of
permission to any of its Subsidiaries to purchase or otherwise acquire for a
consideration any shares of any class of the capital stock or any other Equity
Interests of such Person outstanding on or after the Petition Date (or any
options or warrants issued by such Person with respect to its capital stock or
other Equity Interests).  Without limiting the foregoing, “Dividends” with
respect to any Person shall also include all payments made or required to be
made by such Person with respect to any stock appreciation rights, equity
incentive or achievement plans or any similar plans or setting aside of any
funds for the foregoing purposes.  For the avoidance of doubt, any non-cash
anti-dilution adjustments under the warrants listed on Schedule XII shall not
constitute a Dividend.

 

“Dollars” and the sign “$” shall each mean lawful money of the United States.

 

“Drawing” shall have the meaning provided in Section 14.04(b).

 

“Earnings and Insurance Collateral” shall mean all “Earnings Collateral” and
“Insurance Collateral”, as the case may be, as defined in the respective
Assignment of Earnings and the respective Assignment of Insurances.

 

“Effective Date” shall have the meaning provided in Section 12.10.

 

“Eligible Transferee” shall mean and include a commercial bank, insurance
company, financial institution, fund or other Person which regularly purchases
interests in loans or extensions of credit of the types made pursuant to this
Agreement, any other Person which would constitute a “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act as in effect on
the Effective Date or other “accredited investor” (as defined in Regulation D of
the Securities Act); provided that (i) none of the Borrowers, the Guarantors nor
any of their respective Affiliates shall be an Eligible Transferee at any time
and (ii) no holder of loans under the Pre-Petition Junior Credit Agreement or
any Affiliate thereof shall be an Eligible Transferee at any time.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the environment due to the presence of Hazardous
Materials.

 

“Environmental Law” shall mean any applicable federal, state, foreign,
international or local statute, law, treaty, protocol, rule, regulation,
ordinance, code, binding and enforceable guideline, binding and enforceable
written policy, or rule of common law, now or hereafter in effect and in each
case as amended, and any judicial or administrative interpretation

 

12

--------------------------------------------------------------------------------


 

thereof, including any judicial or administrative order, consent decree or
judgment, to the extent binding on the Parent or any of its Subsidiaries,
relating to the environment or to Hazardous Materials, including, without
limitation, CERCLA; OPA; the Federal Water Pollution Control Act, 33 U.S.C.
§ 1251 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et
seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the
extent it regulates occupational exposure to Hazardous Materials); any
applicable state, foreign, international or local counterparts or equivalents
thereof, in each case as amended from time to time; and any applicable rules,
regulations or requirements of a classification society in respect of any
Collateral Vessel.

 

“Environmental Release” shall mean any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or migration into the environment.

 

“Equity Interests” shall mean (i) in the case of a corporation, corporate stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents of corporate stock and
(iii) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited).

 

“Equity Issuance” shall mean, without duplication, (i) any issuance or sale by
the Parent after the Effective Date of any Equity Interests in the Parent
(including any Equity Interests issued upon exercise of any warrant or option or
equity-based derivative) or any warrants or options or equity-based derivatives
to purchase Equity Interests in the Parent or (ii) any contribution to the
capital of the Parent.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Parent or a Subsidiary of the Parent would be deemed to
be a “single employer” within the meaning of Section 414(b), (c), (m) or (o) of
the Code.

 

“Eurodollar Rate” shall mean with respect to each Interest Period for a Loan,
the higher of (i) (a) the offered rate (rounded upward to the nearest 1/16 of
one percent) for deposits of Dollars for a period equivalent to such period at
or about 11:00 A.M. (London time) on the second Business Day before the first
day of such period as is displayed on Reuters LIBOR 01 Page (or such other
service as may be nominated by the British Bankers’ Association as the
information vendor for displaying the London Interbank Offered Rates of major
banks in the London interbank Eurodollar market) (the “Screen Rate”), provided
that if on such date no such rate is so displayed or, in the case of the initial
Interest Period in respect of a Loan, if less than three Business Days’ prior
notice of such Loan shall have been delivered to the Administrative Agent, the
Eurodollar Rate for such period shall be the arithmetic average (rounded upward
to the nearest 1/16 of 1%) of the rate quoted to the Administrative Agent by the
Reference Banks for deposits of Dollars in an amount approximately equal to the
amount in relation to which the

 

13

--------------------------------------------------------------------------------


 

Eurodollar Rate is to be determined for a period equivalent to such applicable
Interest Period by prime banks in the London interbank Eurodollar market at or
about 11:00 A.M. (London time) on the second Business Day before the first day
of such period, in each case divided (and rounded upward to the nearest 1/16 of
1%) by (b) a percentage equal to 100% minus the then stated maximum rate of all
reserve requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves required by applicable law) applicable
to any member bank of the Federal Reserve System in respect of Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D) and (ii) 1.50% per annum.

 

“Event of Default” shall have the meaning provided in Section 10.

 

“Event of Loss” shall mean any of the following events: (x) the actual or
constructive total loss of a Collateral Vessel or the agreed or compromised
total loss of a Collateral Vessel; or (y) the capture, condemnation,
confiscation, requisition, purchase, seizure or forfeiture of, or any taking of
title to, a Collateral Vessel.  An Event of Loss shall be deemed to have
occurred: (i) in the event of an actual loss of a Collateral Vessel, at the time
and on the date of such loss or if that is not known at noon Greenwich Mean Time
on the date which such Collateral Vessel was last heard from; (ii) in the event
of damage which results in a constructive or compromised or arranged total loss
of a Collateral Vessel, at the time and on the date of the event giving rise to
such damage; or (iii) in the case of an event referred to in clause (y) above,
at the time and on the date on which such event is expressed to take effect by
the Person making the same.  Notwithstanding the foregoing, if such Collateral
Vessel shall have been returned to either Borrower following any event referred
to in clause (y) above prior to the date upon which payment and commitment
reduction is required to be made under Section 4.02(b) hereof, no Event of Loss
shall be deemed to have occurred by reason of such event.

 

“Excluded Subsidiaries” shall mean the indirect Subsidiaries of the Parent
listed on Schedule XIII.

 

“Existing Indebtedness” shall have the meaning provided in Section 7.20.

 

“Existing Liens” shall have the meaning provided in Section 2.14(a)(iv).

 

“Expense Reimbursement” shall have the meaning provided in the definition of
“Acceptable Sale Process”.

 

“Extension Option” shall have the meaning provided in the definition of “Stated
Maturity Date”.

 

“Facing Fee” shall have the meaning provided in Section 3.01(d).

 

“Fair Market Value” of any Collateral Vessel at any time shall mean the average
of the fair market value of such Collateral Vessel on the basis of an individual
charter-free arm’s-length transaction between a willing and able buyer and
seller not under duress as set forth in the appraisals of at least two Approved
Appraisers most recently delivered to, or obtained by, the Administrative Agent
prior to such time.

 

14

--------------------------------------------------------------------------------


 

“Federal Funds Rate” shall mean, for any day, an interest rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 11:00 A.M. (New York time) on such
day on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.

 

“Final Order” shall mean, collectively, the final order or orders entered by the
Bankruptcy Court with respect to the Credit Parties (other than the Excluded
Subsidiaries) in the Chapter 11 Case on or prior to December 21, 2011 after a
final hearing under Bankruptcy Rule 4001(c)(2), authorizing and approving the
DIP Facility and the terms of this Agreement and the other Credit Documents
(including the payment of interest, fees, costs and expenses hereunder and
thereunder) and granting the Liens, status and protections set forth in
Section 2.14 and 7.33 hereof and provided for in the Security Documents, which
order or judgment is in effect and not stayed, and as to which the time to
appeal, petition for certiorari, or move for re-argument or rehearing has
expired and as to which no appeal, petition for certiorari, or other proceeding
for re-argument or rehearing shall then be pending, or, if pending, no stay
pending appeal shall have been granted, as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof.  The Final
Order shall, inter alia: (1) be approved or be conditioned upon pre-approval by
Bankruptcy Court order of (a) the Milestones; (b) marketing procedures for
obtaining the New Equity Amount in form and substance acceptable to the
Directing Parties, (c) the Credit Bid as the stalking horse bid under the
Acceptable Sale Process (subject to execution of the Stalking Horse Agreement
and agreement on the Wind-Down Budget) or under any other circumstances and
(d) the Bidding and Sale Procedures (including with respect to the Break-Up Fee
and Expense Reimbursement); (2) require senior management of the Credit Parties
and all other personnel of the Credit Parties that the Steering Committee may
request to make themselves reasonably available to, and to use reasonable best
efforts to cooperate with, the Steering Committee in respect of an Acceptable
Plan or an Acceptable Sale Process, as the case may be; and (3) approve the
priority of the Liens and Superpriority Claims granted pursuant to the Sections
364(c)(1), (2) and (3) and 364(d) of the Bankruptcy Code.  The Final Order and
all extensions, modifications and amendments thereto shall be in form and
substance satisfactory to each Lender and the Directing Parties in their
reasonable discretion; provided that the terms set forth above shall be deemed
to be satisfactory.

 

“Final Order Entry Date” shall mean the date on which the Final Order shall have
been entered on the docket of the Bankruptcy Court.

 

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Parent or any one or more of its Subsidiaries
primarily for the benefit of employees of the Parent or such Subsidiaries
residing outside the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

15

--------------------------------------------------------------------------------


 

“GAAP” shall have the meaning provided in Section 12.07(a).

 

“GMSC” shall have the meaning provided in the first paragraph of this Agreement.

 

“GMSCII” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Guarantors” shall mean, at any time, the Parent and each direct and indirect
Subsidiary of the Parent (other than the Borrowers).  The Guarantors as of the
Effective Date (other than the Parent) are listed on Schedule VIII.

 

“Guaranty” shall mean the guaranty of the Guarantors pursuant to Section 13.

 

“Hazardous Materials” shall mean: (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority under Environmental Laws.

 

“Inactive Subsidiaries” shall mean General Maritime Investments LLC, General
Product Carriers Corporation, General Maritime Management (Hellas) Ltd., General
Maritime Management (UK) LLC, GMR Administration Corp., GMR Constantine LLC, GMR
GP LLC, GMR Gulf LLC, GMR Limited LLC, GMR Princess LLC, GMR Progress LLC, GMR
Star LLC, GMR Trader LLC, GMR Trust LLC and Arlington Tankers, LLC.

 

“Incremental Commitment” shall mean, for any Incremental Lender, the amount of
its commitment to make Incremental Loans provided pursuant to an Incremental
Commitment Agreement.

 

“Incremental Commitment Agreement” shall have the meaning provided in
Section 2.17(b)(i).

 

“Incremental Commitment Effective Date” shall have the meaning provided in
Section 2.17(b)(i).

 

“Incremental Lender” shall have the meaning provided in Section 2.17(b)(i).

 

“Incremental Loan” shall have the meaning provided in Section 2.17(a).

 

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the maximum amount available to

 

16

--------------------------------------------------------------------------------


 

be drawn under all letters of credit (including, without limitation, all Letters
of Credit) issued for the account of such Person and all unpaid drawings in
respect of such letters of credit, (iii) all Indebtedness of the types described
in clause (i), (ii), (iv), (v), (vi) and (vii) of this definition secured by any
Lien on any property owned by such Person, whether or not such Indebtedness has
been assumed by such Person (to the extent of the value of the respective
property), (iv) the aggregate amount required to be capitalized under leases
under which such Person is the lessee, (v) all obligations of such person to pay
a specified purchase price for goods or services, whether or not delivered or
accepted, i.e., take-or-pay and similar obligations, (vi) all Contingent
Obligations of such Person, and (vii) all obligations under any Interest Rate
Protection Agreement or Other Hedging Agreement or under any similar type of
agreement; provided that Indebtedness shall in any event not include trade
payables and expenses accrued in the ordinary course of business.

 

“Ineligible Transferee” shall have the meaning provided in the definition of
“Sell Down”.

 

“Initial Approved Budget” has the meaning given to it in Section 5.07.

 

“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial Credit Event hereunder occurs.

 

“Individual Exposure” of any Lender shall mean, at any time, the sum of (a) the
aggregate principal amount of all Loans made by such Lender and then outstanding
and (b) such Lender’s Revolver Percentage in the aggregate amount of all Letter
of Credit Outstandings at such time.

 

“Intercreditor Agreements” shall mean the “Intercreditor Agreement” under and as
defined in each of the Pre-Petition Senior Facilities.

 

“Interest Determination Date” shall mean, with respect to any Loan, the second
Business Day prior to the commencement of any Interest Period relating to such
Loan.

 

“Interest Period” shall have the meaning provided in Section 2.08.

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement.

 

“Interim Order” shall mean, collectively, the interim order or orders entered by
the Bankruptcy Court with respect to the Credit Parties (other than the Excluded
Subsidiaries) in the Chapter 11 Case on or prior to November 21, 2011, together
with all extensions, modifications and amendments thereto, in form and substance
satisfactory to each Lender and the Directing Parties, which, among other
matters but not by way of limitation, authorizes, on an interim basis, the
Credit Parties to execute and perform under the terms of this Agreement and the
other Credit Documents, as applicable, and incur (and guarantee) and secure the
Loans, Letters of Credit and other Obligations in connection therewith, which
order shall be in form and substance satisfactory to each Lender and the
Directing Parties, and which shall be deemed

 

17

--------------------------------------------------------------------------------


 

satisfactory to each Lender and the Directing Parties if such order is
substantially in the form of Exhibit L.

 

“Interim Order Amount” shall mean the initial term loan advance under the DIP
Facility of up to $30,000,000 upon entry of the Interim Order.

 

“Investments” shall have the meaning provided in Section 9.05.

 

“Issuing Lender” shall mean the Administrative Agent and any Lender (which, for
purposes of this definition, also shall include any banking affiliate of any
Lender which has agreed to issue Letters of Credit under this Agreement) which
at the request of the Borrowers and with the consent of the Administrative Agent
(which consent shall not be unreasonably withheld) agrees, in such Lender’s sole
discretion, to become an Issuing Lender for the purpose of issuing Letters of
Credit pursuant to Section 14.01.

 

“Judgment Currency” shall have the meaning provided in Section 13.09(a).

 

“Judgment Currency Conversion Date” shall have the meaning provided in
Section 13.09(a).

 

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lender” shall mean each financial institution listed on Schedule I, as well as
any Person which becomes a “Lender” hereunder pursuant to 12.04(b).

 

“Lender Default” shall mean, as to any Lender, (i) the wrongful refusal (which
has not been retracted) of such Lender or the failure of such Lender (which has
not been cured) to make available its portion of any Borrowing or to fund its
portion of any unreimbursed payment with respect to a Letter of Credit,
(ii) such Lender having been deemed insolvent or having become the subject of a
bankruptcy or insolvency proceeding or a takeover by a regulatory authority,
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a governmental authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender, or (iii) such Lender having notified the
Administrative Agent, any Issuing Lender and/or any Credit Party (x) that it
does not intend to comply with its obligations under Sections 2.01 or
Section 14, as the case may be, in circumstances where such non-compliance would
constitute a breach of such Lender’s obligations under the respective Section or
(y) of the events described in preceding clause (ii); provided that, for
purposes of (and only for purposes of) Sections 2.12 (with respect to clause
(i) below) and 2.16 and any documentation entered into pursuant to the Letter of
Credit Back-Stop Arrangements (and the term “Defaulting Lender” as used
therein), the term “Lender Default” shall also include, as to any Lender,
(i) any Affiliate of such Lender that has “control” (within the meaning provided
in the definition of “Affiliate”) of such Lender having been deemed insolvent or
having become the

 

18

--------------------------------------------------------------------------------


 

subject of a bankruptcy or insolvency proceeding or a takeover by a regulatory
authority, (ii) any previously cured “Lender Default” of such Lender under this
Agreement, unless such Lender Default has ceased to exist for a period of at
least 90 consecutive days, (iii) any default by such Lender with respect to its
funding obligations under any other credit facility to which it is a party and
which any Issuing Lender or the Administrative Agent reasonably believes in good
faith has occurred and is continuing, and (iv) the failure of such Lender to
make available its portion of any Borrowing or to fund its portion of any
unreimbursed payment with respect to a Letter of Credit pursuant to
Section 14.03(c) within one (1) Business Day of the date (x) the Administrative
Agent (in its capacity as a Lender) or (y) Lenders constituting the Required
Lenders with Commitments has or have, as applicable, funded its or their portion
thereof.

 

“Letter of Credit” shall have the meaning provided in Section 14.01(a).

 

“Letter of Credit Back-Stop Arrangements” shall have the meaning provided in
Section 2.16(a)(ii).

 

“Letter of Credit Exposure” shall mean, at any time, the aggregate amount of all
Letter of Credit Outstandings at such time in respect of Letters of Credit.  The
Letter of Credit Exposure of any Lender at any time shall be its Revolver
Percentage of the aggregate Letter of Credit Exposure at such time.

 

“Letter of Credit Fee” shall have the meaning provided in Section 3.01(c).

 

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
aggregate Stated Amount of all outstanding Letters of Credit and (ii) the amount
of all Unpaid Drawings.

 

“Letter of Credit Request” shall have the meaning provided in Section 14.02(a).

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).

 

“Loan” shall mean each Term Loan and each Revolving Loan.

 

“Margin Regulations” shall mean the provisions of Regulations T, U and X of the
Board of Governors of the Federal Reserve System.

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Market Disruption Event” shall mean with respect to any Tranche:

 

(i)            if, at or about noon on the Interest Determination Date for the
relevant Interest Period, the Screen Rate is not available and none or only one
of the Reference

 

19

--------------------------------------------------------------------------------


 

Banks supplies a rate to the Administrative Agent to determine the Eurodollar
Rate for the relevant Interest Period; or

 

(ii)           before close of business in New York on the Interest
Determination Date for the relevant Interest Period, the Administrative Agent
receives notice from a Lender or Lenders the sum of whose outstanding Term
Loans, Term Loan Commitments and/or Revolving Commitments (or, after the
termination of the Revolving Commitments, the Revolving Loans) in the aggregate
exceed 50% of the Term Loans, Term Loan Commitments and/or Revolving Commitments
(or, after the termination of the Revolving Commitments, the Revolving Loans)
that (i) the cost to such Lenders of obtaining matching deposits in the London
interbank Eurodollar market for the relevant Interest Period would be in excess
of the Eurodollar Rate for such Interest Period or (ii) such Lenders are unable
to obtain funding in the London interbank Eurodollar market.

 

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, property, assets, liabilities, condition (financial or otherwise) or
prospects of (x) the Collateral Vessels taken as a whole or (y) the Parent and
its Subsidiaries taken with respect to the Obligations as a whole, (ii) the
rights and remedies of the Lenders or the Administrative Agent or (iii) the
ability of the Borrowers or the Borrowers and their Subsidiaries, taken as a
whole, to perform their Obligations; provided that the commencement of the
Chapter 11 Case shall not constitute a Material Adverse Effect under clause
(i) above.

 

“Maturity Date” shall mean the earliest to occur of (a) the Stated Maturity
Date, (b) the date of termination of the Commitments of the Lenders and their
obligations to make Loans or issue of Letters of Credit pursuant to the exercise
of remedies under Section 10 as a result of the occurrence of an Event of
Default which is continuing, (c) the effective date of an Acceptable Plan, or
(d) the date of the closing of a sale of all or a substantially all of the
Credit Parties’ assets pursuant to an Acceptable Sale Process under Section 363
of the Bankruptcy Code or otherwise.

 

“Milestones” shall mean, unless otherwise agreed to by the Directing Parties,
the requirement for the Borrowers and each other Credit Party to:

 

(i)            obtain (x) a binding written commitment and support agreement in
form and substance acceptable to the Directing Parties from one or more third
parties regarding the terms of such third parties’ funding of the New Equity
Amount and such third parties’ support for an Acceptable Plan and (y) file with
the Bankruptcy Court an Acceptable Plan and a disclosure statement in respect
thereof, in each case on or before the 75th day after the Petition Date,

 

(ii)           obtain an order of the Bankruptcy Court, in form and substance
satisfactory to the Directing Parties, approving a disclosure statement in
respect of an Acceptable Plan and authorizing solicitation of such Acceptable
Plan on or before the 135th day after the Petition Date, and

 

(iii)          obtain an order of the Bankruptcy Court, in form and substance
satisfactory to the Directing Parties, confirming an Acceptable Plan, and such
Acceptable

 

20

--------------------------------------------------------------------------------


 

Plan shall be substantially consummated, on or before the 210th day after the
Petition Date.

 

“Minimum Borrowing Amount” shall mean (i) with respect to Term Loans, $5,000,000
and (ii) with respect to Revolving Loans, $1,000,000.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” shall mean a Plan which is defined in Section 3(37) of
ERISA.

 

“Net Cash Proceeds” shall mean, (x) with respect to any Collateral Disposition,
the aggregate cash payments (including any cash received by way of deferred
payment pursuant to a note receivable issued in connection with such Collateral
Disposition, other than the portion of such deferred payment constituting
interest, but only as and when received) received by the Parent or any of its
Subsidiaries from such Collateral Disposition net of reasonable transaction
costs (including, without limitation, reasonable attorneys’ fees) and sales
commissions and (y) with respect to the issuance of any Equity Interests or
Indebtedness, the aggregate cash proceeds received by the Parent from such
equity issuance or issuance of Indebtedness, as applicable, net of reasonable
transaction costs related thereto (including, without limitation, reasonable
attorneys’ fees).

 

“New Equity Amount” shall mean the new equity (or similar) capital that provides
cash proceeds in an amount satisfactory to the Directing Parties to the
reorganized Credit Parties as of the effective date of an Acceptable Plan,
whether funded by the issuance of rights to purchase new common stock in the
reorganized Credit Parties or otherwise, in any case on terms acceptable to the
Directing Parties.

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Note” shall mean each Revolving Note and Term Note.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.03.

 

“Notice Office” shall mean the office of the Administrative Agent located at 437
Madison Avenue, 21st Floor, New York, NY 10022, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

“Obligation Currency” shall have the meaning provided in Section 13.09(a).

 

“Obligations” shall mean (x) the principal of, premium, if any, and interest on
the Loans made to, the Borrowers under this Agreement, (y) the principal of,
premium, if any, and interest on all Unpaid Drawings, and (z) all other
obligations, liabilities and indebtedness owing by the Borrowers or the other
Credit Parties to the Secured Creditors (in the capacities referred to in the
definition of Secured Creditors) under this Agreement and each other Credit
Document to which either Borrower or any Credit Party is a party (including,
without limitation, indemnities, fees and interest thereon (including any
interest accruing after the commencement of any

 

21

--------------------------------------------------------------------------------


 

bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for in this Agreement, whether or not such interest is an allowed claim in any
such proceeding)), whether now existing or hereafter incurred under, arising out
of or in connection with this Agreement and any such other Credit Document and
the due performance and compliance by the Borrowers with all of the terms,
conditions and agreements contained in all such Credit Documents.

 

“OPA” shall mean the Oil Pollution Act of 1990, as amended, 33 U.S.C. § 2701 et
seq.

 

“Orders” shall mean, together, the Interim Order and the Final Order.

 

“Parent” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Parent Stock” shall mean any shares of any class of the capital stock or
membership interests (including, without limitation, common stock) of the Parent
outstanding on or after the Effective Date or any options or warrants issued
with respect to the foregoing.

 

“Participant” shall have the meaning provided in Section 14.03(a).

 

“PATRIOT Act” shall have the meaning provided in Section 12.20.

 

“Payment Office” shall mean the office of the Administrative Agent located at
437 Madison Avenue, 21st Floor, New York, NY 10022, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Permitted Encumbrance” shall mean easements, rights-of-way, restrictions,
encroachments, exceptions to title and other similar charges or encumbrances on
any Collateral Vessel or any other property of the Parent or any of its
Subsidiaries arising in the ordinary course of business which do not materially
detract from the value of such Collateral Vessel or the property subject
thereto.

 

“Permitted Liens” shall have the meaning provided in Section 9.01.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.

 

“Petition Date” shall have the meaning provided in the Recitals hereto.

 

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Parent or a Subsidiary of the Parent or any ERISA Affiliate,
and each such plan for the five-year period immediately following the latest
date on which the Parent, or a Subsidiary of the Parent or any ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.

 

22

--------------------------------------------------------------------------------


 

“Post-Petition” shall mean the time period beginning immediately upon the filing
of the Chapter 11 Case.

 

“Post-Petition Indebtedness” shall mean the obligations of the Credit Parties
arising on or after the Petition Date relating to the Credit Parties’ bankruptcy
estates, including related to the Post-Petition operation of the Credit Parties’
business (including the Obligations).

 

“Prearranged Plan” shall mean that certain plan as contemplated in the
Restructuring Support Agreement.

 

“Pre-Petition” shall mean the time period prior to filing of the Chapter 11
Case.

 

“Pre-Petition Credit Documents” shall mean the Pre-Petition Senior Credit
Documents and the Pre-Petition Junior Credit Documents.

 

“Pre-Petition Facilities” shall mean, collectively, the Pre-Petition Senior
Facilities and the Pre-Petition Junior Credit Agreement.

 

“Pre-Petition Junior Credit Agreement” shall mean the $200,000,000 Amended and
Restated Credit Agreement, dated as of May 6, 2011 (as amended on July 13, 2011
and September 30, 2011, and as further amended, modified and/or supplemented in
accordance with the terms hereof, thereof and of the Intercreditor Agreements),
among the Borrowers, as co-borrowers, Arlington Tankers Ltd., the Parent, OCM
Marine Investments CTB, Ltd., as initial lender, and OCM Administrative Agent,
LLC, as administrative agent and collateral agent.

 

“Pre-Petition Junior Credit Documents” shall mean the “Credit Documents” under
and as defined in the Pre-Petition Junior Credit Agreement.

 

“Pre-Petition Junior Lenders” shall mean the “Lenders” under and as defined in
the Pre-Petition Junior Credit Agreement.

 

“Pre-Petition Lenders” shall mean the Pre-Petition Senior Lenders and the
Pre-Petition Junior Lenders.

 

“Pre-Petition Payment” shall mean a direct or indirect payment, redemption,
purchase, defeasance or acquisition for value (by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any Pre-Petition
(i) Indebtedness (including, without limitation, the Senior Unsecured Notes and
Indebtedness under the Pre-Petition Credit Documents), (ii) “critical vendor
payments” or (iii) trade payables (including, without limitation, in respect of
reclamation claims), or other Pre-Petition claims against any Credit Party.

 

“Pre-Petition Senior Agent” shall mean the “Administrative Agent” under and as
defined in the Pre-Petition Senior Facilities.

 

“Pre-Petition Senior Credit Documents” shall mean the “Credit Documents” under
and as defined in the Pre-Petition Senior Facilities.

 

23

--------------------------------------------------------------------------------


 

“Pre-Petition Senior Facilities” shall mean (i) the $550,000,000 Second Amended
and Restated Credit Agreement, dated as of May 6, 2011 (as amended on July 13,
2011 and September 30, 2011, and as further amended, modified and/or
supplemented in accordance with the terms hereof, thereof and of the
Intercreditor Agreements, the “$550M Pre-Petition Senior Credit Agreement”),
among the Parent, Arlington Tankers Ltd., GMSCII, GMSC, as borrower, the lenders
from time to time party thereto and Nordea Bank Finland plc, New York Branch, as
administrative agent and collateral agent, (ii) the $372,000,000 Amended and
Restated Credit Agreement, dated as of May 6, 2011 (as amended on July 13, 2011
and September 30, 2011, and as further amended, modified and/or supplemented in
accordance with the terms hereof, thereof and of the Intercreditor Agreements,
the “$372M Pre-Petition Senior Credit Agreement”), among the Parent, Arlington
Tankers Ltd., GMSC, GMSCII, as borrower, the lenders from time to time party
thereto and Nordea Bank Finland plc, New York Branch, as administrative agent
and collateral agent and (iii) the obligations under any Interest Rate
Protection Agreements and Other Hedging Agreements set forth on Schedule V.

 

“Pre-Petition Senior Lenders” shall mean the “Lender Creditors” and “Other
Creditors” under and as defined in the Pledge Agreement (as defined in the
Pre-Petition Senior Facilities).

 

“Primed Liens” shall have the meaning provided in Section 2.14(a)(iii).

 

“Priming Lien” shall have the meaning provided in Section 2.14(a)(iii).

 

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

“Reference Banks” shall mean, at any time, (i) if there are less than two
Lenders at such time, each Lender and (ii) if there are three or more Lenders at
such time, the Administrative Agent and one other Lender as shall be determined
by the Administrative Agent.

 

“Register” shall have the meaning provided in Section 12.16.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

24

--------------------------------------------------------------------------------


 

“Relevant Pre-Petition Required Lenders” shall mean (x) as to matters relating
to the Primary Collateral under and as defined in the $550M Pre-Petition Senior
Credit Agreement, the “Required Lenders” under and as defined in the $550M
Pre-Petition Senior Credit Agreement (the “$550M Required Lenders”), (y) as to
matters relating to the “Primary Collateral” under and as defined in the $372M
Pre-Petition Senior Credit Agreement, the “Required Lenders” under and as
defined in the $372M Pre-Petition Senior Credit Agreement (the “$372M Required
Lenders”) and (z) as to all other matters, both the $550M Required Lenders and
the $372M Required Lenders.

 

“Replaced Lender” shall have the meaning provided in Section 2.12.

 

“Replacement Lender” shall have the meaning provided in Section 2.12.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.

 

“Required Insurance” shall have the meaning set forth in Section 7.21.

 

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Term Loans, Term Loan Commitments and Revolving Commitments at
such time (or, if determined after the termination of the Revolving Commitments,
the principal amount of outstanding Revolving Loans at such time) represents an
amount greater than 50% of the sum of (i) all outstanding Term Loans of
Non-Defaulting Lenders, (ii) the Total Term Loan Commitment of Non-Defaulting
Lenders and (iii) the Total Revolving Commitment (or, if determined after the
termination of the Revolving Commitments, all outstanding Revolving Loans) of
Non-Defaulting Lenders, in each case at such time.

 

“Restructuring Support Agreement” shall mean that certain restructuring support
agreement, dated as of November 16, 2011, by and among the Parent, the
Pre-Petition Junior Lender and certain of the Pre-Petition Senior Lenders.

 

“Returns” shall have the meaning provided in Section 7.09.

 

“Revolver Percentage” of any Lender at any time shall mean a fraction (expressed
as a percentage) the numerator of which is the Revolving Commitment of such
Lender at such time and the denominator of which is the Total Revolving
Commitment at such time; provided that (x) if the Revolver Percentage of any
Lender is to be determined after the Total Revolving Commitment has been
terminated, then the Revolver Percentage of such Lender shall be a fraction
(expressed as a percentage) the numerator of which is the aggregate principal
amount of Revolving Loans and the Letter of Credit Outstandings of such Lender
at such time and the denominator of which is the aggregate principal amount of
Revolving Loans and the Letter of Credit Outstandings of all Lenders at such
time and (y) in the case of Section 2.16 when a Defaulting Lender shall exist,
“Revolver Percentage” shall mean the percentage of the Total Revolving
Commitment (disregarding any Defaulting Lender’s Revolving Commitment)
represented by such Lender’s Revolving Commitment.

 

25

--------------------------------------------------------------------------------


 

“Revolving Commitment” shall mean, for each Lender, the amounts set forth
opposite such Lender’s name in Schedule I directly below the column entitled
“Revolving Commitment” and/or “Incremental Commitment,” as the same may be
(x) reduced from time to time or terminated pursuant to Sections 3.03 and/or 10,
as applicable, or (y) adjusted from time to time as a result of assignments to
or from such Lender pursuant to Section 2.12 or 12.04(b).

 

“Revolving Loan” shall have the meaning provided in Section 2.01(b).

 

“Revolving Note” shall have the meaning provided in Section 2.05(a).

 

“S&P” shall mean Standard & Poor’s Financial Services LLC, and its successors.

 

“Screen Rate” shall have the meaning provided in the definition of Eurodollar
Rate.

 

“Secured Creditors” shall mean and include the Administrative Agent, the
Collateral Agent, each Lender, including each Steering Committee Lender, and
each Issuing Lender.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Documents” shall mean the Orders, the Deposit Account Control
Agreement, the Assignment of Charter, the Assignment of Earnings, the Assignment
of Insurances, each Collateral Vessel Mortgage and, after the execution and
delivery thereof, each additional security document executed pursuant to
Section 7.11.

 

“Sell Down” shall mean any sale, assignment, participation, syndication of or
other transfer of any kind whatsoever (other than the termination of a secured
hedging obligation), including, without limitation, by means of credit default,
total return or other swaps or other synthetic transfers of risk, or agreement
to do any of the foregoing, with respect to any Loans and/or Commitments or any
loans and/or commitments under the Pre-Petition Senior Facilities, by any
Steering Committee Lender.  Sell Down will not include (a) overnight pledges or
assignments of a security interest in all or any portion of any Steering
Committee Lender’s rights under the Loans and/or Commitments or any loans and/or
commitments under the Pre-Petition Senior Facilities to secure obligations of
such Steering Committee Lender entered into for financing purposes, including
any pledge or assignment to secure such obligations to a Federal Reserve Bank;
(b) any overnight sale-and-repurchase agreements entered into for financing
purposes; (c) the purchase or sale of credit default, total return or other
swaps for any purpose other than (x) hedging by a Steering Committee Lender
(acting in its capacity as such) of the credit or other risk of its Loans and/or
Commitments or any loans and/or commitments under the Pre-Petition Senior
Facilities or (y) any synthetic transfer of credit or other risk by a Steering
Committee Lender with respect to its Loans and/or Commitments or any loans
and/or commitments under the Pre-Petition Senior Facilities; (d) any purchases
or sales of loans of the Borrowers that are not Loans or loans under the
Pre-Petition Senior Facilities by any Steering Committee Lender or an Affiliate
Transferee (as defined below); or (e) an assignment by a Steering Committee
Lender to a special purpose vehicle but only to the extent that such assignment
is entered into by such Steering Committee Lender in connection with a series of
related transactions involving its affiliates that has the sole purpose of
providing financing to

 

26

--------------------------------------------------------------------------------


 

such Steering Committee Lender or such affiliates and does not transfer credit
or other risk to any person that is not such Steering Committee Lender or its
Affiliate Transferee (other than Ineligible Transferees (as defined below)). 
Notwithstanding anything to the contrary herein, transfers of Loans and/or
Commitments or loans and/or commitments under the Pre-Petition Senior Facilities
by a Steering Committee Lender to Affiliates of such Steering Committee Lender
(each, an “Affiliate Transferee”) shall not constitute a Sell Down, unless such
Affiliate Transferee is an investment fund or a proprietary trading group or
desk engaged in the business of investing in, trading or managing debt
obligations similar to those of the Borrowers (an “Ineligible Transferee”).

 

“Senior Unsecured Note Documents” shall mean the Senior Unsecured Note
Indenture, the Senior Unsecured Notes and the guarantees delivered in connection
with the Senior Unsecured Notes, as the same may be amended, restated,
supplemented, waived and/or otherwise modified from time to time in accordance
with the terms thereof and of this Agreement.

 

“Senior Unsecured Note Indenture” shall mean the indenture entered into by the
Parent, certain of its Subsidiaries and Bank of New York Mellon, as trustee, in
connection with the issuance of the Senior Unsecured Notes, as the same may be
amended, restated, supplemented, waived and/or otherwise modified from time to
time in accordance the terms thereof and of this Agreement.

 

“Senior Unsecured Notes” shall mean the 12% senior unsecured notes of the Parent
due 2017 issued pursuant to the Senior Unsecured Note Indenture.

 

“Stalking Horse Agreement” shall have the meaning provided in the definition of
“Acceptable Sale Process”.

 

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

 

“Stated Maturity Date” shall mean the date that is nine months following the
Petition Date, provided that the Stated Maturity Date may be extended to
November 16, 2012 at the option of the Borrowers (the “Extension Option”) so
long as (x) no Default or Event of Default shall have occurred and be continuing
at such time, (y) the Borrowers shall have delivered to the Administrative Agent
in writing, by not more than one month and not fewer than five Business Days
prior to the Stated Maturity Date, an irrevocable notice of election to exercise
the Extension Option and (z) the Borrowers shall have paid in immediately
available funds an extension fee in an amount equal to 0.50% of the amount of
each Lender’s then outstanding Term Loans and Revolving Commitments to the
Administrative Agent for distribution to each such Lender.

 

“Steering Committee” shall mean an informal steering committee consisting of
Nordea Bank Finland plc, New York Branch, DNB Bank ASA, HSH Nordbank AG,
Citibank, N.A., Skandinaviska Enskilda Banken AB (publ) and The Royal Bank of
Scotland plc; provided that a Person shall cease to be a Steering Committee
Lender immediately upon a Sell Down of

 

27

--------------------------------------------------------------------------------


 

all or a portion of (i) its commitment and/or outstanding loans under the
Pre-Petition Senior Facilities or (ii) its Commitment and/or Loans.

 

“Steering Committee Lender” shall mean, at any time, each Lender that is a
member of the Steering Committee at such time.

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.

 

“Superpriority Claim” shall mean a claim against any Borrower or Guarantor in
the Chapter 11 Case which is an administrative expense claim having priority
over any or all administrative expenses of a Chapter 11 and Chapter 7 trustee,
subject and subordinate to the Carve-Out, of the kind specified in Sections
364(c)(1), 503(b), 507(a)(2) and 507(d) of the Bankruptcy Code.

 

“Supplemental Approved Budget” shall mean, in respect of the Initial Approved
Budget, supplemental or replacement budgets delivered and approved by the
Required Lenders in accordance with Section 8.01(i) (covering any time period
covered by a prior budget or covering additional time periods).

 

“Tax Benefit” shall have the meaning provided in Section 4.04(c).

 

“Taxes” shall have the meaning provided in Section 4.04(a).

 

“Term Loan” shall have the meaning provided in Section 2.01(a).

 

“Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I directly below the column entitled
“Term Loan Commitment”, as the same may be (x) terminated pursuant to Sections
3.03 and/or 10, as applicable, or (y) adjusted from time to time as a result of
assignments to or from such Lender pursuant to Section 2.12 or 12.04(b).

 

“Term Note” shall have the meaning provided in Section 2.05(a).

 

“Test Period” shall mean each period of four consecutive fiscal quarters then
last ended, in each case taken as one accounting period.

 

“Total Commitment” shall mean, at any time, the sum of the Commitments of the
Lenders at such time.

 

“Total Revolving Commitment” shall mean, at any time, the sum of the Revolving
Commitments of all of the Lenders at such time.

 

28

--------------------------------------------------------------------------------


 

“Total Term Loan Commitment” shall mean, at any time, the sum of the Term Loan
Commitments of each of the Lenders at such time.

 

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being two separate Tranches, i.e., Term Loans and
Revolving Loans.

 

“Transaction” shall mean, collectively, (i) the entering into of this Agreement
and the other Credit Documents, as applicable, on the Effective Date and
(ii) the payment of all fees and expenses in connection with the foregoing.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

 

“United States” and “U.S.” shall each mean the United States of America.

 

“Unpaid Drawing” shall have the meaning provided in Section 14.04(a).

 

“Unrestricted Cash and Cash Equivalents” shall mean, when referring to cash or
Cash Equivalents of the Parent or any of its Subsidiaries, that such cash or
Cash Equivalents (i) does not appear (or would not be required to appear) as
“restricted” on a consolidated balance sheet of the Parent or of any such
Subsidiary, (ii) are not subject to any Lien in favor of any Person other than
the Collateral Agent for the benefit of the Secured Creditors, the Collateral
Agent for the benefit of the Secured Creditors (each as defined in the
Pre-Petition Senior Facilities and the Pre-Petition Junior Credit Agreement) or
(iii) are otherwise generally available for use by the Parent or such
Subsidiary.

 

“Vessel” shall mean, individually and collectively, all sea going vessels and
tankers at any time owned by the Parent and its Subsidiaries, and, individually,
any of such vessels.

 

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than director’s qualifying shares) is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
and (ii) any partnership, limited liability company, association, joint venture
or other entity in which such Person and/or one or more Wholly-Owned
Subsidiaries of such Person has a 100% equity interest at such time.

 

“Wind-Down Budget” shall have the meaning provided in the definition of
“Acceptable Sale Process”.

 

29

--------------------------------------------------------------------------------


 

SECTION 2.  Amount and Terms of Credit Facilities; Lien Priority.

 

2.01  The Commitments.  (a) Subject to and upon the terms and conditions set
forth herein and the Orders, each Lender with a Term Loan Commitment severally
agrees to make a term loan or term loans (each, a “Term Loan” and, collectively,
the “Term Loans”) to the Borrowers, which Term Loans:  (i) may be incurred
pursuant to one or more drawings on or after the Initial Borrowing Date, and
prior to the Maturity Date, (ii) shall be denominated in Dollars and (iii) shall
be made by each such Lender in that aggregate principal amount which does not
exceed the Term Loan Commitment of such Lender.  Once repaid, Term Loans
incurred hereunder may not be reborrowed.

 

(b)           Subject to and upon the terms and conditions set forth herein and
the Orders, each Lender with a Revolving Commitment severally agrees to make, at
any time and from time to time on or after the date after the Final Order Entry
Date on which the Term Loan Commitments shall have been reduced to zero and
prior to the Maturity Date, a revolving loan or revolving loans (together with
the Incremental Loans, each, a “Revolving Loan” and, collectively, the
“Revolving Loans”) to the Borrowers, which Revolving Loans (i) shall be
denominated in Dollars, (ii) may be repaid and reborrowed in accordance with the
provisions hereof, (iii) shall not exceed for any such Lender at any time that
aggregate principal amount outstanding which, when added to such Lender’s
Revolver Percentage of all Letter of Credit Outstandings (exclusive of Unpaid
Drawings which are repaid with the proceeds of, and simultaneously with the
incurrence of, the respective incurrence of Loans) at such time, equals the
Revolving Commitment of such Lender at such time and (iv) shall not exceed for
all Lenders at any time that outstanding aggregate principal amount which, when
added to the amount of all Letter of Credit Outstandings (exclusive of Unpaid
Drawings which are repaid with the proceeds of, and simultaneously with the
incurrence of, the respective incurrence of Loans) at such time, equals the
Total Revolving Commitment at such time.

 

(c)           Notwithstanding anything to the contrary set forth herein, prior
to the Final Order Entry Date (x) the aggregate principal amount of Term Loans
incurred by the Borrowers shall not exceed the Interim Order Amount, (y) no
Revolving Loans may be incurred and (z) no Letters of Credit may be issued by
any Issuing Lender for the account of the Borrowers in an aggregate Stated
Amount of more than $1,000,000.

 

2.02  Minimum Amount of Each Borrowing.  The aggregate principal amount of each
Borrowing of Loans under a respective Tranche shall not be less than the Minimum
Borrowing Amount applicable to such Tranche.

 

2.03  Notice of Borrowing.  (a)  Whenever the Borrowers desire to incur Loans
hereunder, they shall give the Administrative Agent at its Notice Office at
least (x) in the case of the Initial Borrowing Date, one Business Day’s prior
written notice of the Loans to be incurred hereunder and (y) otherwise, three
Business Days’ (or less with the consent of the Lenders) prior written notice of
each Loan to be incurred hereunder, provided that any such notice shall be
deemed to have been given on a certain day only if given before 11:00 A.M. (New
York time) (or later in the case of the Initial Borrowing Date with the consent
of the Lenders).  Each such written notice (each a “Notice of Borrowing”),
except as otherwise expressly provided in Section 2.09, shall be irrevocable and
shall be given by the Borrowers in the form of Exhibit A,

 

30

--------------------------------------------------------------------------------


 

appropriately completed to specify (i) the aggregate principal amount of the
Loans to be incurred pursuant to such Borrowing, (ii) the date of such Borrowing
(which shall be a Business Day), (iii) the initial Interest Period to be
applicable thereto, (iv) whether the Loans being incurred pursuant to such
Borrowing shall constitute Term Loans or Revolving Loans, and (v) to which
account the proceeds of such Loans are to be deposited.  The Administrative
Agent shall promptly give each Lender which is required to make Loans specified
in the respective Notice of Borrowing, notice of such proposed Borrowing, of
such Lender’s proportionate share thereof and of the other matters required by
the immediately preceding sentence to be specified in the Notice of Borrowing.

 

(b)           Without in any way limiting the obligation of the Borrowers to
deliver a written Notice of Borrowing in accordance with Section 2.03(a), the
Administrative Agent may act without liability upon the basis of telephonic
notice of such Borrowing, believed by the Administrative Agent in good faith to
be from the President or the Treasurer of the Borrowers (or any other officer of
the Borrowers designated in writing to the Administrative Agent by the President
or Treasurer of the Borrowers as being authorized to give such notices under
this Agreement) prior to receipt of a Notice of Borrowing.  In each such case,
each Borrower hereby waives the right to dispute the Administrative Agent’s
record of the terms of such telephonic notice of such Borrowing of Loans, absent
manifest error.

 

2.04  Disbursement of Funds.  Except as otherwise specifically provided in the
immediately succeeding sentence, no later than 1:00 P.M. (New York time) (or
such earlier time as the Administrative Agent agrees) on the date specified in
each Notice of Borrowing, each Lender with a Commitment will make available its
pro rata portion of each such Borrowing requested to be made on such date.  All
such amounts shall be made available in Dollars and in immediately available
funds at the Payment Office of the Administrative Agent and the Administrative
Agent will make available to the Borrowers (prior to 2:00 P.M. (New York Time)
on such day to the extent of funds actually received by the Administrative Agent
prior to 1:00 P.M. (New York Time) on such day) at the Payment Office, in the
account specified in the applicable Notice of Borrowing, the aggregate of the
amounts so made available by the Lenders.  Unless the Administrative Agent shall
have been notified by any Lender prior to the date of Borrowing that such Lender
does not intend to make available to the Administrative Agent such Lender’s
portion of any Borrowing to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing and the Administrative Agent may, in its sole
discretion and in reliance upon such assumption, make available to the Borrowers
a corresponding amount.  If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Lender.  If such Lender does not pay such corresponding amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrowers and the Borrowers shall immediately pay such
corresponding amount to the Administrative Agent.  The Administrative Agent
shall also be entitled to recover on demand from such Lender or the Borrowers,
as the case may be, interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Administrative
Agent to the Borrowers until the date such corresponding amount is recovered by
the Administrative Agent, at a rate per annum equal to (i) if recovered from
such Lender, at the overnight Federal Funds Rate and (ii) if recovered from the
Borrowers, the rate of interest

 

31

--------------------------------------------------------------------------------


 

applicable to the respective Borrowing, as determined pursuant to Section 2.07. 
Nothing in this Section 2.04 shall be deemed to relieve any Lender from its
obligation to make Loans hereunder or to prejudice any rights which the
Borrowers may have against any Lender as a result of any failure by such Lender
to make Loans hereunder.

 

2.05  Notes.  (a)  The Borrowers’ obligation to pay the principal of, and
interest on, the Loans made by each Lender shall be evidenced in the Register
maintained by the Administrative Agent pursuant to Section 12.16 and shall, if
requested by such Lender, also be evidenced (i) in the case of Term Loans, by a
promissory note duly executed and delivered by the Borrowers substantially in
the form of Exhibit B-1, with blanks appropriately completed in conformity
herewith (each, a “Term Note” and, collectively, the “Term Notes”) and (ii) in
the case of Revolving Loans, by a promissory note duly executed and delivered by
the Borrowers substantially in the form of Exhibit B-2, with blanks
appropriately completed in conformity herewith (each, a “Revolving Note” and,
collectively, the “Revolving Notes”).

 

(b)           The Term Note issued to each Lender that has a Term Loan
Commitment or outstanding Term Loans shall (i) be executed by the Borrowers,
(ii) be payable to such Lender or its registered assigns and be dated the
Initial Borrowing Date, (iii) be in a stated principal amount equal to the Term
Loan Commitments of such Lender (or, if issued after the Term Loan Commitments
have been reduced to zero, be in a stated principal amount equal to the
outstanding Term Loans of such Lender at such time) and be payable in the
outstanding principal amount of Term Loans evidenced thereby, (iv) mature on the
Maturity Date, (v) bear interest as provided in Section 2.07 in respect of the
Loans evidenced thereby, (vi) be subject to voluntary prepayment as provided in
Section 4.01, and mandatory repayment as provided in Section 4.02, and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.

 

(c)           The Revolving Note issued to each Lender that has a Revolving
Commitment or outstanding Revolving Loans shall (i) be executed by the
Borrowers, (ii) be payable to such Lender or its registered assigns and be dated
the Effective Date, (iii) be in a stated principal amount equal to the Revolving
Commitment of such Lender (or, if issued after the termination thereof, be in a
stated principal amount equal to the outstanding Revolving Loans of such Lender
at such time) and be payable in the outstanding principal amount of the
Revolving Loans evidenced thereby, (iv) mature on the Maturity Date, (v) bear
interest as provided in the appropriate clause of Section 2.07 in respect of the
Loans evidenced thereby, (vi) be subject to voluntary prepayment as provided in
Section 4.01, and mandatory repayment as provided in Section 4.02, and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.

 

(d)           Each Lender will note on its internal records the amount of each
Loan made by it and each payment in respect thereof and will, prior to any
transfer of any of its Notes, endorse on the reverse side thereof the
outstanding principal amount of Loans evidenced thereby.  Failure to make any
such notation or any error in any such notation or endorsement shall not affect
the Borrowers’ obligations in respect of such Loans.

 

(e)           Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall be delivered only to
Lenders that at any time specifically request the delivery of such Notes.  No
failure of any Lender to request or obtain a

 

32

--------------------------------------------------------------------------------


 

Note evidencing its Loans to the Borrowers shall affect or in any manner impair
the obligations of the Borrowers to pay the Loans (and all related Obligations)
incurred by the Borrowers that would otherwise be evidenced thereby in
accordance with the requirements of this Agreement, and shall not in any way
affect the security or guarantees therefor provided pursuant to the Credit
Documents.  Any Lender that does not have a Note evidencing its outstanding
Loans shall in no event be required to make the notations otherwise described in
preceding clause (d).  At any time (including, without limitation, to replace
any Note that has been destroyed or lost) when any Lender requests the delivery
of a Note to evidence any of its Loans, the Borrowers shall promptly execute and
deliver to such Lender the requested Note in the appropriate amount or amounts
to evidence such Loans; provided that, in the case of a substitute or
replacement Note, the Borrowers shall have received from such requesting Lender
(i) an affidavit of loss or destruction and (ii) a customary lost/destroyed Note
indemnity, in each case in form and substance reasonably acceptable to the
Borrowers and such requesting Lender, and duly executed by such requesting
Lender.

 

2.06  Pro Rata Borrowings.  All Borrowings of Term Loans or Revolving Loans
under this Agreement shall be incurred from the Lenders pro rata on the basis of
their Term Loan Commitments or Revolving Commitments, as the case may be.  It is
understood that no Lender shall be responsible for any default by any other
Lender of its obligation to make Loans hereunder and that each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

 

2.07  Interest.  (a)  The Borrowers agree to pay interest in respect of the
unpaid principal amount of each Loan from the date the proceeds thereof are made
available to the Borrowers until the maturity (whether by acceleration or
otherwise) of such Loan at a rate per annum which shall, during each Interest
Period applicable thereto, be equal to the sum of the Applicable Margin and the
Eurodollar Rate for such Interest Period.

 

(b)           If the Borrowers fail to pay any amount payable by them under a
Credit Document on its due date, interest shall accrue on the overdue amount (in
the case of overdue interest to the extent permitted by law) from the due date
up to the date of actual payment (both before and after judgment) at a rate
which is, subject to paragraph (c) below, 2% plus the rate which would have been
payable if the overdue amount had, during the period of non payment, constituted
a Loan for successive Interest Periods, each of a duration selected by the
Administrative Agent.  Any interest accruing under this Section 2.07(b) shall be
immediately payable by the Borrowers on demand by the Administrative Agent.

 

(c)           If any overdue amount consists of all or part of a Loan which
became due on a day which was not the last day of an Interest Period relating to
such Loan:

 

(i)            the first Interest Period for that overdue amount shall have a
duration equal to the unexpired portion of the current Interest Period relating
to that Loan; and

 

(ii)           the rate of interest applying to the overdue amount during that
first Interest Period shall be 2% plus the rate which would have applied if the
overdue amount had not become due.

 

33

--------------------------------------------------------------------------------


 

Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

 

(d)           Accrued and unpaid interest shall be payable in respect of each
Loan, on the last day of each Interest Period applicable thereto, on any
repayment or prepayment (on the amount repaid or prepaid), at maturity (whether
by acceleration or otherwise) and, after such maturity, on demand.

 

(e)           Upon each Interest Determination Date, the Administrative Agent
shall determine the Eurodollar Rate for each Interest Period applicable to the
Loans made or to be made pursuant to the applicable Borrowing and shall promptly
notify the Borrowers and the respective Lenders thereof.  Each such
determination shall, absent manifest error, be final and conclusive and binding
on all parties hereto.

 

2.08  Interest Periods.  The interest period (each an “Interest Period”)
applicable to each Loan shall be a one month period; provided that:

 

(i)            the initial Interest Period for any Loan shall commence on the
date of Borrowing of such Loan and each Interest Period occurring thereafter in
respect of such Loan shall commence on the day on which the immediately
preceding Interest Period applicable thereto expires;

 

(ii)           if any Interest Period relating to a Loan begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month;

 

(iii)          if any Interest Period would otherwise expire on a day which is
not a Business Day, such Interest Period shall expire on the first succeeding
Business Day; provided, however, that if any Interest Period for a Loan would
otherwise expire on a day which is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the immediately preceding Business Day; and

 

(iv)          if any Interest Period in respect of any Borrowing of any Loans
would otherwise extend beyond the Maturity Date, such Interest Period shall
expire on the Maturity Date.

 

2.09  Increased Costs, Illegality, Market Disruption Event, etc.  (a) In the
event that any Lender shall have determined in good faith (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto):

 

(i)            at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Loan because of, without duplication, any change since the Effective Date in any
applicable law or governmental rule, regulation, order, guideline or request
(whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request,

 

34

--------------------------------------------------------------------------------


 

such as, for example, but not limited to:  (A) a change in the basis of taxation
of payment to any Lender of the principal of or interest on such Loan or any
other amounts payable hereunder (except for changes in the rate of tax on, or
determined by reference to, the net income, gross receipts or net profits of
such Lender, or any franchise tax based on net income, net profits or net worth
of such Lender, pursuant to the laws of the jurisdiction in which such Lender or
the entity controlling such Lender is organized or in which the principal office
of such Lender or the entity controlling such Lender or such Lender’s applicable
lending office is located or any subdivision thereof or therein), but without
duplication of any amounts payable in respect of Taxes pursuant to Section 4.04,
or (B) a change in official reserve requirements but, in all events, excluding
reserves required under Regulation D to the extent included in the computation
of the Eurodollar Rate; or

 

(ii)           at any time, that the making or continuance of any Loan has been
made unlawful by any law or governmental rule, regulation or order;

 

then, and in any such event, such Lender shall promptly give notice (by
telephone confirmed in writing) to the Borrowers and, except in the case of
clause (i) above, to the Administrative Agent of such determination (which
notice the Administrative Agent shall promptly transmit to each of the
Lenders).  Thereafter (x) in the case of clause (i) above, the Borrowers agree,
subject to the provisions of Section 2.11 (to the extent applicable), to pay to
such Lender, upon its written demand therefor, such additional amounts as shall
be required to compensate such Lender or such other corporation for the
increased costs or reductions to such Lender or such other corporation and
(y) in the case of clause (ii) above, the Borrowers shall take one of the
actions specified in Section 2.09(b) as promptly as possible and, in any event,
within the time period required by law.  In determining such additional amounts,
each Lender will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable, provided that such Lender’s
determination of compensation owing under this Section 2.09(a) shall, absent
manifest error be final and conclusive and binding on all the parties hereto. 
Each Lender, upon determining that any additional amounts will be payable
pursuant to this Section 2.09(a), will give prompt written notice thereof to the
Borrowers, which notice shall show in reasonable detail the basis for the
calculation of such additional amounts; provided that the failure to give such
notice shall not relieve the Borrowers from their Obligations hereunder.

 

(b)           At any time that any Loan is affected by the circumstances
described in Section 2.09(a)(i) or (ii), the Borrowers may (and in the case of a
Loan affected by the circumstances described in Section 2.09(a)(ii) shall)
either (x) if the affected Loan is then being made initially, cancel the
respective Borrowing by giving the Administrative Agent telephonic notice
(confirmed in writing) on the same date or the next Business Day that the
Borrowers was notified by the affected Lender or the Administrative Agent
pursuant to Section 2.09(a)(i) or (ii) or (y) if the affected Loan is then
outstanding, upon at least three Business Days’ written notice to the
Administrative Agent, in the case of any Loan, repay all outstanding Borrowings
(within the time period required by the applicable law or governmental rule,
governmental regulation or governmental order) which include such affected Loans
in full in accordance with the applicable requirements of Section 4.02; provided
that if more than one Lender is affected at any time, then all affected Lenders
must be treated the same pursuant to this Section 2.09(b).

 

35

--------------------------------------------------------------------------------


 

(c)           If any Lender in good faith determines that after the Effective
Date the introduction of or effectiveness of or any change in any applicable law
or governmental rule, regulation, order, guideline, directive or request
(whether or not having the force of law) concerning capital adequacy, or any
change in interpretation or administration thereof by any governmental
authority, central bank or comparable agency will have the effect of increasing
the amount of capital required or requested to be maintained by such Lender, or
any corporation controlling such Lender, based on the existence of such Lender’s
Commitments hereunder or its obligations hereunder, then the Borrowers agrees
(to the extent applicable), to pay to such Lender, upon its written demand
therefor, such additional amounts as shall be required to compensate such Lender
or such other corporation for the increased cost to such Lender or such other
corporation or the reduction in the rate of return to such Lender or such other
corporation as a result of such increase of capital.  In determining such
additional amounts, each Lender will act reasonably and in good faith and will
use averaging and attribution methods which are reasonable, provided that such
Lender’s determination of compensation owing under this Section 2.09(c) shall,
absent manifest error be final and conclusive and binding on all the parties
hereto.  Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 2.09(c), will give prompt written notice
thereof to the Borrowers, which notice shall show in reasonable detail the basis
for calculation of such additional amounts; provided that the failure to give
such notice shall not relieve the Borrowers from their Obligations hereunder.

 

(d)           If a Market Disruption Event occurs in relation to a Loan for any
Interest Period, then the rate of interest on each Lender’s share of such Loan
for the relevant Interest Period shall be the rate per annum which is the sum
of:

 

(i)            the Applicable Margin; and

 

(ii)           the rate determined by each Lender and notified to the
Administrative Agent, which expresses the actual cost to each such Lender of
funding its participation in that Loan for a period equivalent to such Interest
Period from whatever source it may reasonably select.

 

(e)           If a Market Disruption Event occurs and the Administrative Agent
or the Borrowers so require, the Administrative Agent and the Borrowers shall
enter into negotiations (for a period of not more than thirty days) with a view
to agreeing on a substitute basis for determining the rate of interest.  Any
alternative basis agreed pursuant to the immediately preceding sentence shall,
with the prior consent of all the Lenders and the Borrowers, be binding on all
parties.  If no agreement is reached pursuant to this clause (e), the rate
provided for in clause (d) above shall apply for the entire Interest Period.

 

(f)            Notwithstanding anything in this Agreement to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a change after the Effective Date in a requirement of law or
governmental rule, regulation or order, regardless

 

36

--------------------------------------------------------------------------------


 

of the date enacted, adopted, issued or implemented for all purposes under or in
connection with this Agreement (including this Section 2.09).

 

2.10  Compensation.  The Borrowers agree to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting and the calculation of such compensation), for all reasonable
losses, expenses and liabilities (including, without limitation, any such loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its Loans but excluding
any loss of anticipated profits) which such Lender may sustain in respect of
Loans made to the Borrowers:  (i) if for any reason (other than a default by
such Lender or the Administrative Agent) a Borrowing of Loans does not occur on
a date specified therefor in a Notice of Borrowing (whether or not withdrawn by
the Borrowers or deemed withdrawn pursuant to Section 2.09(a)); (ii) if any
prepayment or repayment (including any prepayment or repayment made pursuant to
Section 2.09(a), Section 4.01 or Section 4.02 or as a result of an acceleration
of the Loans pursuant to Section 10) of any of its Loans, or assignment of its
Loans pursuant to Section 2.12, occurs on a date which is not the last day of an
Interest Period with respect thereto; (iii) if any prepayment of any of its
Loans is not made on any date specified in a notice of prepayment given by the
Borrowers; or (iv) as a consequence of any other Default or Event of Default
arising as a result of the Borrowers’ failure to repay Loans or make payment on
any Note held by such Lender when required by the terms of this Agreement.

 

2.11  Change of Lending Office.  Each Lender agrees that on the occurrence of
any event giving rise to the operation of Section 2.09(a)(ii) or (iii),
Section 2.09(b) or Section 4.04 with respect to such Lender, it will, if
requested by the Borrowers, use reasonable good faith efforts (subject to
overall policy considerations of such Lender) to designate another lending
office for any Loans or Letters of Credit affected by such event, provided that
such designation is made on such terms that such Lender and its lending office
suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of such
Section.  Nothing in this Section 2.11 shall affect or postpone any of the
obligations of the Borrowers or the rights of any Lender provided in
Section 2.09 and Section 4.04.

 

2.12  Replacement of Lenders.  (x)  If any Lender becomes a Defaulting Lender or
otherwise defaults in its obligations to make Loans, (y) upon the occurrence of
any event giving rise to the operation of Section 2.09(a)(ii) or (iii),
Section 2.09(b) or Section 4.04 with respect to any Lender which results in such
Lender charging to the Borrowers material increased costs in excess of those
being generally charged by the other Lenders, or (z) as provided in
Section 12.12(b) in the case of certain refusals by a Lender to consent to
certain proposed changes, waivers, discharges or terminations with respect to
this Agreement which have been approved by the Required Lenders, the Borrowers
shall have the right, if no Default or Event of Default will exist immediately
after giving effect to the respective replacement, to replace such Lender (the
“Replaced Lender”) with one or more other Lenders or Eligible Transferees, none
of whom shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) reasonably acceptable to the
Administrative Agent; provided that:

 

(i)            at the time of any replacement pursuant to this Section 2.12, the
Replacement Lender shall enter into one or more Assignment and Assumption

 

37

--------------------------------------------------------------------------------


 

Agreements pursuant to Section 12.04(b) (and with all fees payable pursuant to
said Section 12.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the Commitments and outstanding
Loans of the Replaced Lender and, in connection therewith, shall pay to the
Replaced Lender in respect thereof an amount equal to the sum (without
duplication) of (x) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Replaced Lender, and (y) an amount
equal to all accrued, but unpaid, Commitment Commission owing to the Replaced
Lender pursuant to Section 3.01; and

 

(ii)           all obligations of the Borrowers due and owing to the Replaced
Lender at such time (other than those specifically described in clause
(i) above) in respect of which the assignment purchase price has been, or is
concurrently being, paid shall be paid in full to such Replaced Lender
concurrently with such replacement.

 

Upon the execution of the respective Assignment and Assumption Agreement, the
payment of amounts referred to in clauses (i) and (ii) above and, if so
requested by the Replacement Lender, delivery to (i) the Replacement Lender of
the appropriate Note or Notes executed by the Borrowers, the Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including, without limitation, Sections 2.09, 2.10, 4.04,
12.01, 12.06, and 14.05), which shall survive as to such Replaced Lender and
(ii) if so requested by the Borrowers, the Replaced Lender shall deliver all
Notes in its possession to the Borrowers.

 

2.13  No Discharge; Survival of Claims.  Until the Obligations are paid in cash
in full, any outstanding Letters of Credit have been cash collateralized or
terminated in a manner satisfactory to the Lenders, and the Commitments have
been terminated, the Borrowers agree that (i) their Obligations hereunder shall
not be discharged by the entry of an order confirming a plan of reorganization
(and each Borrower, pursuant to Section 1141(d)(4) of the Bankruptcy Code,
hereby waives any such discharge) and (ii) the Superpriority Claim granted to
the Lenders pursuant to the Final Order and the Liens granted to the Lenders
pursuant to the Final Order and pursuant to this Agreement and the other Credit
Documents shall not be affected in any manner by the entry of an order
confirming any plan of reorganization that does not provide for the Obligations
to be paid in cash in full and, with respect to any Letters of Credit, for such
Letters of Credit to be cash collateralized or terminated in a manner
satisfactory to the Lenders.

 

2.14  Priority and Liens.

 

(a)           Superpriority Claims and Liens.  Each of the Credit Parties hereby
covenants, represents and warrants that, upon entry of the Orders, the
Obligations authorized by the Orders of the Borrowers and the Guarantors under
the Credit Documents:

 

(i)            pursuant to Sections 364(c)(1) and 507(b) of the Bankruptcy Code,
constitute joint and several allowed administrative expense claims in the
Chapter 11 Case having superpriority over all administrative expenses of the
kind specified in Section 364(c)(1), 503(b), 507(a)(2), 507(b) or 507(d) of the
Bankruptcy Code;

 

38

--------------------------------------------------------------------------------


 

(ii)           pursuant to Sections 361, 362, 364(c)(2), 364(c)(3) and 364(d) of
the Bankruptcy Code and the Security Documents, shall be secured by, and each
Credit Party shall have granted to the Collateral Agent, for the benefit of the
Secured Creditors, a perfected first priority Lien on all presently owned and
hereafter acquired unencumbered tangible and intangible property and assets of
the Borrowers, the Guarantors and their respective estates wherever located, and
any proceeds and products thereof, including, without limitation, accounts,
deposit accounts, cash, chattel paper, investment property, letter-of-credit
rights, securities accounts, commercial tort claims, causes of action (other
than Avoidance Actions, but including, in any case, the proceeds of such
Avoidance Actions, subject to entry of the Final Order), investments,
instruments, documents, inventory, contract rights, general intangibles,
intellectual property, real property, fixtures, goods, equipment, vessels and
other fixed assets and proceeds and products of all of the foregoing (including
earnings and insurance proceeds);

 

(iii)          pursuant to Section 364(d)(1) of the Bankruptcy Code and the
Security Documents, shall be secured by, and each Credit Party shall have
granted to the Collateral Agent, for the benefit of the Secured Creditors, a
perfected first priority, senior priming Lien (the “Priming Lien”) on the
Collateral under and as defined in each of the Pre-Petition Facilities,
including, without limitation, the Collateral Vessels, which Priming Lien shall
prime all Liens securing the Pre-Petition Facilities and any Liens that are
junior thereto, and shall also be senior to any Liens arising after the Petition
Date to provide adequate protection in respect of any Liens to which the Priming
Lien is senior (collectively, the “Primed Liens”); and

 

(iv)          pursuant to Section 364(c)(3) of the Bankruptcy Code and the
Security Documents, shall be secured by, and each Credit Party shall have
granted to the Collateral Agent, for the benefit of the Secured Creditors, a
perfected junior Lien on all presently owned and hereafter acquired tangible and
intangible property and assets of the Borrowers, the Guarantors and their
respective estates wherever located, and any proceeds and products thereof,
including, without limitation, accounts, deposit accounts, cash, chattel paper,
investment property, letter-of-credit rights, securities accounts, commercial
tort claims, causes of action (other than Avoidance Actions, subject to the last
sentence in the definition of “Collateral”), investments, instruments,
documents, inventory, contract rights, general intangibles, intellectual
property, real property, fixtures, goods, equipment, vessels and other fixed
assets and proceeds and products of all of the foregoing (including earnings and
insurance proceeds) that are subject to (x) valid and perfected Liens in
existence on the Petition Date that were permitted by the Pre-Petition
Facilities or (y) valid Liens in existence on the Petition Date as permitted by
Section 546(b) of the Bankruptcy Code, if any (in each case, other than Liens
securing the Pre-Petition Facilities) (the “Existing Liens”).

 

Each of Sections 2.14(a)(i), 2.14(a)(ii), 2.14(a)(iii) and 2.14(a)(iv) shall be
subject only to (x) on and after delivery of notice by the Administrative Agent
to the Borrowers that an Event of Default has occurred and the Lenders desire to
trigger the Carve-Out (a “Carve-Out Trigger Notice”), the payment of allowed
(whether allowed prior to or after the date of delivery of the Carve-Out Trigger
Notice) and unpaid professional fees and expenses incurred by the Borrowers and
the Guarantors and any statutory committees appointed in the Chapter 11 Case on
or after

 

39

--------------------------------------------------------------------------------


 

the Petition Date to the date of delivery of the Carve-Out Trigger Notice plus
an aggregate amount not in excess of $5,000,000 and (y) the payment of fees
pursuant to 28 U.S.C. § 1930(a) and fees required to be paid to any Chapter 7
trustee appointed upon the conversion of the Chapter 11 Case to a case under
Chapter 7 of the Bankruptcy Code in an amount not to exceed $100,000 ((x) and
(y), together, the “Carve-Out”); provided that, except as otherwise provided in
the Orders, no portion of the Carve-Out shall be utilized for the payment of
professional fees and expenses incurred in connection with any challenge to the
amount, extent, priority, validity, perfection or enforcement of the
Indebtedness of the Borrowers and the Guarantors owing to the Lenders, the
Agents or indemnified parties under the DIP Facility or the Pre-Petition Senior
Facilities or to the collateral securing the DIP Facility or the Pre-Petition
Senior Facilities.  The Lenders agree that so long as no Event of Default shall
have occurred and be continuing, the Borrowers and the Guarantors shall be
permitted to pay compensation and reimbursement of expenses allowed and payable
under 11 U.S.C. § 330 and 11 U.S.C. § 331, as the same may be due and payable,
and the same shall not reduce the Carve-Out.  The foregoing shall not be
construed as a consent to the allowance of any fees and expenses referred to
above and shall not affect the right of the Agents and the Lenders to object to
the allowance and payment of such amounts.

 

(b)           Collateral Security Perfection.  Each of the Credit Parties agrees
to take all action that the Collateral Agent or the Required Lenders may
reasonably request as a matter of nonbankruptcy law to perfect and protect the
Collateral Agent’s Liens for the benefit of the Secured Creditors, and upon the
Collateral and for such Liens to obtain the priority therefor contemplated
hereby, including, without limitation, (x) satisfying the Collateral and
Guaranty Requirements with respect to the Collateral Vessels and the Credit
Parties and (y) executing and delivering such documents and instruments,
financing statements, providing such notices and assents of third parties,
obtaining such governmental authorizations and providing such other instruments
and documents in recordable form as the Collateral Agent or any Lender may
reasonably request.  Each Credit Party hereby irrevocably authorizes the
Collateral Agent at any time and from time to time to file in any filing office
in any UCC jurisdiction any initial financing statements and amendments thereto
that (a) indicate the Collateral (i) as all assets of such Credit Party or words
of similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC, or (ii) as being of
an equal or lesser scope or with greater detail, and (b) provide any other
information required by part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement or amendment, including
(i) whether such Credit Party is an organization, the type of organization and
any organization identification number issued to such Credit Party and, (ii) in
the case of a financing statement filed as a fixture filing, a sufficient
description of real property to which the Collateral relates.  Such Credit Party
agrees to furnish any such information to the Collateral Agent promptly upon
request.  Notwithstanding the provisions of this Section 2.14(b), the Collateral
Agent and the Lenders shall have the benefits of the Interim Order and the Final
Order as set forth in Section 5.02 hereof.

 

(c)           Real Property.  Subject in all respects to the priorities set
forth in Section 2.14(a) above and to the Carve-Out, the Borrowers and the
Guarantors shall grant to the Collateral Agent on behalf of the Secured
Creditors a security interest in, and mortgage on, all of the right, title and
interest of the Borrowers and the Guarantors in all real property, if any, owned
or leased by the Borrowers or any of the Guarantors, together in each case with
all of the right,

 

40

--------------------------------------------------------------------------------


 

title and interest of the Borrowers and such Guarantor in and to all buildings,
improvements, and fixtures related thereto, any lease or sublease thereof, all
general intangibles relating thereto and all proceeds thereof.  The Borrowers
and the Guarantors shall acknowledge that, pursuant to the Orders, the Liens in
favor of the Collateral Agent on behalf of the Secured Creditors in all of such
real property and leasehold interests shall be perfected without the recordation
of any instruments of mortgage or assignment and the Collateral Agent and the
Lenders shall have the benefits of the Interim Order as set forth in
Section 5.02 hereof.  The Credit Parties agree that upon the reasonable request
of the Collateral Agent, the Borrowers and such Guarantor shall promptly enter
into separate fee or leasehold mortgages in recordable form with respect to such
properties on terms reasonably satisfactory to the Collateral Agent.

 

2.15  Joint and Several.  The obligations of each of GMSC and GMSCII as
“Borrower” hereunder and under the other Credit Documents are joint and
several.  Without limiting the generality of the foregoing, reference is hereby
made to the Guaranty, to which the obligations of the Guarantors are subject.

 

2.16  Defaulting Lenders.  Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(a)           if any Letter of Credit Exposure exists at the time a Lender
becomes a Defaulting Lender then:

 

(i)            all or any part of such Letter of Credit Exposure shall be
reallocated among the Lenders that are Non-Defaulting Lenders in accordance with
their respective Revolver Percentages but only to the extent (x) the sum of all
Lenders’ that are Non-Defaulting Lenders Individual Exposures plus such
Defaulting Lender’s Letter of Credit Exposure does not exceed the aggregate
amount of all Non-Defaulting Lenders’ Commitments, (y) immediately following the
reallocation to a Lender that is a Non-Defaulting Lender, the Individual
Exposure of such Lender does not exceed its Commitment at such time and (z) the
conditions set forth in Section 6 are satisfied at such time;

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent cash collateralize in a manner
reasonably satisfactory to the applicable Issuing Lender such Defaulting
Lender’s Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in an aggregate amount equal to 100%
of such Defaulting Lender’s Letter of Credit Exposure for so long as such Letter
of Credit Exposure is outstanding (the “Letter of Credit Back-Stop
Arrangements”);

 

(iii)          the Borrowers shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 3.01(c) or (d) with respect to such
Defaulting Lender’s Letter of Credit Exposure;

 

(iv)          if the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.16(a), then the fees payable to the
Lenders pursuant to

 

41

--------------------------------------------------------------------------------


 

Section 3.01(c) and (d) shall be adjusted in accordance with such Non-Defaulting
Lenders’ Revolver Percentages; and

 

(v)           if any Defaulting Lender’s Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.16(a), then,
without prejudice to any rights or remedies of any Issuing Lender or any Lender
hereunder, all fees payable under Section 3.01(c) and (d) with respect to such
Defaulting Lender’s Letter of Credit Exposure shall be payable to each Issuing
Lender until such Letter of Credit Exposure is cash collateralized and/or
reallocated; and

 

(b)           notwithstanding anything to the contrary contained in Section 2.01
or Section 14, so long as any Lender is a Defaulting Lender (i) no Issuing
Lender shall be required to issue, amend, renew or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Commitments of the Non-Defaulting Lenders and/or cash collateral has been
provided by the Borrowers in accordance with Section 2.16(a), and
(ii) participating interests in any such newly issued or increased Letter of
Credit shall be allocated among Lenders that are Non-Defaulting Lenders in a
manner consistent with Section 2.16(a)(i) (and Defaulting Lenders shall not
participate therein).

 

In the event that the Administrative Agent, the Borrowers and each Issuing
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then (i) the Letter of Credit
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitments and on such date such Lender shall purchase at par such of
the Revolving Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Revolving Loans
in accordance with its Revolver Percentage and (ii) so long as no Event of
Default then exists, all funds held as cash collateral pursuant to the Letter of
Credit Back-Stop Arrangements shall thereafter be promptly returned to the
Borrowers.  If the Total Commitment has been terminated, the Loans and all other
Obligations have been paid in full and no Letters of Credit are outstanding,
then all funds held as cash collateral pursuant to the Letter of Credit
Back-Stop Arrangements shall thereafter be returned to the Borrowers as promptly
as practicable.

 

2.17  Incremental Commitments.  (a)  The Borrowers shall have the right at any
time or from time to time on or after the Effective Date and prior to the
Maturity Date, upon written notice to the Administrative Agent, and in
coordination with the Administrative Agent as to all matters set forth in this
Section 2.17, but without requiring the consent of any of the Lenders (other
than as provided below), to request that one or more Lenders (and/or one or more
other Eligible Transferees which will become Lenders) increase their respective
Revolving Commitment (or, in the case of an Eligible Transferee, provide
Incremental Commitments) and, subject to the applicable terms and conditions
contained in this Agreement and the relevant Incremental Commitment Agreement,
make revolving loans pursuant thereto (each, an “Incremental Loan” and,
collectively, the “Incremental Loans”) to the Borrowers, which Incremental
Loans, provided that:

 

42

--------------------------------------------------------------------------------


 

(i)            no Lender shall be obligated, but all Lenders shall be given the
opportunity, to provide an Incremental Commitment as a result of any such
request by the Borrowers;

 

(ii)           any Lender (including any Eligible Transferees which will become
a Lender) may so provide an Incremental Commitment without the consent of any
other Lender;

 

(iii)          the provision of Incremental Commitments pursuant to this
Section 2.17 on a given date pursuant to a particular Incremental Commitment
Agreement shall be in a minimum aggregate amount (for all Lenders and other
Eligible Transferees who will become Lenders pursuant thereto) of not less than
$5,000,000 (or such lesser amount as agreed to by the Borrowers) and shall be in
integral multiples of $1,000,000;

 

(iv)          such Incremental Commitments shall not exceed an aggregate
principal amount of $25,000,000;

 

(v)           the Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Incremental Commitment Agreement and, at such time,
Schedules I and II shall be deemed modified to reflect the Incremental
Commitments and the Lender addresses, respectively, of such Incremental Lenders;

 

(vi)          the Borrowers shall not obtain Incremental Commitments pursuant to
this Section 2.17 more than two times and each notice thereof from the Borrowers
shall set forth the requested amount and proposed terms of the relevant
Incremental Commitments, provided that any Incremental Loans made pursuant to
any Incremental Commitments shall have the same terms (including economic terms)
as the initial Revolving Loans.

 

(vii)         the upfront fees payable to each Incremental Lender in respect of
each Incremental Commitment shall be separately agreed to by the Borrowers and
each such Incremental Lender; and

 

(viii)        the Incremental Loans and the Letters of Credit issued pursuant to
an Incremental Commitment shall constitute Revolving Loans and Letters of Credit
for all purposes of this Agreement and the other Credit Documents (and shall
constitute part of, and be added to, the Total Revolving Commitment and the
Total Commitment) and as a consequence all such Incremental Loans and Letters of
Credit (and all interest, fees and other amounts payable thereon) shall be
Obligations under this Agreement and the other applicable Credit Documents and
shall be secured by the Security Documents, and receive the benefit of the
Guaranty, on a pari passu basis with all other Obligations secured by the
Security Documents and receiving the benefit of the Guaranty.

 

(b)   At the time of any provision of Incremental Commitments pursuant to this
Section 2.17, the following conditions shall have been satisfied:

 

(i)            the Borrowers and each such Lender or other Eligible Transferee
(each an “Incremental Lender”) which agrees to provide an Incremental Commitment

 

43

--------------------------------------------------------------------------------


 

shall execute and deliver to the Administrative Agent an Incremental Commitment
Agreement substantially in the form of Exhibit M (appropriately completed) (each
an “Incremental Commitment Agreement”), with the effectiveness of such
Incremental Lender’s Incremental Commitment to occur on the date set forth in
such Incremental Commitment Agreement (the “Incremental Commitment Effective
Date”), provided that the Borrowers and/or the Administrative Agent, as
applicable, shall have consented (such consent not to be unreasonably withheld)
to such Eligible Transferee providing such Incremental Commitment if such
consent would be required under Section 12.04 for an assignment of Loans or
Commitments, as applicable, to such Eligible Transferee.  Each Incremental
Lender shall constitute a Lender for all purposes of this Agreement and each
other Credit Document;

 

(ii)           the Borrowers and each Credit Party shall have delivered such
amendments, modifications and/or supplements to the Credit Documents as are
necessary or in the reasonable opinion of the Administrative Agent, desirable to
insure that the additional Obligations to be incurred pursuant to the
Incremental Commitments are secured by, and entitled to the benefits of, the
Security Documents and the Guaranty;

 

(iii)          the Administrative Agent shall have received evidence
satisfactory to it that the additional Obligations to be incurred on such date
pursuant to the Incremental Commitments are permitted by the terms of the
outstanding Indebtedness of the Borrowers and its Subsidiaries;

 

(iv)          if reasonably requested by the Administrative Agent, the Borrowers
shall deliver to the Administrative Agent an opinion or opinions, in form and
substance reasonably satisfactory to the Administrative Agent and dated as of
the Incremental Commitment Effective Date, from counsel to the Borrowers
reasonably satisfactory to the Administrative Agent covering such matters as the
Administrative Agent may reasonably request;

 

(v)           if reasonably requested by the Administrative Agent, the Borrowers
and the other Credit Parties shall deliver to the Administrative Agent such
other officers’ certificates dated as of the Incremental Commitment Effective
Date, board of director resolutions and evidence of existence and good standing,
where applicable, as the Administrative Agent shall reasonably request;

 

(vi)          the Parent shall be in compliance with the covenants set forth in
Sections 9.07 and 9.08, in each case determined on a pro forma basis as of the
most recently ended period for testing such financial covenants, in each case as
if such Incremental Commitments had been outstanding and fully utilized on the
last day of such period for testing compliance therewith, certified as such by
the Parent in writing, and the Administrative Agent shall have received evidence
of such compliance;

 

(vii)         the Administrative Agent shall have received a certificate, dated
the Incremental Commitment Effective Date, and signed on behalf of the Borrowers
by the chief executive officer, the president or any vice president of the
Borrowers certifying

 

44

--------------------------------------------------------------------------------


 

on behalf of the Borrowers that all of the conditions set forth in Section 6.01
have been satisfied on such date;

 

(viii)        no Default or Event of Default shall exist at the time of a
request for Incremental Commitments, upon the effectiveness of any Incremental
Commitment Agreement or at the time that an Incremental Loan is made or a Letter
of Credit is issued pursuant to such Incremental Commitment (and after giving
effect thereto);

 

(ix)          all of the representations and warranties of each Credit Party set
forth in Section 7 and in each other Credit Document shall be true and correct
in all material respects at the time of a request for Incremental Commitments,
upon the effectiveness of any Incremental Commitment Agreement and at the time
that an Incremental Loan is made or a Letter of Credit is issued pursuant to
such Incremental Commitment (and after giving effect thereto) (in each case,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date);

 

(x)           the Bankruptcy Court shall have entered an order providing for the
incurrence of Incremental Commitments hereunder, which order shall be (i) in
full force and effect and shall not have been vacated, reversed, stayed, or
modified or amended in any respect and (ii) in form and substance satisfactory
to the Directing Parties and, as entered, shall not deviate from the form
thereof approved by the Directing Parties in any material respect which is
adverse to the interests of the Lenders.

 

(xi)          the Borrowers shall have furnished to the Administrative Agent a
detailed report signed by a firm of marine insurance brokers acceptable to the
Collateral Agent with respect to P & I entry, the hull and machinery and war
risk insurance carried and maintained on each Collateral Vessel, together with
their opinion as to the adequacy thereof and its compliance with the provisions
of Schedule VI.

 

(c)   On any Incremental Commitment Effective Date, the Borrowers shall, in
coordination with the Administrative Agent, repay outstanding Revolving Loans of
the existing Lenders and incur additional Revolving Loans from certain other new
Lenders, in each case to the extent necessary so that all of the Lenders under
such Tranche participate in each outstanding Borrowing of Revolving Loans and
issuance of Letters of Credit pro rata on the basis of their respective
Revolving Commitments (after giving effect to any increase in the Total
Commitment pursuant to this Section 2.17).  The Borrowers shall be obligated to
pay to the respective Lenders the costs of the type referred to in Section 2.10
in connection with any such repayment and/or Borrowing.  The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence to the extent such requirements are inconsistent
with such sentence.

 

45

--------------------------------------------------------------------------------


 

SECTION 3.  Commitment Commission; Fees; Reductions of Commitment.

 

3.01  Commitment Commission and Fees.  (a)  The Borrowers agree to pay the
Administrative Agent for distribution to each Non-Defaulting Lender a commitment
commission (the “Commitment Commission”) for the period commencing on the
Effective Date and ending on the Maturity Date (or such earlier date as the
Total Commitment shall have been terminated) computed at a per annum rate equal
to the Applicable Commitment Commission Rate of the daily average unutilized
Commitment of each such non-Defaulting Lender.  Accrued Commitment Commission
shall be due and payable monthly in arrears on last Business Day of each
calendar month and on the Maturity Date (or such earlier date upon which the
Total Commitment shall have been terminated).

 

(b)           The Borrowers shall pay to the Administrative Agent and the
Lenders, for the Administrative Agent’s own account and the account of the
Lenders, such other fees as have been agreed to in writing by the Borrowers, the
Administrative Agent and/or the Lenders.

 

(c)           The Borrowers agree to pay to the Administrative Agent for
distribution to each Lender (based on each such Lender’s respective Revolver
Percentage), a fee in respect of each Letter of Credit (the “Letter of Credit
Fee”) for the period from and including the date of issuance of such Letter of
Credit to and including the date of termination or expiration of such Letter of
Credit, computed at a rate per annum equal to the Applicable Margin then in
effect from time to time on the daily Stated Amount of each such Letter of
Credit.  Accrued Letter of Credit Fees shall be due and payable monthly in
arrears on last Business Day of each calendar month and on the Maturity Date (or
such earlier date upon which the Total Commitment is terminated).

 

(d)           The Borrowers agree to pay directly to each Issuing Lender, for
its own account, a facing fee in respect of each Letter of Credit issued by it
(the “Facing Fee”) for the period from and including the date of issuance of
such Letter of Credit to and including the date of termination or expiration of
such Letter of Credit, computed at a rate per annum equal to 1/8 of 1% on the
daily Stated Amount of such Letter of Credit, provided that in any event the
minimum amount of Facing Fees payable in any twelve-month period for each Letter
of Credit shall be not less than $500; it being agreed that, on the day of
issuance of any Letter of Credit and on each anniversary thereof prior to the
termination or expiration of such Letter of Credit, if $500 will exceed the
amount of Facing Fees that will accrue with respect to such Letter of Credit for
the immediately succeeding twelve-month period, the full $500 shall be payable
on the date of issuance of such Letter of Credit and on each such anniversary
thereof.  Except as otherwise provided in the proviso to the immediately
preceding sentence, accrued Facing Fees shall be due and payable monthly in
arrears on last Business Day of each calendar month and upon the first day on or
after the termination of the Total Commitment upon which no Letters of Credit
remain outstanding.

 

(e)           The Borrowers agree to pay, upon each payment (including any
partial payment) under, issuance of, extension of, or amendment to, any Letter
of Credit issued hereunder, such amount as shall at the time of such event be
the administrative charge which the

 

46

--------------------------------------------------------------------------------


 

respective Issuing Lender is generally charging in connection with such
occurrence with respect to letters of credit.

 

(f)            The Borrowers agree to pay to the Administrative Agent for
distribution to each Lender a facility fee equal to 1.50% of the Commitment of
each such Lender, which fee shall be due and payable on the Initial Borrowing
Date (and no amount of which fee shall be paid from or otherwise applied to
reduce any amount payable by the Borrowers to any Agent or to any Lender).

 

3.02  Voluntary Termination of Commitments.  Upon at least three Business Days’
prior notice to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrowers shall have the right, at any time or from time to time, without
premium or penalty, to terminate or reduce the Total Term Loan Commitment and
the unutilized Total Revolving Commitment, in whole or in part, in integral
multiples of $1,000,000 in the case of partial reductions thereto, provided that
each such reduction shall apply proportionately to permanently reduce the
relevant Commitment of each Lender.

 

3.03  Mandatory Reduction of Commitments.  (a)  In addition to any other
mandatory commitment reductions pursuant to this Section 3.03 and Section 4.02,
the Total Commitment (and the Commitment of each Lender) shall terminate in its
entirety on the Maturity Date.

 

(b)           In addition to any other mandatory commitment reductions pursuant
to this Section 3.03, the Total Term Loan Commitment and the Total Revolving
Commitment shall be permanently reduced at the times, and in the amounts,
required by Section 4.02.

 

(c)           In addition to any other mandatory commitment reductions pursuant
to this Section 3.03, the Term Loan Commitment of each Lender shall be
permanently reduced upon the making of a Term Loan by such Lender by an amount
equal to the principal amount of such Term Loan.

 

(d)           Each reduction to, or termination of, the Total Revolving
Commitment or the Total Term Loan Commitment, as the case may be, shall be
applied to reduce or terminate, as the case may be, on a pro rata basis the
Revolving Commitment or the Term Loan Commitment, as the case may be, of each
Lender with a Revolving Commitment and/or a Term Loan Commitment.

 

SECTION 4.  Prepayments; Payments; Taxes; Application of Proceeds.

 

4.01  Voluntary Prepayments.  The Borrowers shall have the right to prepay the
Loans, without premium or penalty except as provided by law and Section 2.10, in
whole or in part at any time and from time to time on the following terms and
conditions:

 

(i)            the Borrowers shall give the Administrative Agent prior to 12:00
Noon (New York time) at its Notice Office at least three Business Days’ prior
written notice (including e-mail notice or telephonic notice promptly confirmed
in writing) of its intent to prepay such Loans, the amount of such prepayment
and the specific Borrowing or

 

47

--------------------------------------------------------------------------------


 

Borrowings pursuant to which made, which notice the Administrative Agent shall
promptly transmit to each of the Lenders;

 

(ii)           each prepayment shall be in an aggregate principal amount of at
least $1,000,000 or such lesser amount of a Borrowing which is outstanding,
provided that no partial prepayment of Loans made pursuant to any Borrowing
shall reduce the outstanding Loans made pursuant to such Borrowing to an amount
less than $1,000,000;

 

(iii)          at the time of any prepayment of Loans pursuant to this
Section 4.01 on any date other than the last day of the Interest Period
applicable thereto, the Borrowers shall pay the amounts required pursuant to
Section 2.10;

 

(iv)          in the event of certain refusals by a Lender as provided in
Section 12.12(b) to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders, the Borrowers may, upon five Business Days’ written notice to
the Administrative Agent at its Notice Office (which notice the Administrative
Agent shall promptly transmit to each of the Lenders), prepay all Loans,
together with accrued and unpaid interest, Commitment Commission, and other
amounts owing to such Lender (or owing to such Lender with respect to each Loan
which gave rise to the need to obtain such Lender’s individual consent) in
accordance with said Section 12.12(b) so long as (A) the Commitment of such
Lender (if any) is terminated concurrently with such prepayment (at which time
Schedule I shall be deemed modified to reflect the changed Commitments) and
(B) the consents required by Section 12.12(b) in connection with the prepayment
pursuant to this clause (iv) have been obtained; and

 

(v)           except as expressly provided in the preceding clause (iv), each
prepayment in respect of any Loans made pursuant to a Borrowing shall be applied
pro rata among the Loans comprising such Borrowing, provided that in connection
with any prepayment of Loans pursuant to this Section 4.01, at the Borrowers’
election, such prepayment shall not be applied to any Loan of a Defaulting
Lender until all other Loans of Non-Defaulting Lenders have been repaid in full.

 

48

--------------------------------------------------------------------------------


 

4.02  Mandatory Repayments and Commitment Reductions.  (a)  On any day on which
the aggregate outstanding principal amount of all Revolving Loans and the Letter
of Credit Outstandings (after giving effect to all other repayments thereof on
such date) exceeds the Total Revolving Commitment as then in effect (after
giving effect to all other reductions thereof on such date), the Borrowers shall
repay principal of Revolving Loans in an amount equal to such excess.  If, after
giving effect to the prepayment of all outstanding Revolving Loans, the
aggregate amount of the Letter of Credit Outstandings exceeds the Total
Revolving Commitment as then in effect (after giving effect to all other
repayments thereof on such date), the Borrowers shall pay to the Collateral
Agent on such date an amount of cash or Cash Equivalents equal to the amount of
such excess (up to a maximum amount equal to the Letter of Credit Outstandings
at such time), such cash or Cash Equivalents to be held as security for all
obligations of the Borrowers hereunder in a cash collateral account to be
established by the Collateral Agent.

 

(b)           In addition to any other mandatory repayments or commitment
reductions pursuant to Section 3.03 and this Section 4.02, immediately upon
receipt of the Net Cash Proceeds of any asset sale (other than any asset sale
permitted by, or expressly referred to in, Sections 9.02(i), (ii), (iv) and
(vii)) by the Parent or any of its Subsidiaries, the Borrowers shall be required
to repay an aggregate principal amount of outstanding Term Loans and reduce the
Total Commitment in accordance with the requirements of Section 4.02(e) in an
amount equal to 100% of such Net Cash Proceeds.

 

(c)           In addition to any other mandatory repayments or commitment
reductions pursuant to Section 3.03 and this Section 4.02, but without
duplication, on the earlier of (x) the date which is 270 days after any Event of
Loss of a Collateral Vessel and (y) the date of receipt by the Parent or any of
its Subsidiaries or the Administrative Agent of the insurance proceeds relating
to such Event of Loss, the Borrowers shall be required to repay an aggregate
principal amount of outstanding Term Loans and reduce the Total Commitment (or,
if such insurance proceeds were received by the Administrative Agent, the
outstanding Term Loans and Total Commitment shall be deemed to be repaid and
reduced) in accordance with the requirements of Section 4.02(e) in an amount
equal to the Fair Market Value of such Collateral Vessel determined before
giving effect to such Event of Loss (giving effect to any dry-docking costs
reasonably determined by the Parent or the applicable Subsidiary and approved by
the Administrative Agent in its sole discretion) or, if greater, the Net Cash
Proceeds of such insurance proceeds.

 

(d)           In addition to any other mandatory repayments or commitment
reductions pursuant to Section 3.03 and this Section 4.02, immediately upon
receipt of the Net Cash Proceeds of any Debt Issuance or Equity Issuance by the
Parent or any of its Subsidiaries, the Borrowers shall be required to repay an
aggregate principal amount of outstanding Term Loans and reduce the Total
Commitment in accordance with the requirements of Section 4.02(e) in an amount
equal to 100% of such Net Cash Proceeds.

 

(e)           All prepayments of Loans and/or permanent Commitment reductions
pursuant to Sections 4.01 and 4.02(b), (c) and (d) shall be applied first, to
the prepayments of Term Loans then outstanding, second, after all Term Loans
have been repaid, to the reduction of the Total Term Loan Commitment, and third,
after all Term Loans have been repaid and the

 

49

--------------------------------------------------------------------------------


 

Total Term Loan Commitment has been reduced to zero, to the reduction of the
Total Revolving Loan Commitment.

 

(f)            Notwithstanding anything to the contrary contained elsewhere in
this Agreement, the Total Commitment shall be reduced to zero and all then
outstanding Loans of each Tranche shall be repaid in full on the Maturity Date.

 

(g)           The Term Loans repaid pursuant to Section 4.01 and this
Section 4.02 may not be reborrowed.

 

4.03  Method and Place of Payment.  Except as otherwise specifically provided
herein, all payments under this Agreement or any Note shall be made to the
Administrative Agent for the account of the Lender or Lenders entitled thereto
not later than 12:00 Noon (New York time) on the date when due and shall be made
in Dollars in immediately available funds at the Payment Office of the
Administrative Agent or such other office in the State of New York as the
Administrative Agent may hereafter designate in writing.  Whenever any payment
to be made hereunder or under any Note shall be stated to be due on a day which
is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable at the applicable rate during such extension.

 

4.04  Net Payments; Taxes.  (a)  All payments made by any Credit Party hereunder
or under any Note will be made without setoff, counterclaim or other defense.
All such payments will be made free and clear of, and without deduction or
withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding, except as provided in the
second succeeding sentence, any tax imposed on or measured by the net income,
net profits or any franchise tax based on net income, net profits or net worth,
of a Lender pursuant to the laws of the jurisdiction in which it is organized or
the jurisdiction in which the principal office or applicable lending office of
such Lender is located or any subdivision thereof or therein) and all interest,
penalties or similar liabilities with respect to such non-excluded taxes,
levies, imposts, duties, fees, assessments or other charges (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”).  If any Taxes are so levied or
imposed, the Borrowers agree to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any Note, after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein or in
such Note.  If any amounts are payable in respect of Taxes pursuant to the
preceding sentence, the Borrowers agree to reimburse each Lender, upon the
written request of such Lender, for taxes imposed on or measured by the net
income, net profits or any franchise tax based on net income, net profits or net
worth, of such Lender pursuant to the laws of the jurisdiction in which such
Lender is organized or in which the principal office or applicable lending
office of such Lender is located or under the laws of any political subdivision
or taxing authority of any such jurisdiction in which such Lender is organized
or in which the principal office or applicable lending office of such Lender is
located and for any withholding of taxes as such Lender shall determine are
payable by, or withheld from, such Lender, in respect of such amounts so paid to
or on behalf of such Lender pursuant to

 

50

--------------------------------------------------------------------------------


 

the preceding sentence and in respect of any amounts paid to or on behalf of
such Lender pursuant to this sentence.  The Borrowers will furnish to the
Administrative Agent within 45 days after the date of payment of any Taxes is
due pursuant to applicable law certified copies of tax receipts evidencing such
payment by the Borrowers.  The Borrowers agree to indemnify and hold harmless
each Lender, and reimburse such Lender upon its written request, for the amount
of any Taxes so levied or imposed and paid by such Lender.

 

(b)           Each Lender agrees to use reasonable efforts (consistent with
legal and regulatory restrictions and subject to overall policy considerations
of such Lender) to file any certificate or document or to furnish to the
Borrowers any information as reasonably requested by the Borrowers that may be
necessary to establish any available exemption from, or reduction in the amount
of, any Taxes; provided, however, that nothing in this Section 4.04(b) shall
require a Lender to disclose any confidential information (including, without
limitation, its tax returns or its calculations).

 

(c)           If the Borrowers pay any additional amount under this Section 4.04
to a Lender and such Lender determines in its sole discretion exercised in good
faith that it has actually received or realized in connection therewith any
refund or any reduction of, or credit against, its Tax liabilities in or with
respect to the taxable year in which the additional amount is paid (a “Tax
Benefit”), such Lender shall pay to the Borrowers an amount that such Lender
shall, in its sole discretion exercised in good faith, determine is equal to the
net benefit, after tax, which was obtained by such Lender in such year as a
consequence of such Tax Benefit; provided, however, that (i) any Lender may
determine, in its sole discretion exercised in good faith consistent with the
policies of such Lender, whether to seek a Tax Benefit, (ii) any Taxes that are
imposed on a Lender as a result of a disallowance or reduction (including
through the expiration of any tax credit carryover or carryback of such Lender
that otherwise would not have expired) of any Tax Benefit with respect to which
such Lender has made a payment to the Borrowers pursuant to this
Section 4.04(c) shall be treated as a Tax for which the Borrowers are obligated
to indemnify such Lender pursuant to this Section 4.04 without any exclusions or
defenses, (iii) nothing in this Section 4.04(c) shall require any Lender to
disclose any confidential information to the Borrowers (including, without
limitation, its tax returns), and (iv) no Lender shall be required to pay any
amounts pursuant to this Section 4.04(c) at any time during which a Default or
Event of Default exists.

 

4.05  Application of Proceeds.  (a)  All monies collected by the Collateral
Agent upon any sale or other disposition of the Collateral of each Credit Party,
together with all other monies received by the Collateral Agent hereunder
(except to the extent released in accordance with the applicable provisions of
this Agreement or any other Credit Document), shall be made to the
Administrative Agent for the account of the Secured Creditors and applied to the
payment of the Obligations as follows:

 

(i)            first, to the payment of all amounts owing the Collateral Agent
as a result of (x) any and all sums advanced by the Collateral Agent in order to
preserve the Collateral or preserve its security interest in the Collateral
and/or (y) in the event of any proceeding for the collection or enforcement of
any indebtedness, obligations or liabilities of any Credit Party to the Secured
Creditors incurred under, arising out of, or in connection with, this Agreement
and the other Credit Documents, after an Event of

 

51

--------------------------------------------------------------------------------


 

Default shall have occurred and be continuing, the reasonable expenses of
retaking, holding, preparing for sale or lease, selling or otherwise disposing
of or realizing on the Collateral, or of any exercise by the Collateral Agent of
its rights hereunder, together with reasonable attorneys’ fees and court costs;

 

(ii)           second, to the extent proceeds remain after the application
pursuant to the preceding clause (i), an amount equal to the outstanding
Obligations shall be paid to the Lenders, with each Lender receiving an amount
equal to such outstanding Obligations or, if the proceeds are insufficient to
pay in full all such Obligations, its pro rata share of the amount remaining to
be distributed; and

 

(iii)          third, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) and (ii), and upon termination of the
Commitments and payment and satisfaction of all of the Obligations (other than
inchoate indemnification obligations) at any time arising under or in respect of
this Agreement or the Credit Documents or the transactions contemplated hereby
or thereby, to whomever may be lawfully entitled to receive such surplus as
determined by the Bankruptcy Court.

 

(b)           If any payment to any Secured Creditor of its pro rata share of
any distribution would result in overpayment to such Secured Creditor, such
excess amount shall instead be distributed in respect of the unpaid Obligations
of the other Secured Creditors, with each Secured Creditor whose Obligations
have not been paid in full to receive an amount equal to such excess amount
multiplied by a fraction the numerator of which is the unpaid Obligations of
such Secured Creditor and the denominator of which is the unpaid Obligations of
all Secured Creditors entitled to such distribution.

 

(c)           For purposes of applying payments received in accordance with this
Section 4.05, the Collateral Agent shall be entitled to rely upon the
Administrative Agent (which the Administrative Agent and the Secured Creditors
agree (or shall agree) to provide upon request of the Collateral Agent) of the
outstanding Obligations owed to the Secured Creditors.

 

SECTION 5.  Conditions Precedent to the Initial Borrowing Date.  The obligation
of each Lender to make Term Loans on the Initial Borrowing Date, is subject at
the time of the making of such Loans or the issuance of such Letters of Credit
to the satisfaction or waiver of the following conditions:

 

5.01  Effective Date; Notes.  On or prior to the Initial Borrowing Date (i) the
Effective Date shall have occurred and (ii) if requested by a Lender, there
shall have been delivered to the Administrative Agent, for the account of such
Lender, the appropriate Note for such Lender executed by the Borrowers, in each
case in the amount, maturity and as otherwise provided herein.

 

5.02  Collateral and Guaranty Requirements; Validity of Liens.  On or prior to
the Initial Borrowing Date, (x) the Collateral and Guaranty Requirements with
respect to each Collateral Vessel and each Credit Party shall have been
satisfied or the Administrative Agent shall have waived such requirements and/or
conditioned such waiver on the satisfaction of such requirements within a
specified period of time and (y) the Security Documents, upon entry of the

 

52

--------------------------------------------------------------------------------


 

Interim Order, shall be effective to create in favor of the Collateral Agent,
for the benefit of the Secured Creditors, a legal, valid and enforceable first
priority (except for Existing Liens entitled to priority under applicable laws)
perfected security interest in and lien on the Collateral, subject to the
Carve-Out.  All filings, recordings, deliveries of instruments and other actions
necessary or desirable in the reasonable opinion of the Collateral Agent to
protect and preserve such security interests shall have been duly effected.  The
Collateral Agent shall have received evidence thereof in form and substance
satisfactory to the Collateral Agent.

 

5.03  Margin Regulations.  On the Initial Borrowing Date, all Loans and other
financing to be made pursuant to this Agreement shall be in full compliance with
all applicable requirements of law, including, without limitation, the
provisions of the Regulations T, U and X of the Board of Governors of the
Federal Reserve System (the “Margin Regulations”) and the collateral valuation
requirements thereunder, and each Lender in good faith shall be able to complete
the relevant forms establishing compliance with the Margin Regulations.

 

5.04  No Conflicts.  On the Initial Borrowing Date, after the making of the
Loans and the performance by the Credit Parties of the Credit Documents, the
financings incurred in connection therewith and the other transactions
contemplated hereby, there shall be no conflict with, or default under, any
material agreement or contractual or other restriction which is binding for the
Borrowers or any of their Subsidiaries other than as permitted by the Interim
Order.

 

5.05  First Day Orders.  On the Initial Borrowing Date, the Bankruptcy Court
shall have entered a first day order (which may be subject to the final hearing)
providing for the continuation of the Borrowers’ Pre-Petition cash management
system and deposit and disbursement accounts, including lockbox accounts and
deposit and disbursement accounts.  All of the “first day orders” entered by the
Bankruptcy Court in the Chapter 11 Case and all adequate protection payments and
critical vendor payments approved by the Bankruptcy Court in the Interim Order
shall be reasonably satisfactory in form and substance to each Lender and the
Directing Parties.

 

5.06  Other Orders.  On the Initial Borrowing Date, all orders (if any)
providing for payment of Pre-Petition indebtedness of the Credit Parties (other
than the Excluded Subsidiaries) or affecting in any way the Obligations or the
Collateral submitted for entry in the Chapter 11 Case shall be in form and
substance satisfactory to each Lender and the Directing Parties and, as entered,
shall not deviate from the form thereof approved by each Lender and the
Directing Parties in any material respect which is adverse to the interests of
the Lenders or the Pre-Petition Senior Lenders.

 

5.07  Initial Approved Budget; Financial Statements.  On the Initial Borrowing
Date, the Lenders shall have received and be satisfied with (i) an initial cash
flow budget, depicting on a weekly basis receipts and disbursements, cash
receipts, cash balance and loan balance for the first 13 weeks from the
Effective Date, to be attached to the Interim Order which shall be in form and
substance satisfactory to each Lender and the Directing Parties (the “Initial
Approved Budget”), together with a good faith estimate of all initial drawings
of Loans or requests for issuance of Letters of Credit to be made by the
Borrowers within the first week following the Effective Date and (ii) such
historical and pro forma financial statements for such

 

53

--------------------------------------------------------------------------------


 

periods as the Administrative Agent may reasonably request, which shall be in
form and substance reasonably satisfactory to the Required Lenders.

 

5.08  Material Adverse Change.  On the Initial Borrowing Date, nothing shall
have occurred (and the Administrative Agent and the Lenders shall have become
aware of no facts or conditions not previously known to the Administrative Agent
or any Lender) since November 8, 2011 which the Lenders shall determine is
reasonably likely to have a Material Adverse Effect.

 

SECTION 6.  Conditions Precedent to All Credit Events.  The obligation of each
Lender to make Loans (including Loans made on the Initial Borrowing Date and any
Incremental Loans), and the obligation of each Issuing Lender to issue Letters
of Credit (including Letters of Credit issued on the Initial Borrowing Date), is
subject, at the time of each such Credit Event (except as hereinafter
indicated), to the satisfaction of the following conditions:

 

6.01  No Default; Representations and Warranties.  At the time of each such
Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties of the
Parent and its Subsidiaries contained herein or in any other Credit Document
shall be true and correct in all material respects both before and after giving
effect to such Credit Event with the same effect as though such representations
and warranties had been made on the date of such Credit Event (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date).

 

6.02  Notice of Borrowing.  (a) Prior to the making of each Loan, the
Administrative Agent shall have received the Notice of Borrowing required by
Section 2.03(a).

 

(b)           Prior to the issuance of each Letter of Credit, the Administrative
Agent and the respective Issuing Lender shall have received a Letter of Credit
Request meeting the requirements of Section 14.02(a).

 

6.03  Orders; Approved Budget.  (a) At the time of each such Credit Event and
also after giving effect thereto, (i) if an extension of credit has been
requested before the Final Order has been entered by the Bankruptcy Court, the
Interim Order shall be in full force and effect and shall not have been vacated,
reversed, stayed, or modified or amended in any respect and (ii) if an extension
of credit is requested after the Final Order has been entered by the Bankruptcy
Court, the Administrative Agent and the Lenders shall have received a copy of
the Final Order and the Final Order shall be in full force and effect and shall
not have been vacated, reversed, stayed, or modified or amended in any respect. 
If either the Interim Order or the Final Order is the subject of a pending
appeal in any respect, none of such Order, the making of the Loans, the issuance
of any Letter of Credit or the performance by either Borrower or any Guarantor
of any of its obligations under any of the Credit Documents shall be the subject
of a presently effective stay pending appeal.  The Credit Parties, the Agents
and the Lenders shall be entitled to rely in good faith upon the Orders,
notwithstanding objection thereto or appeal therefrom by any interested party. 
The Credit Parties (other than the Excluded Subsidiaries), the

 

54

--------------------------------------------------------------------------------


 

Agents and the Lenders shall be permitted and required to perform their
respective obligations in compliance with this Agreement, notwithstanding any
such objection or appeal unless the relevant Order has been stayed by a court of
competent jurisdiction.

 

(b)           At the time of each such Credit Event, the Administrative Agent
shall have received the required periodic Supplemental Approved Budgets, in each
case with written explanations of material variances, each in form and substance
reasonably satisfactory to the Required Lenders, and the Credit Parties (other
than the Excluded Subsidiaries) shall be in compliance with the Approved
Budget.  Each drawing of Loans and/or request for issuances of Letters of Credit
shall comply with Section 9.07.

 

6.04  Fees, etc.  At the time of each such Credit Event and also after giving
effect thereto, the Borrowers shall have paid to the Administrative Agent and
the Lenders all costs, fees, expenses (including, without limitation, the
reasonable fees and expenses of (i) White & Case LLP, maritime counsel, legal
counsel to any of the Steering Committee Lenders and other local counsel to the
Administrative Agent, (ii) Lazard Frères & Co. LLC, financial advisor to the
Lenders and (iii) such other professional advisors retained by the Lenders and
notified to the Borrowers) and other compensation contemplated in connection
with this Agreement payable to the Administrative Agent and the Lenders in
respect of the transactions contemplated by this Agreement to the extent then
due and invoiced at least three Business Days prior to such Borrowing Date.

 

6.05  Outstanding Loans and Letters of Credit.  At the time of each such Credit
Event and also after giving effect thereto, (i) the amount of the proposed
Credit Event shall not, when aggregated with the outstanding amount of existing
Loans and Letter of Credit Outstandings, exceed the aggregate amount authorized
under the Interim Order or the Final Order, as applicable, at such time and (ii)
the Stated Amount of the proposed Letter of Credit shall not, when aggregated
with the outstanding Stated Amount of existing Letters of Credit, exceed the
aggregate amount authorized under the Final Order at such time.

 

6.06  Material Adverse Change.  At the time of the first Credit Event after the
Final Order Entry Date, nothing shall have occurred (and the Administrative
Agent and the Lenders shall have become aware of no facts or conditions not
previously known to the Administrative Agent or any Lender) since November 8,
2011 which the Lenders shall determine is reasonably likely to have a Material
Adverse Effect.

 

The acceptance of the proceeds of each Credit Event shall constitute a
representation and warranty by the Borrowers to the Administrative Agent and
each of the Lenders that all of the applicable conditions specified in Section 5
and in this Section 6 and applicable to such Credit Event have been satisfied as
of that time.  All of the applicable Notes, certificates, legal opinions and
other documents and papers referred to in Section 5 and in this Section 6,
unless otherwise specified, shall be delivered to the Administrative Agent at
the Notice Office for the account of each of the Lenders and, except for the
Notes, in sufficient counterparts for each of the Lenders (if so requested) and
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

 

55

--------------------------------------------------------------------------------


 

SECTION 7.  Representations, Warranties and Agreements.  In order to induce the
Lenders to enter into this Agreement and to make the Loans and issue (or
participate in) the Letters of Credit, each Credit Party makes the following
representations, warranties and agreements, in each case on the Effective Date,
all of which shall survive the execution and delivery of this Agreement and the
Notes (if any) and the making of the Loans and issuance of the Letter of Credit,
with the occurrence of each Credit Event on or after the Effective Date being
deemed to constitute a representation and warranty that the matters specified in
this Section 7 are true and correct in all material respects on and as of the
Effective Date and on the date of each such Credit Event (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date):

 

7.01  Corporate/Limited Liability Company/Limited Partnership Status.  Each
Credit Party (i) is a duly organized and validly existing corporation, limited
liability company or limited partnership, as the case may be, in good standing
under the laws of the jurisdiction of its incorporation or formation, (ii) has
the corporate or other applicable power and authority to own its property and
assets and to transact the business in which it is currently engaged and
presently proposes to engage and (iii) is duly qualified and is authorized to do
business and is in good standing in each jurisdiction where the conduct of its
business as currently conducted requires such qualifications, except for
failures to be so qualified which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

7.02  Corporate Power and Authority.  Upon entry of the Interim Order, each
Credit Party has the corporate or other applicable power and authority to
execute, deliver and perform the terms and provisions of each of the Credit
Documents to which it is party and has taken all necessary corporate or other
applicable action to authorize the execution, delivery and performance by it of
each of such Credit Documents.  Upon entry of the Interim Order, each Credit
Party has duly executed and delivered each of the Credit Documents to which it
is party, and each of such Credit Documents constitutes the legal, valid and
binding obligation of such Credit Party enforceable against such Credit Party in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

 

7.03  No Violation.  Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party, nor compliance by
it with the terms and provisions thereof, will (i) contravene any material
provision of any applicable law, statute, rule or regulation or any applicable
order, judgment, writ, injunction or decree of any court or governmental
instrumentality, (ii) conflict with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien (except pursuant to the Security Documents) upon any of the material
properties or assets of the Parent or any of its Subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, to which the
Parent or any of its Subsidiaries is a party or by which it or any of its
material property or assets is bound or to which it may be subject (other than
as permitted by the Orders) or (iii) violate any provision of

 

56

--------------------------------------------------------------------------------


 

the Certificate of Incorporation or By-Laws (or equivalent organizational
documents) of the Parent or any of its Subsidiaries.

 

7.04  Governmental Approvals.  Except as otherwise provided in the Orders, no
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with (except as have been obtained or made or, in the
case of any filings or recordings in respect of the Security Documents (other
than the Collateral Vessel Mortgages) will be made within 10 days of the date
such Security Document is required to be executed pursuant hereto), or exemption
by, any governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with, (i) the execution,
delivery and performance by any Credit Party of any Credit Document to which it
is a party or (ii) the legality, validity, binding effect or enforceability of
any Credit Document to which it is a party, except entry of the Orders.

 

7.05  Financial Statements; Financial Condition; Undisclosed Liabilities.  (a)
 The audited consolidated balance sheets of the Parent as at December 31, 2010
and the related consolidated statements of operations and of cash flows for the
fiscal years ended on such date, reported on by and accompanied by, in the case
of the annual financial statements, an unqualified report from Deloitte & Touche
LLP, present fairly the consolidated financial condition of the Parent as at
such date, and the consolidated results of its operations and its consolidated
cash flows for the respective fiscal years then ended.  All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the aforementioned firm of accountants and
disclosed therein).  Neither the Parent nor any of its Subsidiaries has any
material guarantee obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the
financial statements referred to in the preceding sentence (it being understood
that with respect to guarantee obligations, the underlying debt is so
reflected).

 

(b)           Except as fully disclosed in the financial statements and the
notes related thereto delivered pursuant to Section 7.05(a), there were as of
the Effective Date no liabilities or obligations with respect to the Parent or
any of its Subsidiaries of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether or not due) which, either individually or in
the aggregate, would be materially adverse to the Parent and its Subsidiaries
taken as a whole.  As of the Effective Date, none of the Credit Parties knows of
any basis for the assertion against it of any liability or obligation of any
nature that is not fairly disclosed (including, without limitation, as to the
amount thereof) in the financial statements and the notes related thereto
delivered pursuant to Section 7.05(a) which, either individually or in the
aggregate, could reasonably be expected to be materially adverse to the Parent
and its Subsidiaries taken as a whole.

 

(c)           Since November 8, 2011, nothing has occurred that has had or could
reasonably be expected to have a Material Adverse Effect.

 

(d)           The Credit Parties have disclosed all material assumptions with
respect to the Approved Budget.

 

57

--------------------------------------------------------------------------------


 

7.06  Litigation.  There are no actions, suits, investigations (conducted by any
governmental or other regulatory body of competent jurisdiction) or proceedings
pending or, to the knowledge of the Parent or any of its Subsidiaries,
threatened against the Parent or any of its Subsidiaries that could reasonably
be expected to have a Material Adverse Effect.

 

7.07  True and Complete Disclosure.  All factual information (taken individually
or as a whole) furnished by or on behalf of the Parent or any of its
Subsidiaries in writing to the Administrative Agent or any Lender (including,
without limitation, all information contained in the Credit Documents and any
financial statement referred to in Section 7.05(a)) for purposes of or in
connection with this Agreement, the other Credit Documents or any transaction
contemplated herein or therein is, and all other such factual information (taken
individually or as a whole) hereafter furnished by or on behalf of the Parent or
any of its Subsidiaries in writing to the Administrative Agent or any Lender
will be, true and accurate in all material respects and not incomplete by
omitting to state any fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time as such information was
provided.

 

7.08  Use of Proceeds; Margin Regulations.  (a) All proceeds of the Loans shall
be used only for the following:  (i) to fund operating expenses, adequate
protection payments required under the Orders and general corporate and working
capital requirements of the Borrowers and their respective Subsidiaries in
compliance with Section 9.07(b), (ii) to make Pre-Petition Payments to the
extent expressly permitted hereunder, (iii) to pay restructuring fees and
expenses, (iv) to issue Letters of Credit, (v) to pay fees, expenses and
interest to the Administrative Agent and the Lenders under the DIP Facility and
(vi) to pay fees and expenses of the Credit Parties’ professionals.

 

(b)           No part of the proceeds of any Loan will be used to purchase or
carry any Margin Stock or to extend credit for the purpose of purchasing or
carrying any Margin Stock except to purchase or carry or extend credit for the
purpose of purchasing or carrying such Margin Stock as may be permitted to be
purchased or carried pursuant to the terms of Section 9.05(v).  Neither the
making of any Loan nor the use of the proceeds thereof nor the occurrence of any
other Credit Event will violate or be inconsistent with the Margin Regulations.

 

7.09  Tax Returns and Payments.  The Parent and each of its Subsidiaries has
timely filed all U.S. federal income tax returns, statements, forms and reports
for taxes and all other material U.S. and non-U.S. tax returns, statements,
forms and reports for taxes required to be filed by or with respect to the
income, properties or operations of the Parent and/or any of its Subsidiaries
(the “Returns”).  The Returns accurately reflect in all material respects all
liability for taxes of the Parent and its Subsidiaries as a whole for the
periods covered thereby.  The Parent and each of its Subsidiaries have at all
times paid, or have provided adequate reserves (in accordance with GAAP) for the
payment of, all taxes shown as due on the Returns and all other material U.S.
federal, state and non-U.S. taxes payable by them.  There is no material action,
suit, proceeding, investigation, audit, or claim now pending or, to the
knowledge of the Parent or any of its Subsidiaries, threatened by any authority
regarding any taxes relating to the Parent or any of its Subsidiaries.  As of
the Effective Date, neither the Parent nor any of its Subsidiaries has entered
into an agreement or waiver or been requested to enter into an agreement or
waiver extending any statute of limitations relating to the payment or
collection of taxes of the Parent or any of its Subsidiaries, or is aware of any
circumstances that would cause the taxable years or

 

58

--------------------------------------------------------------------------------


 

other taxable periods of the Parent or any of its Subsidiaries not to be subject
to the normally applicable statute of limitations.  Neither the Parent nor any
of its Subsidiaries (i) has engaged in any “listed transaction” within the
meaning of Section 6011 of the Code or (ii) has any actual or potential
liability for the taxes of any Person (other than the Parent or any of its
present or former Subsidiaries) under Treasury regulation Section 1.1502-6 (or
any similar provision of state, local, foreign or provincial law).

 

7.10  Compliance with ERISA.  (i)  Schedule VII sets forth, as of the Effective
Date, each Plan; with respect to each Plan, other than any Multiemployer Plan
(and each related trust, insurance contract or fund), there has been no failure
to be in substantial compliance with its terms and with all applicable laws,
including without limitation ERISA and the Code, that could reasonably be
expected to give rise to a Material Adverse Effect; each Plan, other than any
Multiemployer Plan (and each related trust, if any), which is intended to be
qualified under Section 401(a) of the Code has received a determination letter
(or an opinion letter) from the Internal Revenue Service to the effect that it
meets the requirements of Sections 401(a) and 501(a) of the Code; no Reportable
Event has occurred; to the best knowledge of the Parent or any of its
Subsidiaries or ERISA Affiliates no Plan which is a Multiemployer Plan is
insolvent or in reorganization; no Plan has an Unfunded Current Liability in an
amount material to either Borrower’s operation; no Plan (other than a
Multiemployer Plan) which is subject to Section 412 of the Code or Section 302
of ERISA has failed to satisfy minimum funding standards, or has applied for or
received a waiver of the minimum funding standards or an extension of any
amortization period, within the meaning of Section 412 or 430 of the Code or
Section 302 or 303 of ERISA; with respect to each Plan (other than a
Multiemployer Plan) its actuary has certified that such Plan is not an at-risk
plan within the meaning of Section 430 of the Code or Section 303 of ERISA; all
contributions required to be made with respect to a Plan have been or will be
timely made (except as disclosed on Schedule VII); neither the Parent nor any of
its Subsidiaries nor any ERISA Affiliate has incurred any material liability
(including any indirect, contingent or secondary liability) to or on account of
a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 436(f), 4971 or 4975 of the Code or
expects to incur any such liability under any of the foregoing sections with
respect to any Plan; no condition exists which presents a material risk to the
Parent or any of its Subsidiaries or any ERISA Affiliate of incurring a
liability to or on account of a Plan pursuant to the foregoing provisions of
ERISA and the Code; no proceedings have been instituted by the PBGC to terminate
or appoint a trustee to administer any Plan (in the case of a Multiemployer
Plan, to the best knowledge of the Parent or any of its Subsidiaries or ERISA
Affiliates) which is subject to Title IV of ERISA; no action, suit, proceeding,
hearing, audit or investigation with respect to the administration, operation or
the investment of assets of any Plan (other than routine claims for benefits) is
pending, or, to the best knowledge of the Parent or any of its Subsidiaries,
expected or threatened which could reasonably be expected to have a Material
Adverse Effect; using actuarial assumptions and computation methods consistent
with Part 1 of subtitle E of Title IV of ERISA, the Parent and its Subsidiaries
and ERISA Affiliates would have no liabilities to any Plans which are
Multiemployer Plans in the event of a complete withdrawal therefrom in an amount
which could reasonably be expected to have a Material Adverse Effect; neither
the Borrowers nor any of their respective Subsidiaries nor any ERISA Affiliate
has received any notice that a Plan which is a Multiemployer Plan is in
endangered or critical status under Section 305 of ERISA; each group health plan
(as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) which
covers or has covered employees or former employees of the

 

59

--------------------------------------------------------------------------------


 

Parent, any of its Subsidiaries, or any ERISA Affiliate has at all times been
operated in material compliance with the provisions of Part 6 of subtitle B of
Title I of ERISA and Section 4980B of the Code; no lien imposed under the Code
or ERISA on the assets of the Parent or any of its Subsidiaries or any ERISA
Affiliate exists nor has any event occurred which could reasonably be expected
to give rise to any such lien on account of any Plan; and the Parent and its
Subsidiaries do not maintain or contribute to any employee welfare plan (as
defined in Section 3(1) of ERISA) which provides benefits to retired employees
or other former employees (other than as required by Section 601 of ERISA) or
any Plan the obligations with respect to which could reasonably be expected to
have a Material Adverse Effect.

 

(ii)           Each Foreign Pension Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities.  All
contributions required to be made with respect to a Foreign Pension Plan have
been or will be timely made.  Neither the Parent nor any of its Subsidiaries has
incurred any obligation in connection with the termination of or withdrawal from
any Foreign Pension Plan that could reasonably be expected to have a Material
Adverse Effect.  Neither the Parent nor any of its Subsidiaries maintains or
contributes to any Foreign Pension Plan the obligations with respect to which
could in the aggregate reasonably be expected to have a Material Adverse Effect.

 

7.11  The Security Documents.  After the execution and delivery thereof, upon
entry of the Orders and upon the taking of the actions mentioned in the
immediately succeeding sentence, each of the Security Documents creates in favor
of the Collateral Agent for the benefit of the Secured Creditors, a legal, valid
and enforceable fully perfected first priority security interest in and Lien on
all right, title and interest of the Credit Parties party thereto in the
Collateral described therein, subject to no other Liens except for Permitted
Liens.  No filings or recordings are required in order to perfect the security
interests created under any Security Document except for such other filings made
on or prior to the tenth day after the Effective Date, subject in each case to
Section 7.03 or except as otherwise provided in the Orders.

 

7.12  Capitalization.  (a)  On the Effective Date and after giving effect to the
conditions precedent related thereto: (1) the authorized capital stock of GMSC
shall consist of 100 shares of common stock, $0.01 par value per share, 100% of
which shares shall be issued and outstanding and owned by the Parent; (2) the
authorized capital stock of GMSCII shall consist of 500 shares of common stock,
$0.01 par value per share, 100% of which shares shall be issued and outstanding
and owned by the Parent; (3) all such outstanding shares shall have been duly
and validly issued, fully paid and non-assessable and issued free of preemptive
rights; and (4) the Borrowers shall not have outstanding any securities
convertible into or exchangeable for its capital stock or outstanding any rights
to subscribe for or to purchase, or any options for the purchase of, or any
agreement providing for the issuance (contingent or otherwise) of, or any calls,
commitments or claims of any character relating to, its capital stock or any
stock appreciation or similar rights.

 

(b)           Except as set forth in Schedule IX, as of the Effective Date and
after giving effect to the conditions precedent related thereto, there are (i)
no other shares of capital stock or other Equity Interests or voting securities
of the Parent, (ii) no securities of the Parent

 

60

--------------------------------------------------------------------------------


 

convertible into or exchangeable for capital stock or other Equity Interests or
voting securities of the Parent, (iii) no options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights or other similar
contracts or commitments that could require the Parent to issue, sell or
otherwise cause to become outstanding any of its Equity Interests and (iv) no
stock appreciation, phantom stock, profit participation or similar rights with
respect to the Parent or any repurchase, redemption or other obligation to
acquire for value any capital stock of the Parent.

 

(c)           As of the Effective Date, all outstanding shares of the Parent’s
capital stock are duly authorized, validly issued, fully paid and nonassessable
and, except as set forth in Schedule IX, not subject to or issued in violation
of any purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of the Business
Corporations Act of the Republic of the Marshall Islands 1990, the articles of
incorporation of the Parent, the bylaws of the Parent or any agreement to which
the Parent is a party or otherwise bound.  None of the shares of the capital
stock of the Parent have been issued in violation of any securities laws.  There
are no accrued and unpaid dividends with respect to any outstanding shares of
capital stock of the Parent.

 

7.13  Subsidiaries.  On the Effective Date, the Parent has no Subsidiaries other
than those Subsidiaries listed on Schedule VIII (which Schedule identifies (x)
the correct legal name, direct owner, percentage ownership and jurisdiction of
organization of each such Subsidiary on the date hereof and (y) the Subsidiaries
that own a Collateral Vessel on the date hereof).  On the Effective Date, all
outstanding capital stock, membership interests, partnership interests, units or
other form of equity, of each class outstanding, of each of the Subsidiaries
listed on Schedule VIII has been validly issued, is fully paid and
non-assessable (to the extent applicable) and, except in the case of the Parent,
is owned beneficially and of record by a Credit Party free and clear of all
Liens other than the security interests created by the Credit Documents, the
Pre-Petition Credit Documents and other Permitted Liens.

 

7.14  Compliance with Statutes, etc.  The Parent and each of its Subsidiaries is
in compliance in all material respects with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its business and the
ownership of its property, except such non-compliances that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

7.15  Investment Company Act.  Neither the Parent, nor any of its Subsidiaries,
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

7.16  Money Laundering.  (a)  To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (i) Trading and Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, and (ii) the PATRIOT
Act.  No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in

 

61

--------------------------------------------------------------------------------


 

order to obtain, retain or direct business or obtain any improper advantage, in
violation of the United States Foreign Corrupt Practices Act of 1977, as
amended.

 

(b)           None of the Credit Parties nor, to the best knowledge of the
Parent or any of its Subsidiaries after due inquiry, any Affiliate of any Credit
Party, is, or will be after consummation of the Transaction and application of
the proceeds of the Loans, by reason of being a “national” of a “designated
foreign country” or a “specially designated national” within the meaning of the
Regulations of the Office of Foreign Assets Control, United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V), or for any other reason, in
violation of, any United States Federal Statute or Presidential Executive Order
concerning trade or other relations with any foreign country or any citizen or
national thereof.

 

7.17  Pollution and Other Regulations.  (a)  Each of the Parent and its
Subsidiaries is in compliance with all applicable Environmental Laws governing
its business, except for such failures to comply as are not reasonably likely to
have a Material Adverse Effect, and neither the Parent nor any of its
Subsidiaries is liable for any penalties, fines or forfeitures for failure to
comply with any of the foregoing except for such penalties, fines or forfeitures
as are not reasonably likely to have a Material Adverse Effect.  All licenses,
permits, registrations or approvals required for the business of the Parent and
each of its Subsidiaries, as conducted as of the Effective Date, under any
Environmental Law have been secured and the Parent and each of its Subsidiaries
is in substantial compliance therewith, except for such failures to secure or
comply as are not reasonably likely to have a Material Adverse Effect.  Neither
the Parent nor any of its Subsidiaries is in any respect in noncompliance with,
breach of or default under any applicable writ, order, judgment, injunction, or
decree to which the Parent or such Subsidiary is a party or which would affect
the ability of the Parent or such Subsidiary to operate any Vessel, Real
Property or other facility and no event has occurred and is continuing which,
with the passage of time or the giving of notice or both, would constitute
noncompliance, breach of or default thereunder, except in each such case, such
noncompliance, breaches or defaults as are not likely to, individually or in the
aggregate, have a Material Adverse Effect.  There are, as of the Effective Date,
no Environmental Claims pending or, to the knowledge of the Parent or either
Borrower, threatened, against the Parent or any of its Subsidiaries in respect
of which an unfavorable decision, ruling or finding would be reasonably likely
to have a Material Adverse Effect.  There are no facts, circumstances,
conditions or occurrences on any Vessel, Real Property or other facility owned
or operated by the Parent or any of its Subsidiaries that is reasonably likely
(i) to form the basis of an Environmental Claim against the Parent, any of its
Subsidiaries or any Vessel, Real Property or other facility owned by the Parent
or any of its Subsidiaries, or (ii) to cause such Vessel, Real Property or other
facility to be subject to any restrictions on its ownership, occupancy, use or
transferability under any Environmental Law, except in each such case, such
Environmental Claims or restrictions that individually or in the aggregate are
not reasonably likely to have a Material Adverse Effect.

 

(b)           Hazardous Materials have not at any time prior to the date of this
Agreement or any subsequent Credit Event, been (i) generated, used, treated or
stored on, or transported to or from, any Vessel, Real Property or other
facility at any time owned or operated by the Parent or any of its Subsidiaries
or (ii) released on or from any such Vessel, Real Property or other facility, in
each case where such occurrence or event, either individually or in the
aggregate, is reasonably likely to have a Material Adverse Effect.

 

62

--------------------------------------------------------------------------------


 

7.18  Labor Relations.  Neither the Parent nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect and there is (i) no unfair labor practice complaint
pending against the Parent or any of its Subsidiaries or, to the Parent’s
knowledge, threatened against any of them before the National Labor Relations
Board, and no material grievance or arbitration proceeding arising out of or
under any collective bargaining agreement is so pending against the Parent or
any of its Subsidiaries or, to the Parent’s knowledge, threatened against any of
them, (ii) no strike, labor dispute, slowdown or stoppage pending against the
Parent or any of its Subsidiaries or, to the Parent’s knowledge, threatened
against the Parent or any of its Subsidiaries and (iii) no union representation
proceeding pending with respect to the employees of the Parent or any of its
Subsidiaries, except (with respect to the matters specified in clauses (i),
(ii) and (iii) above) as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

7.19  Patents, Licenses, Franchises and Formulas.  The Parent and each of its
Subsidiaries owns, or has the right to use, and has the right to enforce and
prevent any third party from using, all material patents, trademarks, permits,
service marks, trade names, copyrights, licenses, franchises and formulas, and
has obtained assignments of all leases and other rights of whatever nature,
necessary for the present conduct of its business, without any known conflict
with the rights of others, except for such failures and conflicts which could
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

 

7.20  Indebtedness.  Schedule V sets forth a true and complete list of all
Indebtedness of the Parent and its Subsidiaries as of the Effective Date (other
than Indebtedness under this Agreement, the Pre-Petition Credit Documents and
the Senior Unsecured Note Documents) and which is to remain outstanding after
giving effect to the Effective Date (the “Existing Indebtedness”), in each case
showing the aggregate principal amount thereof and the name of the Borrower or
other entity which directly or indirectly guarantees such debt.

 

7.21  Insurance.  Schedule VI sets forth a true and complete listing of all
insurance maintained by each Credit Party as of the Effective Date, with the
amounts insured (and any deductibles) set forth therein (the “Required
Insurance”).

 

7.22  Concerning the Collateral Vessels.  The name, registered owner (which
shall be a Guarantor), official number, and jurisdiction of registration and
flag (which shall be in an Acceptable Flag Jurisdiction) of each Collateral
Vessel is set forth on Schedule III.  Each Collateral Vessel is and will be
operated in compliance with all applicable law, rules and regulations, except
such noncompliance as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

63

--------------------------------------------------------------------------------


 

7.23  Citizenship.  The Parent and each other Credit Party which owns or
operates, or will own or operate, one or more Collateral Vessels is, or will be,
qualified to own and operate such Collateral Vessels under the laws of the
Republic of the Marshall Islands, the Republic of Liberia or Bermuda, as
applicable, or such other jurisdiction in which any such Collateral Vessels are
permitted, or will be permitted, to be flagged in accordance with the terms of
the respective Vessel Mortgages.

 

7.24  Collateral Vessel Classification; Flag.  Each Collateral Vessel is (i) or
will be, classified in the highest class available for Vessels of its age and
type with a classification society listed on Schedule X hereto or another
internationally recognized classification society acceptable to the Collateral
Agent, free of any conditions or recommendations, other than as permitted, or
will be permitted, under the Collateral Vessel Mortgage and (ii) flagged in an
Acceptable Flag Jurisdiction.

 

7.25  No Immunity.  The Parent does not, nor does any other Credit Party or any
of their respective properties, have any right of immunity on the grounds of
sovereignty or otherwise from the jurisdiction of any court or from setoff or
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of any jurisdiction.  The execution and delivery of the Credit Documents by the
Credit Parties and the performance by them of their respective obligations
thereunder constitute commercial transactions.

 

7.26  Fees and Enforcement.  No fees or taxes, including, without limitation,
stamp, transaction, registration or similar taxes, are required to be paid to
ensure the legality, validity, or enforceability of this Agreement or any of the
other Credit Documents other than recording taxes and, if applicable, the
payment of stamp tax in Singapore in respect of this Agreement which have been,
or will be, paid by the Parent or any of its Subsidiaries as and to the extent
due.  Under the laws of the Republic of the Marshall Islands, the United
Kingdom, the Bahamas, Bermuda, the Republic of Malta, the United States or the
Republic of Liberia (or any other Acceptable Flag Jurisdiction), as applicable,
the choice of the laws of the State of New York as set forth in the Credit
Documents which are stated to be governed by the laws of the State of New York
is a valid choice of law, and the irrevocable submission by each Credit Party to
jurisdiction and consent to service of process and, where necessary, appointment
by such Credit Party of an agent for service of process, in each case as set
forth in such Credit Documents, is legal, valid, binding and effective.

 

7.27  Form of Documentation.  Each of the Credit Documents is, or when executed
will be, in proper legal form under the laws of the Republic of the Marshall
Islands, the United Kingdom, the Bahamas, Bermuda, the Republic of Malta, the
United States or the Republic of Liberia (or any other applicable Acceptable
Flag Jurisdiction), as applicable, for the enforcement thereof under such laws,
subject only to such matters which may affect enforceability arising under the
law of the State of New York.  To ensure the legality, validity, enforceability
or admissibility in evidence of each such Credit Document in the Republic of the
Marshall Islands, the United Kingdom, the Bahamas, Bermuda, the Republic of
Malta, the United States or the Republic of Liberia (or any other applicable
Acceptable Flag Jurisdiction), as applicable, it is not necessary that any
Credit Document or any other document be filed or recorded with any court or
other authority in the Republic of the Marshall Islands, the United

 

64

--------------------------------------------------------------------------------


 

Kingdom, the Bahamas, Bermuda, the Republic of Malta, the United States or the
Republic of Liberia (or any other applicable Acceptable Flag Jurisdiction), as
applicable, or notarized or executed under seal, or physically executed in any
such jurisdiction, except as have been made, or will be made, in accordance with
Sections 5 and 6.

 

7.28  Patriot Act.  No Credit Party (and, to the knowledge of each Credit Party,
no joint venture or Subsidiary thereof) is in violation of any United States law
relating to terrorism, sanctions or money laundering, including the United
States Executive Order No. 13224 on Terrorist Financing and the Patriot Act.

 

7.29  Certain Business Practices.  To the knowledge of the Parent, neither the
Parent nor any of its Subsidiaries (nor any of their respective officers,
directors or employees) (a) has made or agreed to make any contribution,
payment, gift or entertainment to, or accepted or received any contributions,
payments, gifts or entertainment from, any government official, employee,
political party or agent or any candidate for any federal, state, local or
foreign public office, where either the contribution, payment or gift or the
purpose thereof was illegal under the laws of any federal, state, local or
foreign jurisdiction; or (b) has engaged in or otherwise participated in,
assisted or facilitated any transaction that is prohibited by any applicable
embargo or related trade restriction imposed by the United States Office of
Foreign Assets Control or any other agency of the United States government.

 

7.30  Orders.  (a)  The Interim Order or the Final Order, as applicable, is in
full force and effect, and has not been reversed, modified, amended, stayed or
vacated absent the written consent of each Lender and the Directing Parties.

 

(b)           Upon the maturity (whether by acceleration or otherwise) of any of
the Obligations, the Lenders shall, subject to the provisions of Section 10 and
the applicable provisions of the Final Order, be entitled to immediate payment
of such Obligations, and to enforce the remedies provided for hereunder in
accordance with the terms hereof, without further application to or order by the
Bankruptcy Court.

 

(c)           If either the Interim Order or the Final Order is the subject of a
pending appeal in any respect, none of such Order, the making of the Loans, the
issuance of any Letter of Credit or the performance by the Borrowers or any
Guarantor of any of its obligations under any of the Credit Documents shall be
the subject of a presently effective stay pending appeal.  The Credit Parties,
the Agents and the Lenders shall be entitled to rely in good faith upon the
Orders, notwithstanding objection thereto or appeal therefrom by any interested
party.  The Credit Parties, the Agents and the Lenders shall be permitted and
required to perform their respective obligations in compliance with this
Agreement notwithstanding any such objection or appeal unless the relevant Order
has been stayed by a court of competent jurisdiction.

 

7.31  Appointment of Trustee or Examiner; Liquidation.  No order has been
entered in the Chapter 11 Case (i) for the appointment of a Chapter 11 trustee,
(ii) for the appointment of a responsible officer or an examiner with enlarged
powers (beyond those set forth in Sections 1106(a)(3) and (4) of the Bankruptcy
Code) under 1106(b) of the Bankruptcy Code or (iii) to convert the Chapter 11
Case to a case under Chapter 7 or to dismiss the Chapter 11 Case.

 

65

--------------------------------------------------------------------------------


 

7.32  Perfection of Security Interest.  Upon entry of the Interim Order, such
Interim Order is effective to create in favor of the Collateral Agent, for the
benefit of the Secured Creditors, a legal, valid and enforceable security
interest in the Collateral and proceeds thereof.

 

7.33  Secured Superpriority Claims.  On and after the Effective Date and the
entry of the Interim Order, such Interim Order and the Credit Documents are
sufficient to provide the Superpriority Claims and Liens described in, and with
the priority provided in, Section 2.14 of this Agreement.

 

7.34  Excluded Subsidiaries.  (i) As of September 30, 2011, the aggregate book
value of all the assets owned by the Excluded Subsidiaries does not exceed
$1,750,000 and (ii) as of the Effective Date, the Excluded Subsidiaries are
engaged solely in the maintenance and operation of the Credit Parties’ satellite
offices located outside of the United States, the technical management of
certain of the Collateral Vessels and other vessels operated by the Credit
Parties and the procurement of crews of the Collateral Vessels and other vessels
operated by the Credit Parties.

 

SECTION 8.  Affirmative Covenants.  The Parent and each of its Subsidiaries
hereby covenants and agrees that on and after the Effective Date, and until the
Total Commitments and all Letter of Credit have terminated and the Loans, Notes
and Unpaid Drawings, together with interest, Commitment Commission and all other
obligations incurred hereunder and thereunder, are paid in full:

 

8.01  Information Covenants.  Each Credit Party will furnish to the
Administrative Agent, with sufficient copies for each of the Lenders:

 

(a)           Quarterly Financial Statements.  Within 45 days after the close of
the first three quarterly accounting periods in the 2012 fiscal year of the
Parent, (i) the consolidated balance sheets of the Parent and its Subsidiaries
as at the end of such quarterly accounting period and the related consolidated
statements of income and cash flows, in each case for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly accounting period, and in each case, setting forth comparative
figures for the related periods in the prior fiscal year, all of which shall be
certified by the senior financial officer of the Parent, subject to normal
year-end audit adjustments and (ii) management’s discussion and analysis of the
important operational and financial developments during the fiscal quarter and
year-to-date periods.

 

(b)           Annual Financial Statements.  Within 90 days after the close of
the 2012 fiscal year of the Parent, (i) the consolidated balance sheets of the
Parent and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and of cash flows for
such fiscal year setting forth comparative figures for the preceding fiscal year
and certified by Deloitte & Touche LLP or such other independent certified
public accountants of recognized national standing reasonably acceptable to the
Administrative Agent, together with a report of such accounting firm stating
that in the course of its regular audit of the financial statements of the
Parent and its Subsidiaries, which audit was conducted in accordance with
generally accepted auditing standards, such accounting firm obtained no
knowledge of any Default or Event of Default pursuant to the financial covenants
set forth in Sections 9.07 and 9.08,

 

66

--------------------------------------------------------------------------------


 

which has occurred and is continuing or, if in the opinion of such accounting
firm such a Default or Event of Default has occurred and is continuing, a
statement as to the nature thereof and (ii) management’s discussion and analysis
of the important operational and financial developments during such fiscal year.

 

(c)           Monthly Financial Statements.  Within 30 days after the end of
each of the first two calendar months of each fiscal quarter of the Parent, the
unaudited trial balance of the Parent and its Subsidiaries as at the end of such
month, and setting forth comparative figures for the prior calendar month, all
of which shall be certified by the senior financial officer of the Parent,
subject to normal year-end audit adjustments and including normal recurring
adjustments.

 

(d)           Officer’s Compliance Certificates.  At the time of the delivery of
(I) the financial statements provided for in Sections 8.01(a), (b) and (c), and
(II) the variance reports and Supplemental Approved Budget provided for in
Section 8.01(i), a certificate of the senior financial officer of the Parent in
the form of Exhibit I (or such other form as may be agreed by the Administrative
Agent) to the effect that, to the best of such officer’s knowledge, no Default
or Event of Default has occurred and is continuing or, if any Default or Event
of Default has occurred and is continuing, specifying the nature and extent
thereof (in reasonable detail), which certificate shall set forth (x) the
aggregate amount of Investments made in the Excluded Subsidiaries since the
Effective Date at the end of such month and (y) the calculations required to
establish whether the Parent was in compliance with the financial covenants set
forth in Sections 9.07(b) and 9.08 at the end of such week, calendar month,
fiscal quarter or fiscal year, as the case may be, or, if later, since the date
of the most recent certificate delivered pursuant to this Section 8.01(d);
provided that, notwithstanding the foregoing, the certificate setting forth the
calculations required to establish whether the Parent was in compliance with the
financial covenant set forth in Section 9.08(b) for December 2011 shall be
delivered on or before February 14, 2012.

 

(e)           Notice of Default, Litigation or Event of Loss.  Promptly, and in
any event within three Business Days after the Parent obtains knowledge thereof,
notice of (i) the occurrence of any event which constitutes a Default or Event
of Default which notice shall specify the nature thereof, the period of
existence thereof and what action the Parent proposes to take with respect
thereto, (ii) any litigation or governmental investigation or proceeding pending
or threatened in writing against the Parent or any of its Subsidiaries which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect or any Credit Document and (iii) any Event of Loss in respect of any
Collateral Vessel.

 

(f)            Other Reports and Filings.  Promptly, copies of all financial
information, proxy materials and other information and reports, if any, which
the Parent or any of its Subsidiaries shall file with the Securities and
Exchange Commission (or any successor thereto) or deliver to holders of its
Indebtedness pursuant to the terms of the documentation governing such
Indebtedness (or any trustee, agent or other representative therefor), except to
the extent these are available at www.sec.gov.

 

(g)           Environmental Matters.  Promptly upon, and in any event within
five Business Days after, the Parent obtains knowledge thereof, written notice
of any of the following environmental matters occurring after the Effective
Date, except to the extent that such

 

67

--------------------------------------------------------------------------------


 

environmental matters could not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect:

 

(i)            any Environmental Claim pending or threatened in writing against
the Parent or any of its Subsidiaries or any Collateral Vessel or property owned
or operated or occupied by the Parent or any of its Subsidiaries;

 

(ii)           any condition or occurrence on or arising from any Collateral
Vessel or property owned or operated or occupied by the Parent or any of its
Subsidiaries that (a) results in noncompliance by the Parent or such Subsidiary
with any applicable Environmental Law or (b) could reasonably be expected to
form the basis of an Environmental Claim against the Parent or any of its
Subsidiaries or any such Collateral Vessel or property;

 

(iii)          any condition or occurrence on any Collateral Vessel or property
owned or operated or occupied by the Parent or any of its Subsidiaries that
could reasonably be expected to cause such Collateral Vessel or property to be
subject to any restrictions on the ownership, occupancy, use or transferability
by the Parent or such Subsidiary of such Collateral Vessel or property under any
Environmental Law; and

 

(iv)          the taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on any Collateral Vessel or
property owned or operated or occupied by the Parent or any of its Subsidiaries
as required by any Environmental Law or any governmental or other administrative
agency; provided that in any event the Parent shall deliver to the
Administrative Agent all material notices received by the Parent or any of its
Subsidiaries from any government or governmental agency under, or pursuant to,
CERCLA or OPA.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Parent’s or such Subsidiary’s response thereto.  In addition, the Parent will
provide the Administrative Agent with copies of all material communications with
any government or governmental agency and all material communications with any
Person relating to any Environmental Claim of which notice is required to be
given pursuant to this Section 8.01(g), and such detailed reports of any such
Environmental Claim as may reasonably be requested by the Administrative Agent
or the Required Lenders.

 

(h)           Management Letters.  Promptly after Parent’s or any of its
Subsidiaries’ receipt thereof, a copy of any “management letter” received from
its certified public accountants and management’s response thereto.

 

(i)            Variance Report and Supplement Approved Budget.  (x)  By 12:00
noon (New York time) on Wednesday of each week (or if such day is not a Business
Day, the next succeeding Business Day), a reconciliation of actual receipts and
disbursements, cash receipts, cash balance and loan balance against such figures
set forth in the Approved Budget for (i) the one-week period which ended on the
immediately preceding Friday and (ii) the four-week period which ended on the
immediately preceding Friday, in each case, with written explanations of

 

68

--------------------------------------------------------------------------------


 

material variances and accompanied by an updated forecast of drawings of Loans
and/or requests for issuances of Letters of Credit for the week commencing on
the past Saturday (if such forecasts are projected to vary from the figures set
forth in the Approved Budget).  The first reconciliation for a one-week period
shall be for the first full week ending November 25, 2011 and the first
reconciliation for a four-week period shall be for the first full four-week
period ending December 16, 2011.

 

(y)           On December 9, 2011 and every fourth Friday (or if such day is not
a Business Day, the next succeeding Business Day) thereafter, an updated
“rolling” 13-week budget (commencing with the immediately succeeding Saturday)
supplementing the most recent Approved Budget; at the time such budget is in
form and substance reasonably acceptable to the Directing Parties, such budget
shall constitute a Supplemental Approved Budget (provided, however, that the
Borrowers may make modifications to any Approved Budget with the consent of the
Directing Parties in their reasonable discretion).

 

(j)            Committee Reports.  Promptly after the sending thereof, with
commercially reasonable efforts, copies of all written reports given by the
Borrowers to any committee appointed in the Chapter 11 Case related to the
operations, business, assets, properties or financial condition of the Borrowers
and/or any of their respective Subsidiaries (including, without limitation,
audits, appraisals, valuations, projections and other financial reports) other
than any written reports which are confidential or otherwise subject to
privilege (including the common interest and joint defense privilege).

 

(k)           Cash Balances.  By 12:00 noon (New York City time) on Monday of
each week (or if such day is not a Business Day, the next succeeding Business
Day), a statement of the aggregate amount of cash owned or held by the Borrowers
in any deposit, savings, investment or other similar account as at the beginning
of business on such day.

 

(l)            Unpaid Fees and Expenses.  By no later than the 25th day of each
month, a monthly report detailing (i) professional fees and expenses that have
been billed but unpaid as of three Business Days prior to such date in the
Chapter 11 Case, (ii) the accumulated “hold-back” of professional fees and
expenses to date, and (iii) the total professional fees paid in the Chapter 11
Case during such month and to date.

 

(m)          Chapter 11 Case Filings.  Promptly after the same is available,
copies of all pleadings, motions, applications, financial information and other
documents filed by or on behalf of any Credit Party with the Bankruptcy Court in
the Chapter 11 Case, to the extent not available on-line or delivered
electronically.

 

(n)           Other Information.  From time to time, such other information or
documents (financial or otherwise) with respect to the Parent or its
Subsidiaries as the Administrative Agent or the Required Lenders may reasonably
request in writing.

 

8.02  Books, Records and Inspections.  The Parent will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries, in conformity in all material respects with GAAP and all
requirements of law, shall be made of all dealings and transactions in relation
to its business.  The Parent will, and will cause each of its

 

69

--------------------------------------------------------------------------------


 

Subsidiaries to, permit officers and designated representatives of the
Administrative Agent and the Lenders as a group to visit and inspect, during
regular business hours and under guidance of officers of the Parent or any of
its Subsidiaries, any of the properties of the Parent or its Subsidiaries, and
to examine the books of account of the Parent or such Subsidiaries and discuss
the affairs, finances and accounts of the Parent or such Subsidiaries with, and
be advised as to the same by, its and their officers and, in the presence of the
Parent, independent accountants, all upon reasonable advance notice and at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent or the Required Lenders may request.

 

8.03  Maintenance of Property; Insurance.  The Parent will, and will cause each
of its Subsidiaries to, (i) keep all material property necessary in its business
in good working order and condition (ordinary wear and tear and loss or damage
by casualty or condemnation excepted), (ii) maintain insurance on the Collateral
Vessels in at least such amounts and against at least such risks as are in
accordance with (a) normal industry practice for similarly situated insureds and
(b) the requirements set forth in Section 8.06, and (iii) furnish to the
Administrative Agent, at the written request of the Administrative Agent or any
Lender, a complete description of the material terms of insurance carried.  In
addition to the requirements of the immediately preceding sentence, the Parent
will at all times cause the Required Insurance to (x) be maintained on the
Collateral Vessels (with the same scope of coverage as that described in
Schedule VI) at levels which are at least as great as the respective amount
described on Schedule VI and (y) comply with the insurance requirements of the
Collateral Vessel Mortgages.

 

8.04  Corporate Franchises.  The Parent will, and will cause each of its
Subsidiaries, to do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses and patents (if any) used in its business, except where a failure to do
so could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; provided, however, that nothing in this Section 8.04
shall prevent (i) sales or other dispositions of assets, consolidations or
mergers by or involving the Parent or any of its Subsidiaries which are
permitted in accordance with Section 9.02 or (ii) the abandonment by the Parent
or any of its Subsidiaries of any rights, franchises, licenses and patents that
could not be reasonably expected to have a Material Adverse Effect.

 

8.05  Compliance with Statutes, etc.  The Parent will, and will cause each of
its Subsidiaries to, comply with all applicable statutes, regulations and orders
of, and all applicable restrictions (including all laws and regulations relating
to money laundering) imposed by, all governmental bodies, domestic or foreign,
in respect of the conduct of its business and the ownership of its property,
except such non-compliances as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

8.06  Compliance with Environmental Laws.  (a)  The Parent will, and will cause
each of its Subsidiaries to, comply in all material respects with all
Environmental Laws applicable to the ownership or use of any Collateral Vessel
or property now or hereafter owned or operated by the Parent or any of its
Subsidiaries, will within a reasonable time period pay or cause to be paid all
costs and expenses incurred in connection with such compliance (except to the
extent being contested in good faith), and will keep or cause to be kept all
such Collateral Vessels or property free and clear of any Liens imposed pursuant
to such Environmental Laws, in each of the foregoing cases, except to the extent
any failure to do so could not, individually or

 

70

--------------------------------------------------------------------------------


 

in the aggregate, reasonably be expected to have a Material Adverse Effect. 
Neither the Parent nor any of its Subsidiaries will generate, use, treat, store,
release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any Collateral Vessel or property
now or hereafter owned or operated or occupied by the Parent or any of its
Subsidiaries, or transport or permit the transportation of Hazardous Materials
to or from any ports or property except in material compliance with all
applicable Environmental Laws and as reasonably required by the trade in
connection with the operation, use and maintenance of any such property or
otherwise in connection with their businesses or except to the extent the same
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The Parent will, and will cause each of its
Subsidiaries to, maintain insurance on the Collateral Vessels in at least such
amounts as are in accordance with normal industry practice for similarly
situated insureds, against losses from oil spills and other environmental
pollution.

 

(b)           At the written request of the Administrative Agent or the Required
Lenders, which request shall specify in reasonable detail the basis therefor, at
any time and from time to time, the Parent or the Borrowers will provide, at the
Parent or the Borrowers’ sole cost and expense, an environmental assessment of
any Collateral Vessel by such Collateral Vessel’s classification society (to the
extent such classification society is listed on Schedule X) or another
internationally recognized classification society acceptable to the
Administrative Agent.  If said classification society, in its assessment,
indicates that such Collateral Vessel is not in compliance with the
Environmental Laws, said society shall set forth potential costs of the
remediation of such non-compliance; provided that such request may be made only
if (i) there has occurred and is continuing an Event of Default, (ii) the
Administrative Agent or the Required Lenders reasonably and in good faith
believe that the Parent, any of its Subsidiaries or any such Collateral Vessel
is not in compliance with Environmental Law and such non-compliance could
reasonably be expected to have a Material Adverse Effect, or (iii) circumstances
exist that reasonably could be expected to form the basis of a material
Environmental Claim against the Parent or any of its Subsidiaries or any such
Collateral Vessel.  If the Parent or the Borrowers fail to provide the same
within 45 days after such request was made, the Administrative Agent may order
the same and the Parent or the Borrowers shall grant and hereby grants to the
Administrative Agent and the Lenders and their agents access to such Collateral
Vessel and specifically grants the Administrative Agent and the Lenders an
irrevocable non-exclusive license, subject to the rights of charter parties, to
undertake such an assessment, all at the Parent or the Borrowers’ expense.

 

8.07  ERISA.  As soon as reasonably possible and, in any event, within ten
(10) days after the Parent or any of its Subsidiaries or any ERISA Affiliate
knows or has reason to know of the occurrence of any of the following, the
Parent will deliver to the Administrative Agent, with sufficient copies for each
of the Lenders, a certificate of the senior financial officer of the Parent
setting forth the full details as to such occurrence and the action, if any,
that the Parent, such Subsidiary or such ERISA Affiliate is required or proposes
to take, together with any notices required or proposed to be given to or filed
with or by the Parent, the Subsidiary, the ERISA Affiliate, the PBGC, a Plan
participant or the Plan administrator with respect thereto: that a Reportable
Event has occurred (except to the extent that the Parent has previously
delivered to the Administrative Agent a certificate and notices (if any)
concerning such event pursuant to the next clause hereof); that a contributing
sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan subject to Title
IV of ERISA is subject to the advance reporting requirement of PBGC Regulation
Section 4043.61 (without regard to subparagraph (b)(1) thereof), and an event

 

71

--------------------------------------------------------------------------------


 

described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation
Section 4043 is reasonably expected to occur with respect to such Plan within
the following 30 days; that a failure to satisfy minimum funding requirements,
within the meaning of Section 412 of the Code or Section 302 of ERISA, has
occurred or an application may be or has been made for a waiver or modification
of the minimum funding standard (including any required installment payments) or
an extension of any amortization period under Section 412 or 430 of the Code or
Section 302 or 303 of ERISA with respect to a Plan; that the actuary of a Plan
(other than a Multiemployer Plan) has or will certify that the Plan is an
at-risk plan within the meaning of Section 430 of the Code or Section 303 of
ERISA; that a Plan which is a Multiemployer Plan is in endangered or critical
status under Section 305 of ERISA; that any contribution required to be made
with respect to a Plan or Foreign Pension Plan has not been timely made and such
failure could result in a material liability for the Parent or any of its
Subsidiaries; that a Plan has been or may be reasonably expected to be
terminated, reorganized, partitioned or declared insolvent under Title IV of
ERISA with a material amount of unfunded benefit liabilities; that a Plan (in
the case of a Multiemployer Plan, to the best knowledge of the Parent or any of
its Subsidiaries or ERISA Affiliates) has a material Unfunded Current Liability;
that proceedings may be reasonably expected to be or have been instituted by the
PBGC to terminate or appoint a trustee to administer a Plan which is subject to
Title IV of ERISA; that a proceeding has been instituted pursuant to Section 515
of ERISA to collect a material delinquent contribution to a Plan; that the
Parent, any of its Subsidiaries or any ERISA Affiliate will or may reasonably
expect to incur any material liability (including any indirect, contingent, or
secondary liability) to or on account of the termination of or withdrawal from a
Plan under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with
respect to a Plan under Section 436(f), 4971, 4975 or 4980 of the Code or
Section 409 or 502(i) or 502(l) of ERISA or with respect to a group health plan
(as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) under
Section 4980B of the Code; or that the Parent, or any of its Subsidiaries may
incur any material liability pursuant to any employee welfare benefit plan (as
defined in Section 3(1) of ERISA) that provides benefits to retired employees or
other former employees (other than as required by Section 601 of ERISA) or any
Plan or any Foreign Pension Plan.  Upon request, the Parent will deliver to the
Administrative Agent with sufficient copies to the Lenders (i) a complete copy
of the annual report (on Internal Revenue Service Form 5500-series) of each Plan
(including, to the extent required, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information) required to be filed with the Internal Revenue
Service and (ii) copies of any records, documents or other information that must
be furnished to the PBGC with respect to any Plan pursuant to Section 4010 of
ERISA.  In addition to any certificates or notices delivered to the Lenders
pursuant to the first sentence hereof, copies of annual reports and any records,
documents or other information required to be furnished to the PBGC, and any
notices received by the Parent, any of its Subsidiaries or any ERISA Affiliate
with respect to any Plan or Foreign Pension Plan with respect to any
circumstances or event that could reasonably be expected to result in a material
liability shall be delivered to the Lenders no later than ten (10) days after
the date such annual report has been filed with the Internal Revenue Service or
such records, documents and/or information has been furnished to the PBGC or
such notice has been received by the Parent, such Subsidiary or such ERISA
Affiliate, as applicable.

 

8.08  End of Fiscal Years; Fiscal Quarters.  The Parent shall cause (i) each of
its, and each of its Subsidiaries’, fiscal years to end on December 31 of each
year and (ii) each of its

 

72

--------------------------------------------------------------------------------


 

and its Subsidiaries’ fiscal quarters to end on March 31, June 30, September 30
and December 31 of each year.

 

8.09  Performance of Post-Petition Obligations.  The Parent will, and will cause
each of its Subsidiaries to, perform all of its material Post-Petition
obligations.

 

8.10  Payment of Taxes.  The Parent will pay and discharge, and will cause each
of its Subsidiaries to pay and discharge, all material Post-Petition taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, prior to the date on
which penalties attach thereto, and all lawful claims for sums that have become
due and payable which, if unpaid, might become a Lien not otherwise permitted
under Section 9.01(i), provided that neither the Parent nor any of its
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim which is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP.

 

8.11  Further Assurances.  (a)  The Parent will, and will cause each of its
Subsidiaries to, cause each Collateral and Guaranty Requirement with respect to
each Collateral Vessel and each Credit Party to be satisfied at all times.

 

(b)                                 The Parent, on behalf of itself and each
other Credit Party, agrees that at any time and from time to time, at the
expense of the Parent or such other Credit Party, it will promptly execute and
deliver all further instruments and documents, and take all further action that
may be reasonably necessary, or that the Administrative Agent may reasonably
require, to perfect and protect any Lien granted or purported to be granted
hereby or by the other Credit Documents, or to enable the Collateral Agent to
exercise and enforce its rights and remedies with respect to any Collateral. 
Without limiting the generality of the foregoing, the Parent will, and will
cause each Credit Party to, execute (to the extent applicable) and file, or
cause to be filed, such financing or continuation statements under the UCC (or
any non-U.S. equivalent thereto), or amendments thereto, such amendments or
supplements to the Collateral Vessel Mortgages (including any amendments
required to maintain Liens granted by such Collateral Vessel Mortgages pursuant
to the effectiveness of this Agreement), and such other instruments or notices,
as may be reasonably necessary, or that the Administrative Agent may reasonably
require, to protect and preserve the Liens granted or purported to be granted
hereby and by the other Credit Documents.

 

(c)                                  Each Credit Party hereby authorizes the
Collateral Agent to file one or more financing or continuation statements under
the UCC (or any non-U.S. equivalent thereto), and amendments thereto, relative
to all or any part of the Collateral, where permitted by law.  The Collateral
Agent will promptly send each Credit Party a copy of any financing or
continuation statements which it may file and the filing or recordation
information with respect thereto.

 

(d)                                 If at any time any Subsidiary of the Parent
owns a Collateral Vessel or owns, directly or indirectly, an interest in any
Subsidiary which owns a Collateral Vessel and such Subsidiary has not otherwise
satisfied the Collateral and Guaranty Requirements with respect to the relevant
Collateral Vessel, the Parent will cause such Subsidiary (and any

 

73

--------------------------------------------------------------------------------


 

Subsidiary which directly or indirectly owns the Equity Interests of such
Subsidiary to the extent not a Credit Party) to satisfy the Collateral and
Guaranty Requirements with respect to each relevant Collateral Vessel as such
Subsidiary would have been required to satisfy pursuant to Sections 5 and 6 of
this Agreement had such Subsidiary been a Credit Party on a Borrowing Date or
the Effective Date.

 

8.12  Deposit of Earnings and Cash.  Each Credit Party shall cause (x) the
earnings derived from each of the respective Collateral Vessels, to the extent
constituting Earnings and Insurance Collateral, to be deposited by the
respective account debtor in respect of such earnings into one or more of the
Concentration Accounts maintained for such Credit Party from time to time and
(y) subject to Section 9.15, all of its other cash on hand to be deposited into
one or more Concentration Accounts maintained for such Credit Party from time to
time.  Without limiting any Credit Party’s obligations in respect of this
Section 8.12, each Credit Party agrees that, in the event it receives any
earnings constituting Earnings and Insurance Collateral or other cash, or any
such earnings or other cash are deposited other than in one of the Concentration
Accounts, it shall promptly deposit all such proceeds into one of the
Concentration Accounts maintained for such Credit Party from time to time.

 

8.13  Ownership of Subsidiaries.  (a)  Other than “director qualifying shares”,
the Parent shall at all times directly or indirectly own 100% of the Equity
Interests of each Credit Party.

 

(b)                                 The Parent will cause each Collateral Vessel
to be owned at all times by a single Guarantor (other than the Parent) that owns
no other Collateral Vessels.

 

8.14  Flag of Collateral Vessels; Citizenship; Collateral Vessel
Classifications.  (a)  The Parent shall, and shall cause each Credit Party that
owns a Collateral Vessel to, cause each Collateral Vessel to be registered under
the laws and flag of (t) the Bahamas, (u) the Republic of Malta, (v) the
Republic of Liberia, (w) the Republic of the Marshall Islands, (x) Bermuda,
(y) the United Kingdom or (z) such other jurisdiction as is acceptable to the
Required Lenders (each jurisdiction in clauses (t) through and including (z), an
“Acceptable Flag Jurisdiction”).

 

(b)                                 The Parent will, and will cause each
Guarantor which owns or operates a Collateral Vessel to, be qualified to own and
operate such Collateral Vessel under the laws of the Bahamas, the Republic of
Malta, the Republic of Liberia, the Republic of the Marshall Islands, Bermuda,
the United Kingdom, or such other jurisdiction in which such Collateral Vessel
is permitted to be flagged in accordance with the terms of the related
Collateral Vessel Mortgage.

 

(c)                                  The Parent will, and will cause each
Guarantor which owns or operates a Collateral Vessel to, cause each Collateral
Vessel to be classified in the highest class available for Vessels of its age
and type with a classification society listed on Schedule X or another
internationally recognized classification society acceptable to the
Administrative Agent, free of any material conditions or recommendations.

 

8.15   Use of Proceeds.  The Borrowers will use the proceeds of the Loans only
as provided in Section 7.08.

 

74

--------------------------------------------------------------------------------


 

8.16  Advisors and Cooperation.  The Parent will, and will cause each other
Credit Party to, continue to (a) grant the Lenders with reasonable access to any
advisers of the Credit Parties as the Lenders shall reasonably request,
(b) reasonably cooperate with the Lenders’ financial advisors, auditors,
attorneys, appraisers and any other consultants engaged from time to time at the
discretion of the Lenders and (c) reimburse reasonable fees and expenses of such
financial advisors, auditors, attorneys, appraisers and other consultants in
accordance with the terms of its engagement that have been agreed to by the
Credit Parties.

 

8.17  Milestones.  The Credit Parties will, and will cause each other Credit
Party to, immediately commence and continue to completion an Acceptable Sale
Process upon notice from the Administrative Agent at the direction of the
Directing Parties of non-compliance with any Milestone.

 

SECTION 9.  Negative Covenants.  Each Credit Party hereby covenants and agrees
that on and after the Effective Date and until all Revolving Commitments and all
Letters of Credit have terminated and the Loans, Notes and Unpaid Drawings,
together with interest, Commitment Commission and all other Obligations incurred
hereunder and thereunder, are paid in full:

 

9.01  Liens.  The Parent will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any property or assets (real or personal, tangible or intangible) of the Parent
or any of its Subsidiaries, whether now owned or hereafter acquired, or sell any
such property or assets subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets (including sales of accounts
receivable with recourse to the Parent or any of its Subsidiaries), or assign
any right to receive income or permit the filing of any financing statement
under the UCC or any other similar notice of Lien under any similar recording or
notice statute; provided that the provisions of this Section 9.01 shall not
prevent the creation, incurrence, assumption or existence of the following
(Liens described below are herein referred to as “Permitted Liens”):

 

(i)                                     Liens for Pre-Petition taxes,
assessments or governmental charges or levies (provided that the enforcement and
collection of the same are subject to the automatic stay in the Chapter 11
Case), inchoate Liens for taxes, assessments or governmental charges or levies
not yet due and payable or Liens for taxes, assessments or governmental charges
or levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP;

 

(ii)                                  Liens imposed by law, which were incurred
in the ordinary course of business and do not secure Pre-Petition Indebtedness
for borrowed money, such as carriers’, warehousemen’s, materialmen’s and
mechanics’ liens and other similar Liens arising in the ordinary course of
business, and (x) which do not in the aggregate materially detract from the
value of the property or assets of the Parent of such Subsidiary and do not
materially impair the use thereof in the operation of the business of the Parent
or such Subsidiary or (y) which are being contested in good faith by appropriate
proceedings, which proceedings (or orders entered in connection with such
proceedings) have the effect of preventing the forfeiture or sale of the
property or assets

 

75

--------------------------------------------------------------------------------


 

subject to any such Lien (provided that the enforcement and collection of the
same are subject to the automatic stay in the Chapter 11 Case or in respect of
Post-Petition obligations, such obligations are not overdue for a period of more
than 30 days or are being contested in good faith by appropriate proceedings);

 

(iii)                               Liens in existence on the Effective Date
which are listed, and the property subject thereto described, on Schedule IV,
without giving effect to any renewals or extensions of such Liens, provided that
the aggregate principal amount of the Indebtedness, if any, secured by such
Liens does not increase from that amount outstanding on the Effective Date, less
any repayments of principal thereof;

 

(iv)                              Permitted Encumbrances;

 

(v)                                 Liens created pursuant to the Security
Documents;

 

(vi)                              Liens arising out of judgments, awards,
decrees or attachments with respect to which the Parent or any of its
Subsidiaries shall in good faith be prosecuting an appeal or proceedings for
review, provided that the aggregate amount of all such judgments, awards,
decrees or attachments shall not constitute an Event of Default under
Section 10.08;

 

(vii)                           Liens (other than any Lien imposed by ERISA)
incurred or deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, Liens to secure the performance of tenders, statutory obligations
(other than excise taxes), surety, stay, customs and appeal bonds, statutory
bonds, bids, leases, government contracts, trade contracts, performance and
return of money bonds and other similar obligations in each case incurred in the
ordinary course of business (exclusive of obligations for the payment of
borrowed money) and Liens arising by virtue of deposits made in the ordinary
course of business to secure liability for premiums to insurance carriers;
provided that the aggregate value of all cash and property at any time
encumbered pursuant to this clause (vii) shall not exceed $5,000,000;

 

(viii)                        Liens in respect of seamen’s wages which are not
past due and other maritime Liens for amounts not past due arising in the
ordinary course of business and not yet required to be removed or discharged
under the terms of the respective Collateral Vessel Mortgages; and

 

(ix)                              Liens on property or assets of the Parent and
its Subsidiaries securing the obligations under (x) the Pre-Petition Senior
Credit Documents (and any interest rate protection agreement or other hedging
agreement entered into in connection therewith) and (y) the Pre-Petition Junior
Credit Agreement incurred in connection therewith.

 

In connection with the granting of Liens described above in this Section 9.01 by
the Parent or any of its Subsidiaries, the Administrative Agent and the
Collateral Agent shall be authorized to take any actions deemed appropriate by
it in connection therewith (including, without limitation, by executing
appropriate lien subordination agreements in favor of the holder or holders of
such Liens, in respect of the item or items of equipment or other assets subject
to such Liens).

 

76

--------------------------------------------------------------------------------


 

9.02  Consolidation, Merger, Purchase or Sale of Assets, etc.  The Parent will
not, and will not permit any of its Subsidiaries to wind up, liquidate or
dissolve its affairs or enter into any transaction of merger, consolidation or
amalgamation, or convey, sell, lease or otherwise dispose of (or agree to do any
of the foregoing at any future time) all or any part of its property or assets
(other than Margin Stock or sales of inventory, materials, equipment, goods and
services in the ordinary course of business), or enter into any sale-leaseback
transactions involving any of the property or assets of the Parent or its
Subsidiaries, or purchase or otherwise acquire (in one or a series of related
transactions) any part of the property or assets (other than purchases or other
acquisitions of inventory, materials, equipment, goods and services in the
ordinary course of business) of any Person (or agree to do so at any future
time), except that:

 

(i)                                     the Parent and its Subsidiaries may sell
or discount, in each case without recourse and in the ordinary course of
business, overdue accounts receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof
consistent with customary industry practice (and not as part of any bulk sale);

 

(ii)                                  the Borrowers and any other Subsidiary of
the Parent may transfer assets or lease to or acquire or lease assets from the
Borrowers or any other Subsidiary of the Parent, or any Guarantor (other than
the Parent) may be merged into either Borrower or any other Subsidiary of the
Parent; provided that such Borrower or Subsidiary, as the case may be, will be a
successor in interest to all rights, titles and interest of such merged
Subsidiary and, in each case so long as all actions necessary or desirable to
preserve, protect and maintain the security interest and Lien of the Collateral
Agent in any property or assets held by any Person involved in any such
transaction are taken to the satisfaction of the Collateral Agent;

 

(iii)                               Capital Expenditures by the Parent and its
Subsidiaries shall be permitted to the extent permitted by Section 9.09;

 

(iv)                              the Parent and its Subsidiaries may liquidate
or otherwise dispose of obsolete or worn-out property in the ordinary course of
business;

 

(v)                                 Investments may be made to the extent
permitted by Section 9.05;

 

(vi)                              each of the Borrowers and their respective
Subsidiaries may grant licenses, sublicenses, leases or subleases to other
Persons not materially interfering with the conduct of the business of the
Borrowers or any of their Subsidiaries, in each case so long as no such grant
otherwise affects the Collateral Agent’s security interest in the asset or
property subject thereto;

 

(vii)                           either of the Borrowers or any Subsidiary of the
Borrowers may convey, sell or otherwise transfer all or any part of its
business, properties and assets to either Borrower or to any Wholly-Owned
Domestic Subsidiary of the Borrowers which is a Guarantor, so long as any
security interests granted to the Collateral Agent for the benefit of the
Secured Creditors pursuant to the Security Documents in the assets so
transferred shall remain in full force and effect and perfected (to at least the
same extent as in effect

 

77

--------------------------------------------------------------------------------


 

immediately prior to such transfer) and all actions required to maintain said
perfected status have been taken; and

 

(viii)                        the Parent and its Subsidiaries may convey, sell
or otherwise dispose of assets in accordance with an Acceptable Plan or an
Acceptable Sale Process.

 

To the extent the Required Lenders (or to the extent required pursuant to
Section 12.12(a), all Lenders) waive the provisions of this Section 9.02 with
respect to the sale of any property or assets, or any property or assets are
sold as permitted by this Section 9.02, such property and assets shall be sold
free and clear of the Liens created by the Security Documents, and the
Administrative Agent and Collateral Agent shall be authorized to take any
actions deemed appropriate in order to effect the foregoing.  Notwithstanding
anything to the contrary contained above, the foregoing covenant shall not be
violated as a result of sales of Margin Stock for cash at fair market value (as
determined in good faith by the Parent at the time of the respective sale).

 

9.03  Dividends.  The Parent shall not, and shall not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Parent or any of its Subsidiaries, except that (i) any Wholly-Owned Subsidiary
of the Parent may pay Dividends to the Parent or any Wholly-Owned Subsidiary of
the Parent and (ii) any Guarantor may pay Dividends to the Parent, either
Borrower or any Guarantor.

 

9.04  Indebtedness. The Parent will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness other than:

 

(i)                                     Indebtedness incurred pursuant to this
Agreement and the other Credit Documents;

 

(ii)                                  Indebtedness of the Credit Parties
incurred pursuant to the Pre-Petition Senior Credit Documents outstanding on the
Petition Date;

 

(iii)                               Indebtedness of the Credit Parties incurred
pursuant to the Pre-Petition Junior Credit Agreement outstanding on the Petition
Date;

 

(iv)                              Indebtedness of the Credit Parties under the
Senior Unsecured Note Documents outstanding on the Petition Date; and

 

(v)                                 Intercompany indebtedness permitted pursuant
to Section 9.05(ii).

 

9.05  Advances, Investments and Loans.  The Parent will not, and will not permit
any of its Subsidiaries to, directly or indirectly, lend money or credit or make
advances to any Person, or purchase or acquire any Margin Stock (or other Equity
Interests), or make any capital contribution to any other Person (each of the
foregoing an “Investment” and, collectively, “Investments”), except that:

 

(i)                                     the Parent and its Subsidiaries may
acquire and hold accounts receivable owing to any of them and Cash Equivalents;

 

78

--------------------------------------------------------------------------------


 

(ii)                                  the Credit Parties (other than the
Excluded Subsidiaries) may make intercompany loans and advances among one
another, provided that any loans or advances to a Credit Party pursuant to this
clause shall be unsecured and subordinated to the Obligations of the respective
Credit Party pursuant to written subordination provisions in the form of
Exhibit J;

 

(iii)                               the Parent and its Subsidiaries may sell or
transfer assets to the extent permitted by Section 9.02;

 

(iv)                              the Credit Parties may make equity Investments
in the Borrowers or the Guarantors;

 

(v)                                 Investments existing on the Effective Date
and described on Schedule XI, without giving effect to any additions thereto or
replacement thereof;

 

(vi)                              the Excluded Subsidiaries may make loans and
advances to the Credit Parties; provided that any loans or advances made to any
Credit Party pursuant to this clause shall be unsecured and subordinated to the
Obligations of the respective Credit Party pursuant to written subordination
provisions in the form of Exhibit J; and

 

(vii)                           the Credit Parties may make Investments in the
Excluded Subsidiaries in an aggregate amount not to exceed $3,000,000 in any
calendar month (not including the amount of any payments permitted to be made by
the Excluded Subsidiaries to critical vendors in the ordinary course of business
under the Approved Budget); provided that, in each case, the proceeds of such
Investments are promptly applied by such Excluded Subsidiaries to the payment of
the obligations of such Excluded Subsidiaries.

 

Notwithstanding anything to the contrary set forth in Sections 9.04(vi) or
9.04(vii) above, no Credit Party will be permitted to make any Investments to
any Excluded Subsidiary at any time if, at such time, (i) such Excluded
Subsidiary has commenced a voluntary case concerning itself under Title 11 of
the Bankruptcy Code; (ii) an involuntary case has been commenced against such
Excluded Subsidiary where the petition has not controverted within 20 days after
service of summons or dismissed within 60 days after commencement of the case;
(iii) a custodian (as defined in the Bankruptcy Code) has been appointed for, or
take charge of, all or substantially all of the property of such Excluded
Subsidiary; (iv) such Excluded Subsidiary has commenced any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to such Excluded Subsidiary, or any
such proceeding is commenced against such Excluded Subsidiary which remains
undismissed for a period of 60 days, or such Excluded Subsidiary is adjudicated
insolvent or bankrupt, or any order of relief or other order approving any such
case or proceeding is entered; (v) such Excluded Subsidiary suffers the
appointment of any custodian or the like or permits any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; (vi) such
Excluded Subsidiary makes a general assignment for the benefit of creditors; or
(vii) any corporate action is taken by such Excluded Subsidiary for the purpose
of effecting any of the foregoing.

 

79

--------------------------------------------------------------------------------


 

9.06  Transactions with Affiliates.  The Parent will not, and will not permit
any of its Subsidiaries to, enter into any transaction or series of related
transactions, whether or not in the ordinary course of business, with any
Affiliate of such Person, other than on terms and conditions no less favorable
to such Person as would be obtained by such Person at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, except that:

 

(i)                                     Dividends may be paid to the extent
provided in Section 9.03;

 

(ii)                                  loans and Investments may be made and
other transactions may be entered into between the Parent and its Subsidiaries
to the extent permitted by Sections 9.04 and 9.05;

 

(iii)                               the Parent may pay non-employee directors’
fees as determined by the Parent’s independent compensation committee in an
amount not to exceed $895,000 in the aggregate and reimbursements of directors’
reasonable and documented expenses;

 

(iv)                              the Parent and its Subsidiaries may pay
management fees to Wholly Owned Subsidiaries of the Parent in the ordinary
course of business; and

 

(v)                                 the transactions in existence on the
Effective Date which are listed on Schedule XII shall be permitted.

 

9.07  Approved Budget.  (a) The Parent will not permit the proceeds of Loans to
be used, or submit requests for the issuance of Letters of Credit, for any use
other than a use permitted by Section 7.08, it being understood that (x) neither
the Agents nor the Lenders shall have any duty to monitor such compliance and
(y) the line items in the Approved Budget for payment of interest, expenses and
other amounts to the Lenders are estimates only, and the Credit Parties remain
obligated to pay any and all Obligations in accordance with the terms of the
Credit Documents.  Nothing in any Approved Budget shall constitute an amendment
or other modification of this Agreement.

 

(b)                                 The Parent will not permit the cumulative
difference between actual Operating Cash Receipts (as referenced in the Approved
Budget) of the Credit Parties and actual Operating Disbursements (as referenced
in the Approved Budget) of the Credit Parties (but excluding
restructuring-related charges, professional fees and debt service) to be less
than the minimum rolling four-week cumulative difference between budgeted
Operating Cash Receipts as set forth in the Approved Budget and budgeted
Operating Disbursements as set forth in the Approved Budget (but excluding
restructuring-related charges, professional fees and debt service) by more than
20% for each rolling four-week period beginning with the first full four-week
period ending December 16, 2011.

 

For the avoidance of doubt: “disbursements” shall include all uses of cash of
any kind, including, without limitation, investments, capital expenditures and
repayments of Indebtedness (other than repayments of debt under this Agreement);
and “receipts” shall not include borrowings, tax refunds or other extraordinary
receipts.

 

9.08  Minimum Liquidity; Minimum EBITDA.  (a) The Parent will not permit the sum
of (i) the Unrestricted Cash and Cash Equivalents held by the Parent and its
Subsidiaries and

 

80

--------------------------------------------------------------------------------


 

(ii) the aggregate available unutilized Revolving Commitments to be less than
(x) from the entry of the Final Order to and including April 30, 2012,
$15,000,000 at any time and (y) from May 1, 2012 to and including the Maturity
Date, $10,000,000 at any time.

 

(b)                                 The Parent will not permit cumulative
Consolidated EBITDA for the period commencing on November 1, 2011 and ending on
the last day of a month set forth below to be less than the amount set forth
opposite such month below:

 

Month

 

Minimum EBITDA

December 2011

 

$

2,115,000

January 2012

 

$

4,600,000

February 2012

 

$

6,875,000

March 2012

 

$

9,350,000

April 2012

 

$

12,100,000

May 2012

 

$

15,700,000

June 2012

 

$

19,225,000

July 2012

 

$

23,725,000

August 2012

 

$

28,050,000

September 2012

 

$

32,750,000

October 2012

 

$

37,200,000

 

9.09  Capital Expenditures.  The Parent will not, and will not permit any of its
Subsidiaries to, make any Capital Expenditures at any time, other than Vessel
improvement Capital Expenditures or maintenance Capital Expenditures incurred in
the ordinary course of business or consistent with past practice as provided in
the Approved Budget.

 

9.10  Limitation on Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements; etc.  The Parent will not, and will not permit any
Guarantor to, amend, modify or change its Certificate of Incorporation,
Certificate of Formation (including, without limitation, by the filing or
modification of any certificate of designation), By-Laws, limited liability
company agreement, partnership agreement (or equivalent organizational
documents) or any agreement entered into by it with respect to its Equity
Interests (including any shareholders’ agreement), or enter into any new
agreement with respect to its capital stock or membership interests (or
equivalent interests), other than any amendments, modifications or changes or
any such new agreements which are not in any way materially adverse to the
interests of the Lenders, and other than in connection with an Acceptable Plan
or an Acceptable Sale Process.

 

9.11  Limitation on Certain Restrictions on Subsidiaries.  The Parent will not,
and will not permit any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (a) pay dividends or make
any other distributions on its capital stock or any other

 

81

--------------------------------------------------------------------------------


 

interest or participation in its profits owned by the Parent or any Subsidiary
of the Parent, or pay any Indebtedness owed to the Parent or a Subsidiary of the
Parent, (b) make loans or advances to the Parent or any of the Parent’s
Subsidiaries or (c) transfer any of its properties or assets to the Parent or
any of the Parent’s Subsidiaries, except for such encumbrances or restrictions
existing under or by reason of (i) applicable law, (ii) this Agreement and the
other Credit Documents, (iii) the Pre-Petition Credit Documents as in effect on
the Effective Date, or any refinancing thereof or amendments thereto,
(iv) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Parent or a Subsidiary of the Parent,
(v) customary provisions restricting assignment of any agreement entered into by
the Parent or a Subsidiary of the Parent in the ordinary course of business,
(vi) any holder of a Permitted Lien may restrict the transfer of the asset or
assets subject thereto and (vii) restrictions which are not more restrictive
than those contained in this Agreement contained in any documents governing any
Indebtedness incurred after the Effective Date in accordance with the provisions
of this Agreement.

 

9.12  Limitation on Issuance of Equity Interests.  (a)  The Parent will not
issue, and will not permit any Subsidiary to issue, any preferred stock (or
equivalent equity interests) other than, in the case of the issuance of
preferred stock by of the Parent, with the approval of the Bankruptcy Court.

 

(b)                                 The Parent will not, and will not permit any
other Credit Party to, issue any capital stock (including by way of sales of
treasury stock) or any options or warrants to purchase, or securities
convertible into, capital stock, except (i) for transfers and replacements of
then outstanding shares of capital stock, (ii) for stock splits, stock dividends
and additional issuances which do not decrease the percentage ownership of the
Parent or any of its Subsidiaries in any class of the capital stock of such
Subsidiary and (iii) to qualify directors to the extent required by applicable
law, other than in connection with an Acceptable Plan or an Acceptable Sale
Process.

 

9.13  Business.  The Parent and its Subsidiaries will not engage in any business
other than the businesses in which they are engaged in as of the Effective Date
and activities directly related thereto, and similar or related businesses.  It
being understood that no Guarantor which owns a Collateral Vessel will engage
directly or indirectly in any business other than the business of owning and
operating Collateral Vessels and businesses ancillary or complementary thereto,
except that, to the extent that any Subsidiary that owns a Collateral Vessel is
permitted under the Pre-Petition Credit Documents (as in effect on the date
hereof) to engage in any business other than the business of owning and
operating Collateral Vessels and businesses ancillary or complementary thereto,
such change in the business of such Guarantor shall be permitted to do so
hereunder automatically.

 

9.14  Jurisdiction of Employment.  The Parent will not, and will not permit the
Guarantors or any third party charterer of a Collateral Vessel to employ or
cause to be employed any Collateral Vessel in any country or jurisdiction in
which (i) the Borrowers, the Guarantors or such third party charterer of a
Collateral Vessel is prohibited by law from doing business, (ii) the Lien
created by the applicable Collateral Vessel Mortgage will be rendered
unenforceable or (iii) the Collateral Agent’s foreclosure or enforcement rights
will be materially impaired or hindered.

 

82

--------------------------------------------------------------------------------


 

9.15  Bank Accounts.  The Parent will not, and will not permit any other Credit
Party to, maintain any deposit, savings, investment or other similar accounts
other than (i) the Concentration Accounts, (ii) an account maintained at
Deutsche Bank as of the Effective Date in the name of General Maritime
Subsidiary Corporation and (iii) any payroll account or accounts opened and
maintained by a Credit Party at any time if the aggregate amount of cash
deposited by the Credit Parties in such payroll account(s) does not exceed,
together with the amount deposited in the account referenced in clause (ii),
$5,000,000 at such time.

 

9.16  Pre-Petition Payments and Amendments of Pre-Petition Facilities.  The
Parent will not, and will not permit any of its Subsidiaries to, (a) make any
Pre-Petition Payment other than (i) as permitted under the Orders, (ii) as
permitted under any “first day order” or (iii) any Pre-Petition Payment
otherwise consented to by the Required Lenders and the Directing Parties and
permitted by order of the Bankruptcy Court, or (b) waive, amend, supplement,
modify, terminate or release the provisions of (i) any Pre-Petition Indebtedness
(including, without limitation, the Pre-Petition Credit Documents and the Senior
Unsecured Note Documents) or (ii) any document, agreement or instrument
evidencing, creating or governing any Post-Petition Indebtedness or any other
material Pre-Petition or Post-Petition agreement if, in the case of clauses (i)
and (ii), the same is adverse to the interests of the Agents or the Lenders;
provided that, notwithstanding the foregoing, fees and expenses payable under
the Prearranged Plan and the Restructuring Support Agreement shall at all times
be permitted.

 

9.17  Use of Proceeds.  The Parent will not, and will not permit any of its
Subsidiaries to, directly or indirectly, use proceeds of the DIP Facility or any
Collateral (including cash collateral) to (i) investigate or pursue any claims,
causes of action, defenses, counterclaims, litigation or discovery against the
Administrative Agent, any of the Lenders, the Pre-Petition Senior Agent or the
Pre-Petition Senior Lenders (or their respective agents, professionals,
employees, officers, subsidiaries, Affiliates or other similar Persons) or (ii)
pay any or all claims for fees and expenses of any other person or entity in
connection with the investigation of, the assertion of or joinder in any claim,
cause of action, counterclaim, action, proceeding, application, litigation,
motion, objection, defense or other contested matter, the purpose of which is to
seek or the result of which would be to obtain any order, judgment,
determination, declaration or similar relief: (x) invalidating, setting aside,
avoiding, recharacterizing or subordinating, in whole or in part, any claim,
indebtedness, liens and/or security interests of the Administrative Agent, any
of the Lenders, any of the Pre-Petition Senior Agent or any of the Pre-Petition
Senior Lenders (other than, in the case of the Pre-Petition Senior Agent and the
Pre-Petition Senior Lenders, to the extent permitted by the Orders); (y)
objecting to or commencing any action that prevents or affirmatively delays the
exercise by the Administrative Agent, any of the Lenders, the Pre-Petition
Senior Agent or the Pre-Petition Senior Lenders of any of their respective
rights and remedies under any agreement or document or the Interim Order or the
Final Order (other than, in the case of the Pre-Petition Senior Agent and the
Pre-Petition Senior Lenders, to the extent permitted by the Orders); or (z)
seeking any affirmative legal or equitable remedy against the Administrative
Agent, any of the Lenders, the Pre-Petition Senior Agent or the Pre-Petition
Senior Lenders (or their respective agents, professionals, employees, officers,
subsidiaries, Affiliates or other similar Persons) (other than, in the case of
the Pre-Petition Senior Agent and the Pre-Petition Senior Lenders, to the extent
permitted by the Orders).

 

83

--------------------------------------------------------------------------------


 

9.18  Charters.  The Parent will not, and will not permit any of its
Subsidiaries to, enter into any charter or similar contract after the Effective
Date in respect of any Collateral Vessel that has as of the execution date of
such charter or similar contract a remaining term of 14 months or greater
without the consent of the Required Lenders (such consent not to be unreasonably
withheld or delayed).

 

9.19  Final Bankruptcy Court Order; Administrative Priority; Lien Priority;
Payment of Claims.  Neither the Borrowers nor any other Credit Party will:

 

(a)           at any time, seek or consent to any reversal, modification,
amendment, stay or vacation of (i) any “first day order” entered by the
Bankruptcy Court in the Chapter 11 Case having an adverse effect on the rights
of the Lenders under this Agreement, (ii) the Interim Order or (iii) the Final
Order;

 

(b)           at any time, seek or consent to a priority for any administrative
expense or unsecured claim against the Borrowers or any other Credit Party (now
existing or hereafter arising) of any kind or nature whatsoever, including,
without limitation, any administrative expenses of the kind specified in, or
arising or ordered under, Sections 105(a), 326, 328, 330, 331, 503(b), 506(c),
507, 546(c), 726, 1113 and 1114 of the Bankruptcy Code equal or superior to the
priority of the Secured Creditors’ in respect of the Obligations, except as
provided in Section 2.14(a);

 

(c)           at any time, suffer to exist any Lien on the Collateral having a
priority equal or superior to the Liens in favor of the Lenders in respect of
the Collateral (other than Permitted Liens);

 

(d)           prior to the date on which the Obligations have been paid in cash
in full or, in respect of any Letters of Credit, have been cash collateralized
or terminated in a manner satisfactory to the Issuing Lender(s) and the
Commitments have been cancelled and terminated, (i) pay any administrative
expense claims of the Borrowers except (A) the Obligations then due and payable
hereunder or (B) other administrative expense and professional claims then due
and payable in the ordinary course of the business of the Borrowers or the
Chapter 11 Case, or otherwise authorized by the Bankruptcy Court, in each case
to the extent and having the order of priority set forth in the Orders or (ii)
file with the Bankruptcy Court any alternative debtor-in-possession financing
proposal that does not provide for the Obligations to be paid in cash in full
or, with respect to any outstanding Letters of Credit, cash collateralized or
terminated in a manner satisfactory to the Issuing Lender(s) and for the
Commitments to be cancelled and terminated; and

 

(e)           seek or consent to a sale of substantially all of the Collateral
unless all of the Obligations are to be paid (or repaid) in cash from the
proceeds thereof pursuant to an Acceptable Sale Process.

 

SECTION 10.  Events of Default.  Upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

10.01  Payments.  Either Borrower shall (i) default in the payment when due of
any principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied

 

84

--------------------------------------------------------------------------------


 

for three or more Business Days, in the payment when due of any Unpaid Drawings
or interest on any Loan or Note, or any Commitment Commission or any other
amounts owing hereunder or thereunder; or

 

10.02  Representations, etc.  Any representation, warranty or statement made by
any Credit Party herein or in any other Credit Document or in any certificate
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

 

10.03  Covenants.  Any Credit Party shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in Section 2.13,
8.01(d), 8.01(e)(i), 8.08, 8.11(a), 8.13, 8.15, 8.17 or Section 9 or (ii)
default in the due performance or observance by it of any other term, covenant
or agreement contained in this Agreement and, in the case of this clause (ii),
such default shall continue unremedied for a period of 30 days (or, in the case
of a default under Sections 8.01(i), 8.01(j), 8.01(k), 8.01(l) and 8.16, five
Business Days) after written notice to the Borrowers by the Administrative Agent
or the Required Lenders; or

 

10.04  Default Under Other Agreements.  (i)  The Parent or any of its
Subsidiaries shall default in any payment of any Post-Petition Indebtedness
(other than the Obligations) beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created or (ii) the
Parent or any of its Subsidiaries shall default in the observance or performance
of any agreement or condition relating to any Post-Petition Indebtedness (other
than the Obligations) or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause (determined without regard to whether
any notice is required), any such Indebtedness to become due prior to its stated
maturity or (iii) any Post-Petition Indebtedness (other than the Obligations) of
the Parent or any of its Subsidiaries shall be declared to be due and payable,
or required to be prepaid, redeemed, defeased or repurchased other than by a
regularly scheduled required prepayment, prior to the stated maturity thereof,
provided that it shall not be a Default or Event of Default under this Section
10.04 unless the aggregate principal amount of all Indebtedness as described in
preceding clauses (i) through (iii), inclusive, exceeds $1,500,000; or

 

10.05  ERISA.  (a)  Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof under Section 412 of the Code or
Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 or 430 of the Code or
Section 302 or 303 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days, any Plan which is
subject to Title IV of ERISA shall have had or is reasonably likely to have a
trustee appointed to administer such Plan, any Plan which is subject to Title IV
of ERISA is, shall have been or is reasonably likely to be terminated or to be
the subject of termination proceedings

 

85

--------------------------------------------------------------------------------


 

under ERISA, any Plan shall have an Unfunded Current Liability, its actuary has
certified that a determination has been made that a Plan (other than a
Multiemployer Plan) is an at-risk plan within the meaning of Section 430 of the
Code or Section 303 of ERISA, a Plan which is a Multiemployer Plan is in
endangered or critical status under Section 305 of ERISA, a contribution
required to be made with respect to a Plan or a Foreign Pension Plan is not
timely made, the Parent or any of its Subsidiaries or any ERISA Affiliate has
incurred or events have happened, or reasonably expected to happen, that will
cause it to incur any liability to or on account of a Plan under Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or
Section 436(f), 4971 or 4975 of the Code or on account of a group health plan
(as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) under
Section 4980B of the Code, or the Parent, or any of its Subsidiaries, has
incurred or is reasonably likely to incur liabilities pursuant to one or more
employee welfare benefit plans (as defined in Section 3(1) of ERISA) that
provide benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or Plans or Foreign Pension Plans; (b) there
shall result from any such event or events the imposition of a lien, the
granting of a security interest, or a liability or a material risk of incurring
a liability; and (c) such lien, security interest or liability, individually,
and/or in the aggregate, in the reasonable opinion of the Required Lenders, has
had, or could reasonably be expected to have, a Material Adverse Effect; or

 

10.06  Security Documents.  At any time after the execution and delivery
thereof, any of the Security Documents shall cease to be in full force and
effect, or shall cease in any material respect to give the Collateral Agent for
the benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral), in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except in connection with Permitted Liens), and subject to no other Liens
(except Permitted Liens), or any Credit Party shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any of the Security Documents and such default
shall continue beyond any grace period (if any) specifically applicable thereto
pursuant to the terms of such Security Document, or any “event of default” (as
defined in any Collateral Vessel Mortgage) shall occur in respect of any
Collateral Vessel Mortgage; or

 

10.07  Guarantees.  After the execution and delivery thereof, any Guaranty, or
any provision thereof, shall cease to be in full force or effect as to any
Guarantor or any Guarantor (or Person acting by or on behalf of such Guarantor)
shall deny or disaffirm such Guarantor’s obligations under the Guaranty to which
it is a party or any Guarantor shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to the Guaranty to which it is a party beyond any grace period
(if any) provided therefor; or

 

10.08  Judgments.  One or more Post-Petition judgments or decrees shall be
entered against the Parent or any of its Subsidiaries involving in the aggregate
for the Parent and its Subsidiaries a liability (not paid or fully covered by a
reputable and solvent insurance company) and such judgments and decrees either
shall be final and non-appealable or shall not be vacated, discharged or stayed
or bonded pending appeal for any period of 45 consecutive days, and the
aggregate amount of all such judgments, to the extent not covered by insurance,
exceeds $1,500,000; or

 

86

--------------------------------------------------------------------------------


 

10.09  Change of Control.  A Change of Control shall occur; or

 

10.10  Dismissal or Conversion of Chapter 11 Case.  The Chapter 11 Case shall be
dismissed (which dismissal does not require as a condition to such dismissal the
termination of the Lenders’ Commitments and the payment in full in cash of all
Obligations and Letter of Credit Outstandings and the cash collateralization, or
return or termination of, any outstanding Letters of Credit in a manner
satisfactory to the Directing Parties and the Issuing Lender(s)) or converted to
a case under Chapter 7 of the Bankruptcy Code or the Credit Parties shall file a
motion or other pleading seeking the dismissal or conversion of the Chapter 11
Case under Section 1112 of the Bankruptcy Code or otherwise without the consent
of the Lenders; a trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code,
a responsible officer or an examiner with enlarged powers relating to the
operation of the business (powers beyond those set forth in Sections 1106(a)(3)
and (4) of the Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code
shall be appointed in the Chapter 11 Case; the board of directors of one or more
of the Credit Parties shall authorize a liquidation of any Credit Party’s
business; or an application shall be filed by the Credit Parties for the
approval of any other Superpriority Claim (other than the Carve-Out, which shall
have a Superpriority Claim ranking senior to the Obligations, and which shall be
paid by the Credit Parties at the times and in the amounts permitted by an order
of the Bankruptcy Court) in the Chapter 11 Case which is senior to the claims of
the Lenders against the Credit Parties hereunder or under any of the other
Credit Documents if it is not used to repay the Obligations in full in cash and
the obligations under the Pre-Petition Senior Facilities in full in cash, or
there shall arise or be granted any such senior Superpriority Claim; or

 

10.11  Relief from Automatic Stay.  The Bankruptcy Court shall enter an order or
orders granting relief from the automatic stay applicable under Section 362 of
the Bankruptcy Code pertaining to the Collateral to the holder or holders of any
security interest to (i) permit foreclosure (or the granting of a deed in lieu
of foreclosure or the like) on any assets of the Credit Parties or (ii) permit
other actions that would have a Material Adverse Effect; or

 

10.12  Orders.  (i) The Final Order Entry Date shall not have occurred on or
prior to December 21, 2011, (ii) an order of the Bankruptcy Court shall be
entered reversing, amending, supplementing, staying for a period of 10 days or
more, vacating or otherwise amending, supplementing or modifying the Interim
Order and/or the Final Order without the prior written consent of each Lender
and the Directing Parties, or any Credit Party shall apply for authority to do
so, without the prior written consent of each Lender and the Directing Parties,
(iii) an order with respect to the Chapter 11 Case shall be entered by the
Bankruptcy Court without the express prior written consent of the Lenders to
permit any administrative expense or any claim (now existing or hereafter
arising, of any kind or nature whatsoever) to have administrative priority as to
the Credit Parties equal or superior to the priority of the Secured Creditors in
respect of the Obligations except as otherwise provided in this Agreement, (iv)
an order of the Bankruptcy Court shall be entered permitting the grant of a Lien
on the Collateral (other than Permitted Liens), (v) the Interim Order and/or the
Final Order shall cease to create a valid and perfected first priority Lien
(subject to Permitted Liens) on the Collateral or otherwise cease to be valid
and binding and in full force and effect, (vi) any of the Credit Parties shall
fail to comply with any material provision (or any provision in such a way as is
materially adverse to the interests of the Secured Creditors) of the Interim
Order and/or the Final Order, (vii) any Credit Party shall seek any modification
of the Interim Order and/or the Final Order or assert in

 

87

--------------------------------------------------------------------------------


 

any pleading filed in any court that any material provision of the Interim Order
and/or the Final Order is not valid and binding for any reason or otherwise
modifying the Interim Order and/or the Final Order in a manner adverse to the
Secured Creditors, (viii) the period provided by Section 1121 of the Bankruptcy
Code for the Credit Parties’ exclusive right to file a plan shall expire or
terminate, or (ix) if any Credit Party is enjoined, restrained or in any way
prevented by court order from continuing or conducting all or any material part
of its business or affairs; or

 

10.13  Pre-Petition Payments.  Except as permitted by the DIP Facility, the
Orders, the Approved Budget or as otherwise agreed to by the Required Lenders
and the Directing Parties the Borrowers shall make (or shall have made) any
Pre-Petition Payment other than Pre-Petition Payments authorized by the
Bankruptcy Court in accordance with orders entered into on or prior to the date
hereof or other orders of the Bankruptcy Court entered with the consent of (or
non-objection by) the Required Lenders and the Directing Parties; or

 

10.14  Invalid Plan.  A reorganization plan other than an Acceptable Plan shall
be filed by any Credit Party in the Chapter 11 Case; or

 

10.15  Disgorgement. The Bankruptcy Court shall enter an order avoiding or
requiring disgorgement by the Secured Creditors of any amounts received in
respect of the Obligations; or

 

10.16  Sale of Assets.  The Bankruptcy Court shall enter an order or orders to
sell, transfer, lease, exchange, alienate or otherwise dispose of all or
substantially all of the assets, properties or Equity Interests of any Credit
Party pursuant to Section 363 of the Bankruptcy Code other than an Acceptable
Sale or pursuant to an Acceptable Sale Process or otherwise without the consent
of (i) the Lenders unless such order or orders contemplate the repayment in full
in cash of and termination in full of all Commitments and Obligations under the
DIP Facility and (ii) the Directing Parties unless such order or orders
contemplate the repayment in full in cash of and termination in full of all
commitments and other obligations under the Pre-Petition Senior Facilities, in
each case upon consummation of such sale, transfer, lease, exchange, alienation
or other disposition; or

 

10.17  Supportive Actions.  Any of the Credit Parties shall take any action in
support of any matter set forth in Section 10.10, 10.11, 10.12, 10.13, 10.14 or
10.15 or any other Person shall do so and such application is not contested in
good faith by the Credit Parties and the relief requested is granted in an order
that is not stayed pending appeal; or

 

10.18  Material Impairment.  Any Credit Party shall file a motion, pleading or
proceeding which could reasonably be expected to result in a material impairment
of the rights or interests of the Lenders or a determination by a court with
respect to a motion, pleading or proceeding brought by another party which
results in such a material impairment; or

 

then, subject to the terms, conditions and provisions of the applicable Order,
and in any such event, and at any time thereafter, if any Event of Default shall
then be continuing, the Administrative Agent, upon the written request of the
Required Lenders and without any action or approval of the Bankruptcy Court,
shall after seven days’ written notice to the Borrowers and the United States
Trustee for the Southern District of New York, take any or all of the following

 

88

--------------------------------------------------------------------------------


 

actions, without prejudice to the rights of the Administrative Agent, any Lender
or the holder of any Note to enforce its claims against any Credit Party: (i)
declare the Total Commitments terminated, whereupon all Commitments of each
Lender shall forthwith terminate immediately and any Commitment Commission shall
forthwith become due and payable without any other notice of any kind; (ii)
declare the principal of and any accrued interest in respect of all Loans and
the Notes and all Obligations owing hereunder and thereunder to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Credit Party; (iii) terminate any Letter of Credit that may be terminated in
accordance with its terms; (iv) direct the Borrowers to pay (and the Borrowers
agree that upon receipt of such notice) to the Collateral Agent at the Payment
Office such additional amount of cash, to be held as security by the Collateral
Agent, as is equal to the aggregate Stated Amount of all Letters of Credit
issued for the Borrowers and then outstanding; (v) enforce, as Collateral Agent,
all of the Liens and security interests created pursuant to the Security
Documents.  In addition, upon expiration of the seven day notice period referred
to above, the automatic stay provided in Section 362 of the Bankruptcy Code
shall be deemed automatically vacated without further action or order of the
Bankruptcy Court, and the Administrative Agent (at the direction of the Required
Lenders), shall be entitled, in its sole discretion, to exercise all of its
respective rights and remedies under the Credit Documents.

 

SECTION 11.  Agency and Security Trustee Provisions.

 

11.01  Appointment.  (a) The Lenders hereby designate Nordea Bank Finland plc,
New York Branch, as Administrative Agent (for purposes of this Section 11, the
term “Administrative Agent” shall include Nordea Bank Finland plc, New York
Branch (and/or any of its affiliates) in its capacity as Collateral Agent
pursuant to the Security Documents and in its capacity as security trustee
pursuant to the Collateral Vessel Mortgages) to act as specified herein and in
the other Credit Documents.  Each Lender hereby irrevocably authorizes, and each
holder of any Note by the acceptance of such Note shall be deemed irrevocably to
authorize, the Agents to take such action on their behalf under the provisions
of this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Agents by the terms hereof and thereof and such other powers as
are reasonably incidental thereto.  The Agents may perform any of their duties
hereunder by or through their respective officers, directors, agents, employees
or affiliates and, may assign from time to time any or all of their rights,
duties and obligations hereunder and under the Security Documents to any of
their banking affiliates.

 

(b)           The Lenders hereby irrevocably appoint Nordea Bank Finland plc,
New York Branch as security trustee solely or the purpose of holding legal title
to the Collateral Vessel Mortgages on each of the flag Vessels of an Acceptable
Flag Jurisdiction on behalf of the applicable Lenders, from time to time, with
regard to the (i) security, powers, rights, titles, benefits and interests (both
present and future) constituted by and conferred on the Lenders or any of them
or for the benefit thereof under or pursuant to the Collateral Vessel Mortgages
(including, without limitation, the benefit of all covenants, undertakings,
representations, warranties and obligations given, made or undertaken by any
Lender in the Collateral Vessel Mortgages), (ii) all money, property and other
assets paid or transferred to or vested in any Lender or any agent of any Lender
or received or recovered by any Lender or any agent of any

 

89

--------------------------------------------------------------------------------


 

Lender pursuant to, or in connection with the Collateral Vessel Mortgages,
whether from either Borrower or any Guarantor or any other person and (iii) all
money, investments, property and other assets at any time representing or
deriving from any of the foregoing, including all interest, income and other
sums at any time received or receivable by any Lender or any agent of any Lender
in respect of the same (or any part thereof).  Nordea Bank Finland plc, New York
Branch hereby accepts such appointment as security trustee.

 

11.02  Nature of Duties.  The Agents shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Security Documents. 
None of the Agents nor any of their respective officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them hereunder or under any other Credit Document or in connection herewith or
therewith, unless caused by such Person’s gross negligence or willful misconduct
(any such liability limited to the applicable Agent to whom such Person
relates).  The duties of each of the Agents shall be mechanical and
administrative in nature; none of the Agents shall have by reason of this
Agreement or any other Credit Document any fiduciary relationship in respect of
any Lender or the holder of any Note; and nothing in this Agreement or any other
Credit Document, expressed or implied, is intended to or shall be so construed
as to impose upon any Agents any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.

 

11.03  Lack of Reliance on the Agents.  Independently and without reliance upon
the Agents, each Lender and the holder of each Note, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Parent and its
Subsidiaries in connection with the making and the continuance of the Loans and
the taking or not taking of any action in connection herewith and (ii) its own
appraisal of the creditworthiness of the Parent and its Subsidiaries and, except
as expressly provided in this Agreement, none of the Agents shall have any duty
or responsibility, either initially or on a continuing basis, to provide any
Lender or the holder of any Note with any credit or other information with
respect thereto, whether coming into its possession before the making of the
Loans or at any time or times thereafter.  None of the Agents shall be
responsible to any Lender or the holder of any Note for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of the Parent and its Subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other Credit
Document, or the financial condition of the Parent and its Subsidiaries or the
existence or possible existence of any Default or Event of Default.

 

11.04  Certain Rights of the Agents.  If any of the Agents shall request
instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Credit
Document, the Agents shall be entitled to refrain from such act or taking such
action unless and until the Agents shall have received instructions from the
Required Lenders; and the Agents shall not incur liability to any Person by
reason of so refraining.  Without limiting the foregoing, no Lender or the
holder of any Note shall have any right of action whatsoever against the Agents
as a result of any of the Agents

 

90

--------------------------------------------------------------------------------


 

acting or refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders.

 

11.05  Reliance.  Each of the Agents shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, electronic mail,
cablegram, radiogram, order or other document or telephone message signed, sent
or made by any Person that the applicable Agent believed to be the proper
Person, and, with respect to all legal matters pertaining to this Agreement and
any other Credit Document and its duties hereunder and thereunder, upon advice
of counsel selected by the Administrative Agent.

 

11.06  Indemnification.  To the extent any of the Agents is not reimbursed and
indemnified by the Borrowers, the Lenders will reimburse and indemnify the
applicable Agents, in proportion to their respective “percentages” as used in
determining the Required Lenders (without regard to the existence of any
Defaulting Lenders), for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by such Agents in performing their respective duties
hereunder or under any other Credit Document, in any way relating to or arising
out of this Agreement or any other Credit Document; provided that no Lender
shall be liable in respect to an Agent for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct.

 

11.07  The Administrative Agent in its Individual Capacity.  With respect to its
obligation to make Loans under this Agreement, each of the Agents shall have the
rights and powers specified herein for a “Lender” and may exercise the same
rights and powers as though it were not performing the duties specified herein;
and the term “Lenders,” “Secured Creditors”, “Required Lenders”, “holders of
Notes” or any similar terms shall, unless the context clearly otherwise
indicates, include each of the Agents in their respective individual capacity. 
Each of the Agents may accept deposits from, lend money to, and generally engage
in any kind of banking, trust or other business with any Credit Party or any
Affiliate of any Credit Party as if it were not performing the duties specified
herein, and may accept fees and other consideration from the Borrowers or any
other Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

 

11.08  Holders.  The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent.  Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

 

11.09  Resignation by the Administrative Agent.  (a)  The Administrative Agent
may resign from the performance of all its functions and duties hereunder and/or
under the other Credit Documents at any time by giving 15 Business Days’ prior
written notice to the Borrowers

 

91

--------------------------------------------------------------------------------


 

and the Lenders.  Such resignation shall take effect upon the appointment of a
successor Administrative Agent pursuant to clauses (b) and (c) below or as
otherwise provided below.

 

(b)           Upon any such notice of resignation by the Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company that is, unless an
Event of Default has occurred and is continuing at such time, reasonably
acceptable to the Borrowers.

 

(c)           If a successor Administrative Agent shall not have been so
appointed within such 15 Business Day period, the Administrative Agent, with the
consent of the Borrowers (which shall not be unreasonably withheld or delayed
and shall not be required if an Event of Default has occurred and is continuing
at such time), shall then appoint a commercial bank or trust company with
capital and surplus of not less than $500,000,000 as successor Administrative
Agent (which successor Administrative Agent shall be a Lender hereunder if any
such Lender agrees to serve as Administrative Agent at such time) who shall
serve as Administrative Agent hereunder until such time, if any, as the Lenders
appoint a successor Administrative Agent as provided above.

 

(d)           If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 25th Business Day after the date such notice
of resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

 

11.10  Collateral Matters.  (a)  Each Lender authorizes and directs the
Collateral Agent to enter into the Security Documents for the benefit of the
Lenders and the other Secured Creditors.  Each Lender hereby agrees, and each
holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Agreement or the Security Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.  The Collateral Agent
is hereby authorized on behalf of all of the Lenders, without the necessity of
any notice to or further consent from any Lender, from time to time prior to an
Event of Default, to take any action with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain perfected the security
interest in and liens upon the Collateral granted pursuant to the Security
Documents.

 

(b)           The Lenders hereby authorize the Collateral Agent, at its option
and in its discretion, to release any Lien granted to or held by the Collateral
Agent upon any Collateral (i) upon termination of the Commitments and payment
and satisfaction of all of the Obligations (other than inchoate indemnification
obligations) at any time arising under or in respect of this Agreement or the
Credit Documents or the transactions contemplated hereby or thereby, (ii)
constituting property being sold or otherwise disposed of (to Persons other than
the Borrowers and their Subsidiaries) upon the sale or other disposition thereof
in compliance with Section 9.02, (iii) if approved, authorized or ratified in
writing by the Required Lenders (or all of the Lenders hereunder, to the extent
required by Section 12.12) or (iv) as otherwise may be

 

92

--------------------------------------------------------------------------------


 

expressly provided in the relevant Security Documents.  Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Collateral Agent’s authority to release particular types or items of Collateral
pursuant to this Section 11.10.

 

(c)           The Collateral Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by any Credit Party or is cared for, protected or insured or that the Liens
granted to the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 11.10 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

11.11  Delivery of Information.  The Administrative Agent shall not be required
to deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Subsidiary, the Required Lenders, any Lender or
any other Person under or in connection with this Agreement or any other Credit
Document except (i) as specifically provided in this Agreement or any other
Credit Document and (ii) as specifically requested from time to time in writing
by any Lender with respect to a specific document, instrument, notice or other
written communication received by and in the possession of the Administrative
Agent at the time of receipt of such request and then only in accordance with
such specific request.

 

SECTION 12.  Miscellaneous.

 

12.01  Payment of Expenses, etc.  Each Borrower agrees that it shall:  (i)
whether or not the transactions herein contemplated are consummated, pay all
reasonable out-of-pocket costs and expenses of each of the Agents and the
Steering Committee Lenders (including, without limitation, the reasonable fees
and disbursements of White & Case LLP, Watson, Farley & Williams, other counsel
to the Administrative Agent, local counsel, legal counsel to any of the Steering
Committee Lenders and Lazard Frères & Co. LLC) in connection with the
preparation, execution and delivery of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein and
any amendment, waiver or consent relating hereto or thereto, and the
consummation and administration of the Transactions contemplated hereby and
thereby (including the monitoring of, and participation in, all assets of the
Chapter 11 Case), of the Agents in connection with their respective syndication
efforts with respect to this Agreement and of the Agents and each of the Lenders
in connection with the enforcement of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein
(including, without limitation, the reasonable fees and disbursements of counsel
(including in-house counsel) for each of the Agents and each of the Steering
Committee Lenders); (ii) pay and hold each of the Lenders harmless from and
against any and all present and future stamp, documentary, transfer, sales and
use, value added, excise and other similar

 

93

--------------------------------------------------------------------------------


 

taxes with respect to the foregoing matters and save each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to such
Lender) to pay such taxes; and (iii) indemnify the Agents, the Collateral Agent
and each Lender, and each of their respective officers, directors, trustees,
employees, representatives and agents from and hold each of them harmless
against any and all liabilities, obligations (including removal or remedial
actions), losses, damages, penalties, claims, actions, judgments, suits, costs,
expenses and disbursements (including reasonable attorneys’ and consultants’
fees and disbursements) incurred by, imposed on or assessed against any of them
as a result of, or arising out of, or in any way related to, or by reason of,
(a) any investigation, litigation or other proceeding (whether or not any of the
Agents, the Collateral Agent or any Lender is a party thereto) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the proceeds of any Loans hereunder or the consummation of any transactions
contemplated herein, or in any other Credit Document or the exercise of any of
their rights or remedies provided herein or in the other Credit Documents, or
(b) the actual or alleged presence of Hazardous Materials on any Collateral
Vessel or in the air, surface water or groundwater or on the surface or
subsurface of any property at any time owned or operated by the Borrowers or any
of their Subsidiaries, the generation, storage, transportation, handling,
disposal or Environmental Release of Hazardous Materials at any location,
whether or not owned or operated by the Borrowers or any of their Subsidiaries,
the non-compliance of any Collateral Vessel or property with foreign, federal,
state and local laws, regulations, and ordinances (including applicable permits
thereunder) applicable to any Collateral Vessel or property, or any
Environmental Claim asserted against either Borrower, any of their Subsidiaries
or any Collateral Vessel or property at any time owned or operated by either
Borrower or any of their Subsidiaries, including, in each case, without
limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding any losses, liabilities, claims, damages,
penalties, actions, judgments, suits, costs, disbursements or expenses to the
extent incurred by reason of the gross negligence or willful misconduct of the
Person to be indemnified).  To the extent that the undertaking to indemnify, pay
or hold harmless each of the Agents or any Lender set forth in the preceding
sentence may be unenforceable because it violates any law or public policy, the
Borrowers shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities which is permissible under applicable law.

 

12.02  Right of Setoff.  Subject to the Orders and in addition to any rights now
or hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
an Event of Default, each Agent and each Lender is hereby authorized at any time
or from time to time, without presentment, demand, protest or other notice of
any kind to the Bankruptcy Court, any Credit Party or to any other Person, any
such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by such Agent or such Lender (including, without
limitation, by branches and agencies of such Agent or such Lender wherever
located) to or for the credit or the account of any Credit Party but in any
event excluding assets held in trust for any such Person against and on account
of the Obligations and liabilities of such Credit Party (whether or not such
Obligations are then due), to such Agent or Lender under this Agreement or under
any of the other Credit Documents, including, without limitation, all interests
in Obligations purchased by such Agent or Lender

 

94

--------------------------------------------------------------------------------


 

pursuant to Section 12.06(b), and all other claims of any nature or description
arising out of or connected with this Agreement or any other Credit Document,
irrespective of whether or not such Agent or Lender shall have made any demand
hereunder and although said Obligations, liabilities or claims, or any of them,
shall be contingent or unmatured.  The rights of each Lender and each Agent
under this Section 12.02 are in addition to other rights and remedies which they
may have upon the occurrence and during the continuance of any Event of Default
under the Credit Documents or the Order.

 

12.03  Notices.  Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telexed, telecopier or e-mail communication) and mailed, telexed, telecopied,
e-mailed or delivered:  if to any Credit Party, at the address specified under
its signature below; if to any Lender, at its address specified opposite its
name on Schedule II; and if to the Administrative Agent, at its Notice Office;
or, as to any other Credit Party, at such other address as shall be designated
by such party in a written notice to the other parties hereto and, as to each
Lender, at such other address as shall be designated by such Lender in a written
notice to the Borrowers and the Administrative Agent.  All such notices and
communications shall, (i) when mailed, be effective three Business Days after
being deposited in the mails, prepaid and properly addressed for delivery, (ii)
when sent by overnight courier, be effective one Business Day after delivery to
the overnight courier prepaid and properly addressed for delivery on such next
Business Day, or (iii) when sent by telex, telecopier or e-mail, be effective
when sent by telex, telecopier or e-mail except that notices and communications
to the Administrative Agent shall not be effective until received by the
Administrative Agent.

 

12.04  Benefit of Agreement.  (a)  This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided, however, that (i) no Credit Party may
assign, transfer, hypothecate or otherwise convey any of its rights,
obligations, benefits or interest hereunder or under any other Credit Document
without the prior written consent of the Lenders, (ii) although any Lender may,
with the consent of the Administrative Agent, transfer, assign or grant
participations in its rights hereunder, such Lender shall remain a “Lender” for
all purposes hereunder (and may not transfer or assign all or any portion of its
Commitments hereunder except as provided in Section 12.04(b)) and the
transferee, assignee or participant, as the case may be, shall not constitute a
“Lender” hereunder and (iii) no Lender shall transfer or grant any participation
under which the participant shall have rights to approve any amendment to or
waiver of this Agreement or any other Credit Document except to the extent such
amendment or waiver would (x) extend the final scheduled maturity of any Loan or
Note in which such participant is participating, or reduce the rate or extend
the time of payment of interest or Commitment Commission thereon (except (m) in
connection with a waiver of applicability of any post-default increase in
interest rates and (n) that any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (x)) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Total Commitments shall
not constitute a change in the terms of such participation, and that an increase
in any Commitment or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (y) consent to the assignment or transfer by the Borrowers of any of
their rights and obligations

 

95

--------------------------------------------------------------------------------


 

under this Agreement or (z) release all or substantially all of the Collateral
under all of the Security Documents (except as expressly provided in the Credit
Documents) securing the Loans hereunder in which such participant is
participating.  In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Borrowers hereunder
shall be determined as if such Lender had not sold such participation.

 

(b)           Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its
Commitment and/or its outstanding Loans to its (i) (A) parent company and/or any
Affiliate of such Lender which is at least 50% owned by such Lender or its
parent company or (B) to one or more other Lenders (provided that any fund that
invests in bank loans and is managed or advised by the same investment advisor
of another fund which is a Lender (or by an Affiliate of such investment
advisor) shall be treated as an Affiliate of such other Lender for the purposes
of this sub-clause (x)(i)(B)), provided that no such assignment may be made to
any such Person that is, or would at such time constitute, a Defaulting Lender,
or (ii) in the case of any Lender that is a fund that invests in bank loans, any
other fund that invests in bank loans and is managed or advised by the same
investment advisor of such Lender or by an Affiliate of such investment advisor,
or (y) assign with the consent of the Borrowers (which consent shall not be
unreasonably withheld or delayed and shall not be required if any Event of
Default is then in existence, provided that the Borrowers shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof) all, or if less than all, a portion equal to at least
$5,000,000 in the aggregate for the assigning Lender or assigning Lenders, of
such Commitments and outstanding principals of Loans hereunder to one or more
Eligible Transferees (treating any fund that invests in bank loans and any other
fund that invests in bank loans and is managed or advised by the same investment
advisor of such fund or by an Affiliate of such investment advisor as a single
Eligible Transferee), each of which assignees shall become a party to this
Agreement as a Lender by execution of an Assignment and Assumption Agreement,
provided that (i) any assignment made pursuant to this Section 12.04(b) shall be
of outstanding Term Loans, Term Commitments and Revolving Commitments (or, after
the termination of the Revolving Commitments, the Revolving Loans) on a pro rata
basis, (ii) at such time Schedule I shall be deemed modified to reflect the
Commitments (and/or outstanding Loans, as the case may be) of such new Lender
and of the existing Lenders, (iii) new Notes will be issued, at the Borrowers’
expense, to such new Lender and to the assigning Lender upon the request of such
new Lender or assigning Lender, such new Notes to be in conformity with the
requirements of Section 2.05 (with appropriate modifications) to the extent
needed to reflect the revised Commitments (and/or outstanding Loans, as the case
may be), (iv) the consent of the Administrative Agent shall be required in
connection with any assignment (which consent shall not be unreasonably withheld
or delayed), and (v) the Administrative Agent shall receive at the time of each
such assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500.  To the extent of any assignment
pursuant to this Section 12.04(b), the assigning Lender shall be relieved of its
obligations hereunder with respect to its assigned Commitments (it being
understood that the indemnification provisions under this Agreement (including,
without limitation, Sections 2.09, 2.10, 4.04, 12.01, 12.06 and 14.05) shall
survive as to such assigning Lender).  To the

 

96

--------------------------------------------------------------------------------


 

extent that an assignment of all or any portion of a Lender’s Commitments and
related outstanding Obligations pursuant to Section 2.12 or this Section
12.04(b) would, at the time of such assignment, result in increased costs under
Section 2.09, 2.10 or 4.04 from those being charged by the respective assigning
Lender prior to such assignment, then the Borrowers shall not be obligated to
pay such increased costs (although the Borrowers shall be obligated to pay any
other increased costs of the type described above resulting from changes after
the date of the respective assignment).  Notwithstanding anything set forth
above to the contrary, it is understood that, in connection with the syndication
of the DIP Facility, the Lenders may assign a portion of their Commitments
and/or their outstanding Loans on a pro rata basis to any bank or financial
institution that is a Pre-Petition Senior Lender on the Effective Date.

 

(c)           Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender in support of borrowings made
by such Lender from such Federal Reserve Bank or central bank and, with the
consent of the Administrative Agent, any Lender which is a fund may pledge all
or any portion of its Notes or Loans to a trustee for the benefit of investors
and in support of its obligation to such investors; provided, however, no such
pledge shall release a Lender from any of its obligations hereunder or
substitute any such pledge for such Lender as a party hereto.

 

12.05  No Waiver; Remedies Cumulative.  No failure or delay on the part of the
Administrative Agent or any Lender or any holder of any Note in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between either Borrower or any other Credit Party and the
Administrative Agent or any Lender or the holder of any Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent or any Lender or the
holder of any Note would otherwise have.  No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Administrative Agent or any Lender or the holder of any Note to any other
or further action in any circumstances without notice or demand.

 

12.06  Payments Pro Rata.  (a)  Except as otherwise provided in this Agreement,
the Administrative Agent agrees that promptly after its receipt of each payment
from or on behalf of the Borrowers in respect of any Obligations hereunder, it
shall distribute such payment to the Lenders (other than any Lender that has
consented in writing to waive its pro rata share of any such payment) pro rata
based upon their respective shares, if any, of the Obligations with respect to
which such payment was received.

 

(b)           Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans or Commitment Commission, of a sum which with respect to the
related

 

97

--------------------------------------------------------------------------------


 

sum or sums received by other Lenders is in a greater proportion than the total
of such Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

 

(c)           Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 12.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

 

12.07  Calculations; Computations.  (a)  The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with generally accepted accounting principles in the United States
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by the Borrowers to the
Lenders).  In addition, all determinations of compliance with this Agreement or
any other Credit Document shall utilize accounting principles and policies in
conformity with those used to prepare the historical financial statements
delivered to the Lenders for the fiscal year of the Borrowers ended December 31,
2010 (with the foregoing generally accepted accounting principles, subject to
the preceding proviso, herein called “GAAP”).  Unless otherwise noted, all
references in this Agreement to GAAP shall mean generally accepted accounting
principles as in effect in the United States.

 

(b)           All computations of interest for Loans, Commitment Commission and
other fees hereunder shall be made on the basis of a year of 360 days for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, Fees or Commitment Commission
are payable.

 

12.08  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL. 
(a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN CERTAIN OF THE CREDIT DOCUMENTS, INCLUDING, THE COLLATERAL VESSEL
MORTGAGES, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.  EXCEPT IN SO FAR AS THE BANKRUPTCY COURT HAS JURISDICTION
OVER THE MATTER, ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
MAY, IF BY ANY SECURED CREDITOR, AND SHALL, IF BY ANY CREDIT PARTY, BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE, LOCATED IN NEW YORK COUNTY IN THE CITY OF
NEW YORK, ANY APPELLATE COURT FROM ANY THEREOF AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH CREDIT PARTY HEREBY

 

98

--------------------------------------------------------------------------------


 

IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH BANKRUPTCY COURT, OR IF
SUCH COURT DECLINES JURISDICTION, IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH CREDIT
PARTY HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH CREDIT PARTY, AND AGREES NOT TO PLEAD OR CLAIM,
IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS
LACK PERSONAL JURISDICTION OVER SUCH CREDIT PARTY.  EACH PARTY HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.

 

(b)           EACH CREDIT PARTY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED MAIL, POSTAGE PREPAID, TO THE
RELEVANT CREDIT PARTY AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.  NOTHING HEREIN
SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT, ANY
LENDER, ANY ISSUING LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN ANY OTHER JURISDICTION. 
IF AT ANY TIME DURING WHICH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT REMAINS
IN EFFECT, EITHER BORROWER DOES NOT MAINTAIN A REGULARLY FUNCTIONING OFFICE IN
NEW YORK CITY, IT WILL DULY APPOINT, AND AT ALL TIMES MAINTAIN, AN AGENT IN NEW
YORK CITY FOR THE SERVICE OF PROCESS OR SUMMONS, AND WILL PROVIDE TO THE
ADMINISTRATIVE AGENT, THE LENDERS AND ANY ISSUING LENDER WRITTEN NOTICE OF THE
IDENTITY AND ADDRESS OF SUCH AGENT FOR SERVICE OF PROCESS OR SUMMONS; PROVIDED
THAT ANY FAILURE ON THE PART OF THE BORROWERS TO COMPLY WITH THE FOREGOING
PROVISIONS OF THIS SENTENCE SHALL NOT IN ANY WAY PREJUDICE OR LIMIT THE SERVICE
OF PROCESS OR SUMMONS IN ANY OTHER MANNER DESCRIBED ABOVE IN THIS SECTION 12.08
OR OTHERWISE PERMITTED BY LAW.

 

(c)           SUBJECT TO THE JURISDICTION OF THE BANKRUPTCY COURT, EACH CREDIT
PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF

 

99

--------------------------------------------------------------------------------


 

VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(d)           EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

12.09  Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with the Borrowers and the
Administrative Agent.

 

12.10  Effectiveness.  This Agreement shall become effective on the date (the
“Effective Date”) on which (i) the Parent, each of the other Guarantors who are
initially party hereto, each Borrower, the Administrative Agent and each of the
Lenders who are initially party hereto shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered the same
to the Administrative Agent or, in the case of the Lenders, shall have given to
the Administrative Agent telephonic (confirmed in writing), written or facsimile
notice (actually received) at the Notice Office that the same has been signed
and mailed to it, (ii) the Bankruptcy Court shall have entered the Interim
Order, which Interim Order shall be in full force and effect and shall not have
been amended, modified, stayed or reversed; provided that (x) if such Interim
Order is the subject of a pending appeal in any respect, none of such Interim
Order, the initial extensions of credit, or the performance by any of the Credit
Parties of any of the Obligations shall be the subject of a presently effective
stay pending appeal, (y) the Credit Parties, the Agents and the Lenders shall be
entitled to rely in good faith upon such Interim Order, notwithstanding
objection thereto or appeal therefrom by any interested party and (z) the Credit
Parties, the Agents and the Lenders shall be permitted and required to perform
their respective obligations in compliance with this Agreement notwithstanding
any such objection or appeal unless the relevant order has been stayed by a
court of competent jurisdiction, and (iii) the Credit Parties shall have
provided, or procured the supply of, the “know your customer” information
required pursuant to the PATRIOT Act, in each case as requested by any Lender or
the Administrative Agent in connection with its internal compliance regulations
thereunder or other information reasonably requested by the Lenders or the
Administrative Agent to satisfy related checks under all applicable laws and
regulations pursuant to the transactions contemplated hereby.  The
Administrative Agent will give the Borrowers and each Lender prompt written
notice of the occurrence of the Effective Date.

 

100

--------------------------------------------------------------------------------


 

12.11  Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

12.12  Amendment or Waiver; etc.  (a)  Except as provided in Section 2.17 with
respect to Incremental Commitments, neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party thereto and the Required Lenders,
provided that no such change, waiver, discharge or termination shall, without
the consent of each Lender (other than, except with respect to following clauses
(i) and (iii), a Defaulting Lender) (with Obligations being directly affected in
the case of following clause (i)) and in the case of the following clause (vi),
to the extent (in the case of the following clause (vi)) that any such Lender
would be required to make a Loan in excess of its pro rata portion provided for
in this Agreement or would receive a payment or prepayment of Loans or a
commitment reduction that (in any case) is less than its pro rata portion
provided for in this Agreement, in each case, as a result of any such amendment,
modification or waiver referred to in the following clause (vi)), (i) extend the
final scheduled maturity of any Loan or Note or extend the timing for, or reduce
the rate or extend the time of payment of fees or interest on any Loan or Note
or Commitment Commission (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates and (y) any
amendment or modification to the financial definitions in this Agreement shall
not constitute a reduction in the rate of interest for purposes of this clause
(i)), or reduce the principal amount thereof (except to the extent repaid in
cash), (ii) release all, substantially all or a substantial part of the
Collateral (except as expressly provided in the Credit Documents) under the
Security Documents, (iii) amend, modify or waive any provision of this Section
12.12, (iv) reduce the percentage specified in the definition of Required
Lenders or the numbers specified in the definition of Directing Parties or
otherwise amend or modify the definition of Required Lenders, Directing Parties,
Steering Committee or Steering Committee Lenders (it being understood that, with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the extensions of Loans and Commitments are
included on the Effective Date), (v) consent to the assignment or transfer by
either Borrower or any Guarantor of any of its respective rights and obligations
under this Agreement, (vi) amend, modify or waive Section 2.06 or amend, modify
or waive any other provision in this Agreement to the extent providing for
payments or prepayments of Loans or reductions in Commitments, in each case to
be applied pro rata among the Lenders entitled to such payments or prepayments
of Loans or reductions in Commitments (it being understood that the provision of
additional extensions of credit pursuant to this Agreement, or the waiver of any
mandatory commitment reduction or any mandatory prepayment of Loans by the
Required Lenders shall not constitute an amendment, modification or waiver for
purposes of this clause (vi)), or (vii) release any Guarantor from the Guaranty
to the extent same owns a Collateral Vessel or directly or indirectly owns any
Equity Interests of any such Guarantor (other than as provided in the Guaranty);
provided, further, that no such change, waiver, discharge or termination shall
(t) increase the Commitments of any Lender over the amount thereof then in
effect (including pursuant to any Incremental Commitments) without the consent
of such Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Commitments shall not constitute an increase of the Commitment of any
Lender, and that an

 

101

--------------------------------------------------------------------------------


 

increase in the available portion of any Commitment of any Lender shall not
constitute an increase in the Commitment of such Lender), (u) without the
consent of each Issuing Lender, amend, modify or waive any provision of Section
14 or alter its rights or obligations with respect to Letters of Credit, (v)
without the consent of each Agent, amend, modify or waive any provision of
Section 11 as same applies to such Agent or any other provision as same relates
to the rights or obligations of such Agent or (w) without the consent of the
Collateral Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent.

 

(b)           If, in connection with any proposed change, waiver, discharge or
termination to any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 12.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrowers shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clauses (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders (or,
at the option of the Borrowers if the respective Lender’s consent is required
with respect to less than all Loans (or related Commitments), to replace only
the respective Commitments and/or Loans of the respective non-consenting Lender
which gave rise to the need to obtain such Lender’s individual consent) with one
or more Replacement Lenders pursuant to Section 2.12 so long as at the time of
such replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Commitment (if such Lender’s consent is required as a result of its Commitment),
and/or repay outstanding Loans and terminate any outstanding Commitments of such
Lender which gave rise to the need to obtain such Lender’s consent, in
accordance with Sections 4.01(iv), provided that, unless the Commitments are
terminated, and Loans repaid, pursuant to preceding clause (B) are immediately
replaced in full at such time through the addition of new Lenders or the
increase of the Commitments and/or outstanding Loans of existing Lenders (who in
each case must specifically consent thereto), then in the case of any action
pursuant to preceding clause (B) the Required Lenders (determined before giving
effect to the proposed action) shall specifically consent thereto, provided,
further, that in any event the Borrowers shall not have the right to replace a
Lender, terminate its Commitment or repay its Loans solely as a result of the
exercise of such Lender’s rights (and the withholding of any required consent by
such Lender) pursuant to the second proviso to Section 12.12(a).

 

(c)           Notwithstanding anything to the contrary contained in Sections
12.12(a) or 12.12(b), the Borrowers, the Administrative Agent and each
Incremental Lender may, in accordance with the provisions of Sections 2.17,
enter into an Incremental Commitment Agreement, provided that after the
execution, delivery and effectiveness of such Incremental Commitment Agreement,
the Incremental Lender party thereto, and any Incremental Commitment created
pursuant thereto, shall be treated for all purposes hereunder as a Lender and as
such Lender’s Revolving Commitment, respectively.

 

12.13  Survival.  All indemnities set forth herein including, without
limitation, in Sections 2.09, 2.10, 4.04, 12.01, 12.06 and 14.05 shall survive
the execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Loans.

 

102

--------------------------------------------------------------------------------


 

12.14  Domicile of Loans.  Each Lender may transfer and carry its Loans at, to
or for the account of any office, Subsidiary or Affiliate of such Lender. 
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 12.14 would, at the time of such
transfer, result in increased costs under Section 2.09, 2.10, 4.04 or 14.05 from
those being charged by the respective Lender prior to such transfer, then the
Borrowers shall not be obligated to pay such increased costs (although the
Borrowers shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).

 

12.15  Confidentiality.  (a)  Subject to the provisions of clause (b) of this
Section 12.15, each Lender agrees that it will use its best efforts not to
disclose without the prior consent of the Borrowers (other than to its
employees, auditors, advisors or counsel or to another Lender if the Lender or
such Lender’s holding or parent company or board of trustees in its sole
discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 12.15 to the same extent as such Lender) any information with respect to
the Borrowers or any of their Subsidiaries which is now or in the future
furnished pursuant to this Agreement or any other Credit Document, provided that
any Lender may disclose any such information (a) as has become generally
available to the public other than by virtue of a breach of this
Section 12.15(a) by the respective Lender, (b) as may be required in any report,
statement or testimony submitted to any municipal, state or Federal regulatory
body having or claiming to have jurisdiction over such Lender or to the Federal
Reserve Board or the Federal Deposit Insurance Corporation or similar
organizations (whether in the United States or elsewhere) or their successors,
(c) as may be required in respect to any summons or subpoena or in connection
with any litigation (provided that to the extent permitted by law, such Lender
shall promptly notify the Credit Parties thereof), (d) in order to comply with
any law, order, regulation or ruling applicable to such Lender, (e) to the
Administrative Agent or the Collateral Agent, (f) to any prospective or actual
transferee or participant in connection with any contemplated transfer or
participation of any of the Notes or Commitments or any interest therein by such
Lender, (g) any credit insurance provider related to the Borrowers and their
Obligations, and (h) any direct, indirect, actual or prospective counterparty
(and its advisors) to any swap, derivative or securitization transaction related
to the Obligations, provided that such prospective transferee expressly agrees
to be bound by the confidentiality provisions contained in this Section 12.15.

 

(b)           Each Borrower hereby acknowledges and agrees that each Lender may
share with any of its affiliates any information related to the Borrowers or any
of their Subsidiaries (including, without limitation, any nonpublic customer
information regarding the creditworthiness of the Borrowers or their
Subsidiaries), provided such Persons shall be subject to the provisions of this
Section 12.15 to the same extent as such Lender.  Except as otherwise provided
in this Section 12.15, each Lender and its affiliates will use all confidential
information provided to it or such affiliates hereunder by or on behalf of the
Credit Parties solely for the purpose of providing the services which are the
subject of this Agreement and shall treat confidentially all such information
and this Agreement and the other Credit Documents (and the respective terms and
substance set forth herein and therein).

 

12.16  Register.  Each Borrower hereby designates the Administrative Agent to
serve as such Borrower’s agent, solely for purposes of this Section 12.16, to
maintain a register

 

103

--------------------------------------------------------------------------------


 

(the “Register”) on which it will record the Commitments from time to time of
each of the Lenders, the Loans made by each of the Lenders and each repayment
and prepayment in respect of the principal amount of the Loans of each Lender. 
Failure to make any such recordation, or any error in such recordation shall not
affect the Borrowers’ obligations in respect of such Loans.  With respect to any
Lender, the transfer of the Commitments of such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitments shall
not be effective until such transfer is recorded on the Register maintained by
the Administrative Agent with respect to ownership of such Commitments and Loans
and prior to such recordation all amounts owing to the transferor with respect
to such Commitments and Loans shall remain owing to the transferor.  The
registration of assignment or transfer of all or part of any Commitments and
Loans shall be recorded by the Administrative Agent on the Register only upon
the acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 12.04(b).  Coincident
with the delivery of such an Assignment and Assumption Agreement to the
Administrative Agent for acceptance and registration of assignment or transfer
of all or part of a Loan, or as soon thereafter as practicable, the assigning or
transferor Lender shall surrender the Note evidencing such Loan, if any, and
thereupon one or more new Notes in the same aggregate principal amount shall be
issued to the assigning or transferor Lender and/or the new Lender, if so
requested.  Each Borrower agrees to indemnify the Administrative Agent from and
against any and all losses, claims, damages and liabilities of whatsoever nature
which may be imposed on, asserted against or incurred by the Administrative
Agent in performing its duties under this Section 12.16, except to the extent
caused by the Administrative Agent’s own gross negligence or willful misconduct.

 

12.17  Judgment Currency.  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrowers hereunder or under
any of the Notes in the currency expressed to be payable herein or under the
Notes (the “specified currency”) into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s New York office on the
Business Day preceding that on which final judgment is given.  The obligations
of the Borrowers in respect of any sum due to any Lender or the Administrative
Agent hereunder or under any Note shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender or the Administrative
Agent (as the case may be) of any sum adjudged to be so due in such other
currency such Lender or the Administrative Agent (as the case may be) may in
accordance with normal banking procedures purchase the specified currency with
such other currency; if the amount of the specified currency so purchased is
less than the sum originally due to such Lender or the Administrative Agent, as
the case may be, in the specified currency, each Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency, such Lender or the Administrative Agent, as the case may be, agrees to
remit such excess to the Borrowers.

 

104

--------------------------------------------------------------------------------


 

12.18  Language.  All correspondence, including, without limitation, all
notices, reports and/or certificates, delivered by any Credit Party to the
Administrative Agent, the Collateral Agent or any Lender shall, unless otherwise
agreed by the respective recipients thereof, be submitted in the English
language or, to the extent the original of such document is not in the English
language, such document shall be delivered with a certified English translation
thereof.

 

12.19  Waiver of Immunity.  Each Borrower, in respect of itself, each other
Credit Party, its and their process agents, and its and their properties and
revenues, hereby irrevocably agrees that, to the extent that either Borrower,
any other Credit Party or any of its or their properties has or may hereafter
acquire any right of immunity from any legal proceedings, whether in the
Republic of the Marshall Islands, the United Kingdom, the Bahamas, Bermuda, the
Republic of Malta, the United States or the Republic of Liberia or any other
Acceptable Flag Jurisdiction or elsewhere, to enforce or collect upon the
Obligations of the Borrowers or any other Credit Party related to or arising
from the transactions contemplated by any of the Credit Documents, including,
without limitation, immunity from service of process, immunity from jurisdiction
or judgment of any court or tribunal, immunity from execution of a judgment, and
immunity of any of its property from attachment prior to any entry of judgment,
or from attachment in aid of execution upon a judgment, the Borrowers, for
themselves and on behalf of the other Credit Parties, hereby expressly waives,
to the fullest extent permissible under applicable law, any such immunity, and
agrees not to assert any such right or claim in any such proceeding, whether in
the Republic of the Marshall Islands, the United Kingdom, the Bahamas, Bermuda,
the Republic of Malta, the United States or the Republic of Liberia or
elsewhere.

 

12.20  USA PATRIOT Act Notice.  Each Lender hereby notifies each Credit Party
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.:
107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is required
to obtain, verify, and record information that identifies each Credit Party,
which information includes the name of each Credit Party and other information
that will allow such Lender to identify each Credit Party in accordance with the
PATRIOT Act, and each Credit Party agrees to provide such information from time
to time to any Lender.

 

12.21  Order.  In the event of any inconsistency between the terms and
conditions of any of the Credit Documents and the Interim Order or the Final
Order, whichever is in effect at the time of reference thereto, the provisions
of the Interim Order or the Final Order, as the case may be, shall govern and
control.

 

12.22  Parties Including Trustees; Bankruptcy Court Proceedings. This Agreement,
the other Credit Documents, and all Liens and other rights and privileges
created hereby or pursuant hereto or to any other Credit Document shall be
binding upon each Credit Party, the estate of each Credit Party, and any
trustee, other estate representative or any successor in interest of any Credit
Party in the Chapter 11 Case or any subsequent case commenced under Chapter 7 of
the Bankruptcy Code.  This Agreement and the other Credit Documents shall be
binding upon, and inure to the benefit of, the Lenders and their respective
assigns, transferees and endorsees.  Until the Commitments have expired or have
been terminated and the principal of and interest on each Loan and all fees
payable hereunder shall have been paid in full or, in respect of outstanding
Letters of Credit, cash collateralized or terminated in a manner

 

105

--------------------------------------------------------------------------------


 

satisfactory to the Lenders, the Liens created by this Agreement and the other
Credit Documents shall be and remain valid and perfected in the event of the
substantive consolidation or conversion of any Chapter 11 Case or any other
bankruptcy case of any Credit Party to a case under Chapter 7 of the Bankruptcy
Code or in the event of dismissal of any Chapter 11 Case or the release of any
Collateral from the jurisdiction of the Bankruptcy Court for any reason, without
the necessity that the Lenders file financing statements or otherwise perfect
their Liens under applicable law.  Any such purported assignment, transfer,
hypothecation or other conveyance by any Credit Party without the prior express
written consent of the Lenders shall be void.  The terms and provisions of this
Agreement are for the purpose of defining the relative rights and obligations of
each Credit Party, the Lenders with respect to the transactions contemplated
hereby and no Person shall be a third party beneficiary of any of the terms and
provisions of this Agreement or any of the other Credit Documents.

 

SECTION 13.  Guaranty.

 

13.01  Guaranty.  In order to induce the Administrative Agent, the Collateral
Agent and the Lenders to enter into this Agreement and to extend credit
hereunder and in recognition of the direct benefits to be received by the
Guarantors from the proceeds of the Loans, each of the Guarantors hereby agrees
with the Secured Creditors as follows:  Each of the Guarantors hereby
unconditionally and irrevocably guarantees as primary obligor and not merely as
surety, the full and prompt payment when due, whether upon maturity,
acceleration or otherwise, of any and all of the Obligations of the Borrowers to
the Secured Creditors and agrees that their obligations are joint and several
with the Borrowers and the Guarantors hereunder and under the other Credit
Documents.  If any or all of the Obligations of the Borrowers to the Secured
Creditors becomes due and payable hereunder, each Guarantor unconditionally and
irrevocably, promises to pay such indebtedness to the Administrative Agent
and/or the other Secured Creditors, or order, on demand, together with any and
all reasonable documented out-of-pocket expenses which may be incurred by the
Administrative Agent and the other Secured Creditors in collecting any of the
Obligations.  If a claim is ever made upon any Secured Creditor for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Obligations and any of the aforesaid payees repays all or part of said
amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including the Borrowers), then and in such event, each
Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon any Guarantor, notwithstanding any revocation of this
Guaranty or other instrument evidencing any liability of either Borrower or any
Guarantor, and such Guarantor shall be and remain liable to the aforesaid payees
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by any such payee.

 

13.02  Nature of Liability.  The liability of each Guarantor hereunder is
primary, absolute, joint and several, and unconditional and is exclusive and
independent of any security for or other guaranty of the indebtedness of the
Borrowers or any other Guarantor, whether executed by such Guarantor, any other
Guarantor, any other guarantor or by any other party, and the liability of each
Guarantor hereunder shall not be affected or impaired by any circumstance or
occurrence whatsoever, including, without limitation: (a) any direction as to
application of

 

106

--------------------------------------------------------------------------------


 

payment by the Borrowers, any Guarantor or any other party, (b) any other
continuing or other guaranty, undertaking or maximum liability of a Guarantor or
of any other party as to the Obligations, (c) any payment on or in reduction of
any such other guaranty or undertaking, (d) any dissolution, termination or
increase, decrease or change in personnel by the Borrowers or any other
Guarantor, (e) the failure of any Guarantor to receive any benefit from or as a
result of its execution, delivery and performance of the Guaranty contained in
this Agreement, (f) to the extent permitted by applicable law, any payment made
to any Secured Creditor on the indebtedness which any such Secured Creditor
repays to the Borrowers or any other Credit Party pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each Guarantor waives any right to the deferral or modification
of its obligations hereunder by reason of any such proceeding, (g) any action or
inaction by the Secured Creditors as contemplated in Section 13.05, or (h) any
invalidity, rescission, irregularity or unenforceability of all or any part of
the Obligations or of any security therefor.  Each Guarantor understands, agrees
and confirms that the Secured Creditors may enforce this Guaranty up to the full
amount of the Obligations against such Guarantor without proceeding against any
other Guarantor or the Borrowers, or against any security for the Obligations,
or under any other guaranty covering all or a portion of the Obligations.  This
Guaranty shall constitute a guaranty of payment, and not of collection.

 

13.03  Independent Obligation.  The obligations of each Guarantor hereunder are
independent of the obligations of any other Guarantor, any other guarantor, any
other party or the Borrowers, and a separate action or actions may be brought
and prosecuted against each Guarantor whether or not action is brought against
any other Guarantor, any other guarantor, any other party or either Borrower and
whether or not any other Guarantor, any other guarantor, any other party or
either Borrower be joined in any such action or actions.  Each Guarantor waives,
to the fullest extent permitted by applicable law, the benefits of any statute
of limitations affecting its liability hereunder or the enforcement thereof. 
Any payment by the Borrowers or any other Guarantor or other circumstance which
operates to toll any statute of limitations as to the Borrowers or such other
Guarantor shall operate to toll the statute of limitations as to each Guarantor.

 

13.04  Authorization.  Each Guarantor authorizes the Secured Creditors (except
as shall be required by applicable statute or this Agreement and cannot be
waived) at any time and from time to time without the consent of, or notice to,
any Guarantor, without incurring responsibility to such Guarantor, and without
affecting, releasing or impairing the Obligations or liability of such Guarantor
hereunder, upon or without any terms or conditions and in whole or in part, to:

 

(a)           in accordance with the terms and provisions of this Agreement and
the other Credit Documents, change the manner, place or terms of payment of,
and/or change or extend the time of payment of, renew, increase, accelerate or
alter, any of the Obligations (including, without limitation, any increase or
decrease in the principal amount thereof or the rate of interest or fees
thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and this Guaranty shall apply to the Obligations
as so changed, extended, increased, accelerated, renewed or altered;

 

107

--------------------------------------------------------------------------------


 

(b)           take and hold security for the payment of the Obligations and
sell, exchange, release, impair, surrender, realize upon or otherwise deal with
in any manner and in any order any property or other Collateral by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Obligations
or any liabilities (including any of those hereunder) incurred directly or
indirectly in respect thereof or hereof, and/or any offset thereagainst;

 

(c)           exercise or refrain from exercising any rights against either
Borrower, any other Credit Party, any other Guarantor, any Subsidiary thereof,
any other guarantor of the Borrowers, or others or otherwise act or refrain from
acting;

 

(d)           release or substitute any one or more endorsers, other Guarantors,
guarantors, either Borrower, any other Credit Parties or other obligors;

 

(e)           settle or compromise any of the Obligations, any security therefor
or any liability (including any of those hereunder) incurred directly or
indirectly in respect thereof or hereof, and subordinate the payment of all or
any part thereof to the payment of any liability (whether due or not) of the
Borrowers or such Guarantor to their respective creditors other than the Secured
Creditors;

 

(f)            apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrowers or any other Guarantor to the Secured
Creditors regardless of what liability or liabilities of the Borrowers or such
other Guarantor remain unpaid;

 

(g)           consent to or waive any breach of, or any act, omission or default
under, this Agreement, any other Credit Document or any of the instruments or
agreements referred to herein or therein, or, pursuant to the terms of the
Credit Documents, otherwise amend, modify or supplement this Agreement, any
other Credit Document or any of such other instruments or agreements;

 

(h)           act or fail to act in any manner which may deprive such Guarantor
of its right to subrogation against the Borrowers or any other Guarantor to
recover full indemnity for any payment made pursuant to the Guaranty hereunder;
and/or

 

(i)            take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of any
Guarantor from its liabilities under this Guaranty (including, without
limitation, any action or omission whatsoever that might otherwise vary the risk
of such Guarantor or constitute a legal or equitable defense to or discharge of
the liabilities of a guarantor or surety or that might otherwise limit recourse
against such Guarantor).

 

No invalidity, illegality, irregularity or unenforceability of all or any part
of the Obligations, the Credit Documents or any other agreement or instrument
relating to the Obligations or of any security or guarantee therefor shall
affect, impair or be a defense to the Guaranty under this Agreement, and this
Guaranty shall be primary, absolute and unconditional notwithstanding the
occurrence of any event or the existence of any other circumstances which might
constitute a legal or equitable discharge of a surety or guarantor except
payment in full in cash of the Obligations.

 

108

--------------------------------------------------------------------------------


 

13.05  Continuing Guaranty and Reliance.  This Guaranty is a continuing one and
all liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon.  No failure or
delay on the part of any Secured Creditor in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein expressly specified are cumulative
and not exclusive of any rights or remedies which any Secured Creditor would
otherwise have.  No notice to or demand on any Guarantor in any case shall
entitle such Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Secured Creditor to
any other or further action in any circumstances without notice or demand.  It
is not necessary for any Secured Creditor to inquire into the capacity or powers
of each Guarantor or any of their respective Subsidiaries or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

 

13.06  Subordination.  Any indebtedness of the Borrowers or any Guarantor now or
hereafter held by and/or owing to any other Guarantor is hereby subordinated to
the Obligations owing to the Secured Creditors; and if the Administrative Agent
so requests at a time when an Event of Default exists and is continuing, all
such indebtedness of the Borrowers to each of the Guarantors shall be collected,
enforced and received by any Guarantor as trustee for the Secured Creditors and
be paid over to the Administrative Agent on behalf of the Secured Creditors on
account of the Obligations to the Secured Creditors, but without affecting or
impairing in any manner the liability of any Guarantor under the other
provisions of this Guaranty.  Prior to the transfer by any Guarantors of any
note or negotiable instrument evidencing any such indebtedness of either
Borrower to any Guarantor, such Guarantor shall mark such note or negotiable
instrument with a legend that the same is subject to this subordination. 
Without limiting the generality of the foregoing, each of the Guarantors hereby
agrees with the Secured Creditors that they will not exercise any right of
subrogation which they may at any time otherwise have as a result of this
Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until all Obligations have been irrevocably paid in full in cash.  If
and to the extent required in order for the Obligations of each of the
Guarantors to be enforceable under applicable federal, state and other laws
relating to the insolvency of debtors, the maximum liability of the Guarantors
hereunder shall be limited to the greatest amount which can lawfully be
guaranteed by the Guarantors under such laws, after giving effect to any rights
of contribution, reimbursement and subrogation arising under this Section 13.06.

 

13.07  Waiver.  (a)  Each Guarantor hereby waives (to the fullest extent
permitted by applicable law) notice of acceptance of the Guaranty in this
Agreement and notice of the existence, creation or incurrence of any new or
additional liability to which it may apply, and waives promptness, diligence,
presentment, demand of payment, demand for performance, protest, notice of
dishonor or nonpayment of any such liabilities, suit or taking of other action
by the Administrative Agent or any other Secured Creditor against, and any other
notice to, any party liable thereon (including such Guarantor, any other
Guarantor, any other guarantor or the Borrowers) and each Guarantor further
hereby waives any and all notice of the creation, renewal, extension or accrual
of any of the Obligations and notice or proof of reliance by any Secured
Creditor upon this Guaranty, and the Obligations shall conclusively be deemed to
have been

 

109

--------------------------------------------------------------------------------


 

created, contracted or incurred, or renewed, extended, amended, modified,
supplemented or waived, in reliance upon this Guaranty.  Each Guarantor hereby
waives any defense it may now or hereafter assert in any way relating to any
law, regulation, decree or order of any jurisdiction, or any other event,
affecting any term of any Obligation or any Secured Creditor’s rights with
respect thereto.

 

(b)  Each Guarantor waives any right (except as shall be required by applicable
law and cannot be waived) to require any Secured Creditor to (i) proceed against
the Borrowers, any other Guarantor, any other guarantor of the Obligations or
any other party, (ii) proceed against or exhaust any security held from either
Borrower, any other Guarantor, any other guarantor of the Obligations or any
other party or (iii) pursue any other remedy in any Secured Creditor’s power
whatsoever.  Each Guarantor waives any defense based on or arising out of any
defense of either Borrower, any other Guarantor, any other guarantor of the
Obligations or any other party, other than payment in full in cash of the
Obligations, including, without limitation, any defense based on or arising out
of the disability of either Borrower, any other Guarantor, any other guarantor
or any other party, or the validity, legality or unenforceability of the
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of either Borrower other than payment in full in cash of the
Obligations.  The Secured Creditors may, at their election, foreclose on any
security held by the Administrative Agent, the Collateral Agent or any other
Secured Creditor by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Secured Creditors may have against either Borrower, or any other party, or any
security, without affecting or impairing in any way the liability of any of the
Guarantors hereunder except to the extent the Obligations have been paid in
cash.  Each Guarantor waives any defense arising out of any such election by the
Secured Creditors, even though such election operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of such
Guarantor against the Borrowers, any other Guarantor or any other party or any
security.

 

(c)           Each Guarantor waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional
Obligations.  Each Guarantor assumes all responsibility for being and keeping
itself informed of each Borrower’s and each other Guarantor’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Obligations and the nature, scope and extent of the risks
which each Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any of the other Secured Creditors shall have any duty
to advise any Guarantor of information known to them regarding such
circumstances or risks.

 

(d)           Each Guarantor warrants and agrees that each of the waivers set
forth in Section 13.04 and in this Section 13.07 is made with full knowledge of
its significance and consequences and that if any of such waivers are determined
to be contrary to any applicable law or public policy, such waivers shall be
effective only to the maximum extent permitted by applicable law.

 

110

--------------------------------------------------------------------------------


 

13.08  Payments; Judgment Shortfall.  (a) All payments made by any Guarantor
hereunder will be made without setoff, counterclaim or other defense, will be
made in the currency or currencies in which the respective Obligations are then
due and payable and will be made on the same basis as payments are made by the
Borrowers under Sections 4.03 and 4.04 hereof.

 

(b) The obligations of the Guarantors under the Guaranty to make payments in the
respective currency or currencies in which the respective Obligations are
required to be paid (such currency being herein called the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by the Administrative Agent, the Collateral
Agent or the respective other Secured Creditor of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent, the
Collateral Agent or such other Secured Creditor under the Guaranty hereunder or
the other Credit Documents, as applicable.  If for the purpose of obtaining or
enforcing judgment against any Guarantor in any court or in any jurisdiction, it
becomes necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made, at the rate of exchange (quoted by the Administrative Agent, determined,
in each case, as of the date immediately preceding the day on which the judgment
is given (such Business Day being hereinafter referred to as the “Judgment
Currency Conversion Date”).

 

(c)           If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Guarantors jointly and severally covenant and agree to pay, or
cause to be paid, such additional amounts, if any (but in any event not a lesser
amount), as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate or exchange prevailing on the Judgment Currency
Conversion Date.

 

(d)           Each Guarantor warrants and agrees that each of the waiver set
forth above in this Section 13.08 is made with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any applicable law or public policy, such waivers shall be
effective only to the maximum extent permitted by law.

 

13.09  Reinstatement.  If any claim is ever made upon any Secured Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including, without limitation, either Borrower or any
Guarantor), then and in such event each Guarantor agrees that any such judgment,
decree, order, settlement or compromise shall be binding upon such Guarantor,
notwithstanding any revocation hereof or the cancellation of any Note or any
other instrument evidencing any liability of either Borrower or any Guarantor,
and such Guarantor shall be and remain liable to the aforesaid

 

111

--------------------------------------------------------------------------------


 

payees hereunder for the amount so repaid or recovered to the same extent as if
such amount had never originally been received by any such payee.

 

13.10  Contribution.  At any time a payment in respect of the Obligations is
made under this Guaranty, the right of contribution of each Guarantor against
each other Guarantor shall be determined as provided in the immediately
following sentence, with the right of contribution of each Guarantor to be
revised and restated as of each date on which a payment (a “Relevant Payment”)
is made on the Obligations under this Guaranty.  At any time that a Relevant
Payment is made by a Guarantor that results in the aggregate payments made by
such Guarantor in respect of the Obligations to and including the date of the
Relevant Payment exceeding such Guarantor’s Contribution Percentage (as defined
below) of the aggregate payments made by all Guarantors in respect of the
Obligations to and including the date of the Relevant Payment (such excess, the
“Aggregate Excess Amount”), each such Guarantor shall have a right of
contribution against each other Guarantor who has made payments in respect of
the Obligations to and including the date of the Relevant Payment in an
aggregate amount less than such other Guarantor’s Contribution Percentage of the
aggregate payments made to and including the date of the Relevant Payment by all
Guarantors in respect of the Obligations (the aggregate amount of such deficit,
the “Aggregate Deficit Amount”) in an amount equal to (x) a fraction the
numerator of which is the Aggregate Excess Amount of such Guarantor and the
denominator of which is the Aggregate Excess Amount of all Guarantors multiplied
by (y) the Aggregate Deficit Amount of such other Guarantor.  A Guarantor’s
right of contribution pursuant to the preceding sentences shall arise at the
time of each computation, subject to adjustment to the time of each computation;
provided that no Guarantor may take any action to enforce such right until the
Obligations have been irrevocably paid in full in cash and the Total Commitment
and all Letters of Credit have been terminated, it being expressly recognized
and agreed by all parties hereto that any Guarantor’s right of contribution
arising pursuant to this Section 13.10 against any other Guarantor shall be
expressly junior and subordinate to such other Guarantor’s obligations and
liabilities in respect of the Obligations and any other obligations owing under
this Guaranty.  As used in this Section 13.10:  (i) each Guarantor’s
“Contribution Percentage” shall mean the percentage obtained by dividing (x) the
Adjusted Net Worth (as defined below) of such Guarantor by (y) the aggregate
Adjusted Net Worth of all Guarantors; (ii) the “Adjusted Net Worth” of each
Guarantor shall mean the greater of (x) the Net Worth (as defined below) of such
Guarantor and (y) zero; and (iii) the “Net Worth” of each Guarantor shall mean
the amount by which the fair saleable value of such Guarantor’s assets on the
date of any Relevant Payment exceeds its existing debts and other liabilities
(including contingent liabilities, but without giving effect to any Obligations
arising under this Guaranty) on such date.  All parties hereto recognize and
agree that, except for any right of contribution arising pursuant to this
Section 13.10, each Guarantor who makes any payment in respect of the
Obligations shall have no right of contribution or subrogation against any other
Guarantor in respect of such payment until all of the Obligations have been
irrevocably paid in full in cash.  Each Guarantor recognizes and acknowledges
that the rights to contribution arising hereunder shall constitute an asset in
favor of the party entitled to such contribution.  In this connection, each
Guarantor has the right to waive its contribution right against any Guarantor to
the extent that after giving effect to such waiver such Guarantor would remain
solvent, in the determination of the Required Lenders.

 

112

--------------------------------------------------------------------------------


 

13.11  Limitation on Obligations.  Each Guarantor and each Secured Creditor (by
its acceptance of the benefits of this Guaranty) hereby confirms that it is its
intention that this Guaranty not constitute a fraudulent transfer or conveyance
for purposes of the Bankruptcy Code, the Uniform Fraudulent Conveyance Act of
any similar federal or state law.  To effectuate the foregoing intention, each
Guarantor and each Secured Creditor (by its acceptance of the benefits of this
Guaranty) hereby irrevocably agrees that the Obligations guaranteed by such
Guarantor shall be limited to such amount as will, after giving effect to such
maximum amount and all other (contingent or otherwise) liabilities of such
Guarantor that are relevant under such laws and after giving effect to any
rights to contribution pursuant to any agreement providing for an equitable
contribution among such Guarantor and the other Guarantors, result in the
Obligations of such Guarantor in respect of such maximum amount not constituting
a fraudulent transfer or conveyance.

 

SECTION 14.  Letters of Credit

 

14.01  Letters of Credit.  (a)  Subject to and upon the terms and conditions
herein set forth, the Borrowers may request that any Issuing Lender issue, at
any time on and after the Initial Borrowing Date and prior to the 10th day prior
to the Maturity Date, for the account of the Borrowers, irrevocable sight
standby letters of credit, in a form customarily used by such Issuing Lender or
in such other form as has been approved by such Issuing Lender (each such letter
of credit, a “Letter of Credit”).  All Letters of Credit shall be denominated in
Dollars and shall be issued on a sight draft basis.

 

(b)           Subject to the terms and conditions contained herein, each Issuing
Lender hereby agrees that it will, at any time and from time to time on or after
the Initial Borrowing Date and prior to the 60th day prior to the Maturity Date,
following its receipt of the respective Letter of Credit Request, issue for the
account of the Borrowers one or more Letters of Credit in support of such
obligations as are reasonably acceptable to the Issuing Lender and as are
permitted to remain outstanding without giving rise to a Default or Event of
Default hereunder, provided that the respective Issuing Lender shall be under no
obligation to issue any Letter of Credit of the types described above if at the
time of such issuance:

 

(i)            any order, judgment or decree of any governmental authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated) not in effect on the date hereof, or any unreimbursed
loss, cost or expense which was not applicable, in effect or known to such
Issuing Lender as of the date hereof and which such Issuing Lender in good faith
deems material to it; or

 

(ii)           such Issuing Lender shall have received notice from any Lender
prior to the issuance of such Letter of Credit of the type described in the
second sentence of Section 14.02(b).

 

113

--------------------------------------------------------------------------------


 

(c)           Notwithstanding anything to the contrary contained in this
Agreement, (i) no Letter of Credit shall be issued the Stated Amount of which,
when added to the Letter of Credit Outstandings (exclusive of Unpaid Drawings
which are repaid on the date of, and prior to the issuance of, the respective
Letter of Credit) at such time would exceed either (x) $5,000,000 (or, prior to
the Final Order Entry Date, $1,000,000) or (y) when added to the aggregate
principal amount of all Revolving Loans then outstanding, an amount equal to the
Total Revolving Commitment at such time, and (ii) each Letter of Credit shall by
its terms terminate on or before the earlier of (A) the date which occurs 12
months after the date of the issuance thereof (although any such Letter of
Credit shall be extendible for successive periods of up to 12 months, but, in
each case, not beyond the 25th day prior to the Maturity Date, on terms
acceptable to the respective Issuing Lender) and (B) 25 days prior to the
Maturity Date.

 

14.02  Letter of Credit Requests; Minimum Stated Amount.  (a)  Whenever the
Borrowers desire that a Letter of Credit be issued, the Borrowers shall give the
Administrative Agent and the respective Issuing Lender at least five Business
Days’ (or such shorter period as is acceptable to the respective Issuing Lender)
written notice prior to the proposed date of issuance (which shall be a Business
Day).  Each notice shall be substantially in the form of Exhibit K (each a
“Letter of Credit Request”).

 

(b)           The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrowers that such Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 14.01(c).  Unless the respective Issuing Lender determines that, or has
received notice from any Lender before it issues a Letter of Credit that one or
more of the conditions specified in Section 6 are not then satisfied, or that
the issuance of such Letter of Credit would violate Section 14.01(c), then such
Issuing Lender shall issue the requested Letter of Credit for the account of the
Borrowers in accordance with such Issuing Lender’s usual and customary
practices.

 

(c)           The initial Stated Amount of each Letter of Credit shall not be
less than $20,000 or such lesser amount as is acceptable to the respective
Issuing Lender.

 

14.03  Letter of Credit Participations.  (a)  Immediately upon the issuance by
any Issuing Lender of any Letter of Credit, such Issuing Lender shall be deemed
to have sold and transferred to each Lender with a Commitment, other than such
Issuing Lender (each such Lender, in its capacity under this Section 14.03, a
“Participant”), and each such Participant shall be deemed irrevocably and
unconditionally to have purchased and received from such Issuing Lender, without
recourse or warranty, an undivided interest and participation, to the extent of
such Participant’s Revolver Percentage, in such Letter of Credit, each drawing
made thereunder and the obligations of the Borrowers under this Agreement with
respect thereto, and any security therefor or guaranty pertaining thereto.  Upon
any change in the Revolving Commitments or Revolver Percentages of the Lenders
pursuant to Sections 2.12 or 12.04, it is hereby agreed that, with respect to
all outstanding Letters of Credit and Unpaid Drawings, there shall be an
automatic adjustment to the participations pursuant to this Section 14.03 to
reflect the new Revolver Percentages of the assignor and assignee Lender or of
all Lenders with Revolving Commitments, as the case may be.

 

114

--------------------------------------------------------------------------------


 

 

(b)           In determining whether to pay under any Letter of Credit, such
Issuing Lender shall have no obligation relative to the other Lenders other than
to confirm that any documents required to be delivered under such Letter of
Credit appear to have been delivered and that they appear to substantially
comply on their face with the requirements of such Letter of Credit.  Subject to
the provisions of the immediately preceding sentence, any action taken or
omitted to be taken by any Issuing Lender under or in connection with any Letter
of Credit if taken or omitted in the absence of gross negligence or willful
misconduct, as determined by a court of competent jurisdiction, shall not create
for such Issuing Lender any resulting liability to any Credit Party or any
Lender.

 

(c)           In the event that any Issuing Lender makes any payment under any
Letter of Credit issued by it and the Borrowers shall not have reimbursed such
amount in full to such Issuing Lender pursuant to Section 14.04(a), such Issuing
Lender shall promptly notify the Administrative Agent, which shall promptly
notify each Participant, of such failure, and each Participant shall promptly
and unconditionally pay to the Administrative Agent for the account of such
Issuing Lender the amount of such Participant’s Revolver Percentage (as relates
to the respective Letter of Credit) of such unreimbursed payment in Dollars and
in same day funds.  If the Administrative Agent so notifies, prior to 11:00 A.M.
(New York time) on any Business Day, any Participant required to fund a payment
under a Letter of Credit, such Participant shall make available to the
Administrative Agent at the Payment Office for the account of such Issuing
Lender in Dollars such Participant’s Revolver Percentage (as relates to the
respective Letter of Credit) of the amount of such payment on such Business Day
in same day funds.  If and to the extent such Participant shall not have so made
its Revolver Percentage of the amount of such payment available to the
Administrative Agent for the account of such Issuing Lender, such Participant
agrees to pay to the Administrative Agent for the account of such Issuing
Lender, forthwith on demand such amount, together with interest thereon, for
each day from such date until the date such amount is paid to the Administrative
Agent for the account of such Issuing Lender at the overnight Federal Funds
Rate.  The failure of any Participant to make available to the Administrative
Agent for the account of such Issuing Lender its Revolver Percentage of any
payment under any Letter of Credit issued by it shall not relieve any other
Participant of its obligation hereunder to make available to the Administrative
Agent for the account of such Issuing Lender its Revolver Percentage of any such
Letter of Credit on the date required, as specified above, but no Participant
shall be responsible for the failure of any other Participant to make available
to the Administrative Agent for the account of such Issuing Lender such other
Participant’s Revolver Percentage of any such payment.

 

(d)           Whenever any Issuing Lender receives a payment of a reimbursement
obligation as to which the Administrative Agent has received (for the account of
any such Issuing Lender) any payments from the Participants pursuant to clause
(c) above, such Issuing Lender shall forward such payment to the Administrative
Agent, which in turn shall distribute to each Participant which has paid its
Revolver Percentage thereof, in same day funds, an amount equal to such
Participant’s share (based upon the proportionate aggregate amount originally
funded by such Participant to the aggregate amount funded by all Participants)
of the principal amount of such reimbursement obligation and interest thereon
accruing after the purchase of the respective participations.

 

115

--------------------------------------------------------------------------------


 

(e)           Each Issuing Lender shall, promptly after the issuance of, or
amendment to, a Letter of Credit give the Administrative Agent and the Borrowers
written notice of such issuance or amendment, as the case may be, and such
notice shall be accompanied by a copy of the issued Letter of Credit or
amendment, as the case may be.  Upon receipt of such notice, the Administrative
Agent shall promptly notify each Participant, in writing, of such issuance or
amendment and in the event a Participant shall so request, the Administrative
Agent shall furnish such Participant with a copy of such issuance or amendment.

 

(f)            Each Issuing Lender shall deliver to the Administrative Agent,
promptly on the first Business Day of each week, by facsimile transmission, the
aggregate daily Stated Amount available to be drawn under the outstanding
Letters of Credit issued by such Issuing Lender for the previous week.  Upon
request, the Administrative Agent shall, within 10 days after the last Business
Day of each calendar month, deliver to each Participant a report setting forth
for such preceding calendar month the aggregate daily Stated Amount available to
be drawn under all outstanding Letters of Credit during such calendar month.

 

(g)           The obligations of the Participants to make payments to the
Administrative Agent for the account of the respective Issuing Lender with
respect to Letters of Credit issued by it shall be irrevocable and not subject
to any qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances,
including, without limitation, any of the following circumstances:

 

(i)            any lack of validity or enforceability of this Agreement or any
of the other Credit Documents;

 

(ii)           the existence of any claim, setoff, defense or other right which
the Borrowers or any of their Subsidiaries may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, any Lender, any Issuing Lender, any Participant, or any other Person,
whether in connection with this Agreement, any Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transaction between the Borrowers or any of their Subsidiaries and
the beneficiary named in any such Letter of Credit);

 

(iii)          any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(iv)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

 

(v)           the occurrence of any Default or Event of Default.

 

14.04  Agreement to Repay Letter of Credit Drawings.  (a)  The Borrowers hereby
agree to reimburse each Issuing Lender, by making payment to the Administrative
Agent in immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
(each such amount, so paid until reimbursed, an “Unpaid Drawing”), not later
than four Business Days following receipt by the

 

116

--------------------------------------------------------------------------------


 

Borrowers of notice of such payment or disbursement), with interest on the
amount so paid or disbursed by such Issuing Lender, to the extent not reimbursed
prior to 12:00 Noon (New York time) on the date of such payment or disbursement,
from and including the date paid or disbursed to but excluding the date such
Issuing Lender was reimbursed by the Borrowers therefor at a rate per annum
equal to the Base Rate, as in effect from time to time, plus 2%; provided,
however, to the extent such amounts are not reimbursed prior to 12:00 Noon
(New York time) on the fourth Business Day following the receipt by the
Borrowers of notice of such payment or disbursement, interest shall thereafter
accrue on the amounts so paid or disbursed by such Issuing Lender (and until
reimbursed by the Borrowers) at a rate per annum equal to the Base Rate in
effect from time to time plus 2%, with such interest to be payable on demand. 
Each Issuing Lender shall give the Borrowers prompt written notice of each
Drawing under any Letter of Credit issued by it, provided that the failure to
give any such notice shall in no way affect, impair or diminish the Borrowers’
obligations hereunder.

 

(b)           The obligations of the Borrowers under this Section 14.04 to
reimburse the respective Issuing Lender with respect to drawings on Letters of
Credit (each, a “Drawing”) (including, in each case, interest thereon) shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which the Borrowers may have or
have had against any Lender (including in its capacity as Issuing Lender or
Participant or as Participant), or any non-application or misapplication by the
beneficiary of the proceeds of such Drawing, the respective Issuing Lender’s
only obligation to the Borrowers being to confirm that any documents required to
be delivered under such Letter of Credit appear to have been delivered and that
they appear to comply on their face with the requirements of such Letter of
Credit.  Subject to the provisions of the immediately preceding sentence, any
action taken or omitted to be taken by any Issuing Lender under or in connection
with any Letter of Credit if taken or omitted in the absence of gross negligence
or willful misconduct as determined by a court of competent jurisdiction, shall
not create for such Issuing Lender any resulting liability to the Borrowers or
any other Credit Party.

 

14.05  Increased Costs.  If at any time after the Effective Date, any Issuing
Lender or any Participant determines that the introduction of or any change in
any applicable law, rule, regulation, order, guideline or request or in the
interpretation or administration thereof by any governmental authority charged
with the interpretation or administration thereof, or compliance by any Issuing
Lender or any Participant with any request or directive by any such authority
(whether or not having the force of  law), shall either (a) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against Letters of Credit issued by any Issuing Lender or participated in by any
Participant, or (b) impose on any Issuing Lender or any Participant any other
conditions relating, directly or indirectly, to this Agreement or any Letter of
Credit; and the result of any of the foregoing is to increase the cost to any
Issuing Lender or any Participant of issuing, maintaining or participating in
any Letter of Credit, or reduce the amount of any sum received or receivable by
any Issuing Lender or any Participant hereunder or reduce the rate of return on
its capital with respect to Letters of Credit, then, upon demand to the
Borrowers by such Issuing Lender or any Participant (a copy of which demand
shall be sent by such Issuing Lender or such Participant to the Administrative
Agent), the Borrowers agree to pay to such Issuing Lender or such Participant
such additional amount or amounts as will compensate such Lender for such
increased cost or reduction in the amount receivable or reduction on the rate of
return on its capital.  Any Issuing Lender or any Participant, upon determining
that any

 

117

--------------------------------------------------------------------------------


 

additional amounts will be payable pursuant to this Section 14.05, will give
prompt written notice thereof to the Borrowers, which notice shall include a
certificate submitted to such Borrowers by such Issuing Lender or such
Participant (a copy of which certificate shall be sent by such Issuing Lender or
such Participant to the Administrative Agent), setting forth in reasonable
detail the basis for and the calculation of such additional amount or amounts
necessary to compensate such Issuing Lender or such Participant, although the
failure to give any such notice shall not release or diminish the Borrowers’
obligations to pay additional amounts pursuant to this Section 14.05.  The
certificate required to be delivered pursuant to this Section 14.05 shall, if
delivered in good faith and absent manifest error, be final and conclusive and
binding on the Borrowers.

 

*     *     *

 

118

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

 

GENERAL MARITIME CORPORATION,

 

 

 

as Parent

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

Address:

299 Park Avenue, New York, NY 10171

 

 

Telephone:

(212) 763-5600

 

 

Facsimile:

(212) 763-5608

 

 

 

 

 

 

 

GENERAL MARITIME SUBSIDIARY II CORPORATION,

 

 

as a Borrower

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Title:

President

 

 

Address:

299 Park Avenue, New York, NY 10171

 

 

Telephone:

(212) 763-5600

 

 

Facsimile:

(212) 763-5608

 

 

 

 

 

GENERAL MARITIME SUBSIDIARY CORPORATION,

 

 

as a Borrower

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Title:

President

 

 

Address:

299 Park Avenue, New York, NY 10171

 

 

Telephone:

(212) 763-5600

 

 

Facsimile:

(212) 763-5608

 

General Maritime DIP Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ARLINGTON TANKERS LTD.,

 

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Title:

Director

 

 

Address:

299 Park Avenue, New York, NY 10171

 

 

Telephone:

(212) 763-5600

 

 

Facsimile:

(212) 763-5608

 

 

 

 

 

VISION LTD.

 

VICTORY LTD.

 

COMPANION LTD.

 

COMPATRIOT LTD.

 

CONSUL LTD.,

 

each as a Guarantor

 

 

 

 

 

By:

/s/ John C. Georgiopoulos

 

 

Name:

John. C. Georgiopoulos

 

 

Title:

Director

 

General Maritime DIP Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GMR CHARTERING LLC

 

GMR AGAMEMNON LLC

 

GMR AJAX LLC

 

GMR ALEXANDRA LLC

 

GMR ARGUS LLC

 

GMR DAPHNE LLC

 

GMR DEFIANCE LLC

 

GMR ELEKTRA LLC

 

GMR GEORGE T LLC

 

GMR HARRIET G LLC

 

GMR HOPE LLC

 

GMR HORN LLC

 

GMR KARA G LLC

 

GMR MINOTAUR LLC

 

GMR ORION LLC

 

GMR PHOENIX LLC

 

GMR REVENGE LLC

 

GMR ST. NIKOLAS LLC

 

GMR SPYRIDON LLC

 

GMR STRENGTH LLC

 

GMR ATLAS LLC

 

GMR HERCULES LLC

 

GMR MANIATE LLC

 

GMR SPARTIATE LLC

 

GMR POSEIDON LLC

 

GMR ULYSSES LLC

 

GMR ZEUS LLC,

 

each as a Guarantor

 

 

 

 

 

By:

/s/ John C. Georgiopoulos

 

 

Name:

John C. Georgiopoulos

 

 

Title:

Manager

 

General Maritime DIP Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GENERAL MARITIME MANAGEMENT LLC

 

GENERAL MARITIME MANAGEMENT (PORTUGAL) LLC

 

GENERAL MARITIME MANAGEMENT (PORTUGAL) LDA.,

 

each as a Guarantor

 

 

 

 

 

By:

/s/ Milton H. Gonzales, Jr.

 

 

Name:

Milton H. Gonzales, Jr.

 

 

Title:

Manager

 

General Maritime DIP Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GENERAL MARITIME CREWING PTE. LTD.,

 

as Guarantor

 

 

 

 

 

 

The Common Seal of

)

 

General Maritime Crewing Pte. Ltd.

)

 

was hereunto affixed in accordance with

)

 

its Articles of Association

)

 

 

 

 

/s/ James Paisley

 

Name:

James Paisley

 

Title:

Director

 

 

 

 

 

/s/ Cher Choon Teck

 

Name:

Cher Choon Teck

 

Title:

Company Secretary

 

General Maritime DIP Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CONCORD LTD.

 

CONTEST LTD.

 

CONCEPT LTD.

 

GENERAL PRODUCT CARRIERS CORPORATION

 

GENERAL MARITIME SUBSIDIARY NSF CORPORATION

 

GMR ADMINISTRATION CORP.,

 

each as a Guarantor

 

 

 

 

 

By:

/s/ John C. Georgiopoulos

 

 

Name:

John. C. Georgiopoulos

 

 

Title:

Director

 

General Maritime DIP Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GENERAL MARITIME INVESTMENTS LLC

 

GMR CONCORD LLC

 

GMR CONSTANTINE LLC

 

GMR CONTEST LLC

 

GMR CONCEPT LLC

 

GMR GP LLC

 

GMR GULF LLC

 

GMR LIMITED LLC

 

GMR PRINCESS LLC

 

GMR PROGRESS LLC

 

GMR STAR LLC

 

GMR TRADER LLC

 

GMR TRUST LLC,

 

each as a Guarantor

 

 

 

 

 

By:

/s/ John C. Georgiopoulos

 

 

Name:

John. C. Georgiopoulos

 

 

Title:

Manager

 

General Maritime DIP Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GENERAL MARITIME MANAGEMENT (HELLAS) LTD.,

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ Milton H. Gonzales Jr.

 

 

Name:

Milton H. Gonzales, Jr.

 

 

Title:

Manager

 

General Maritime DIP Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GENERAL MARITIME MANAGEMENT (UK) LLC,

 

as Guarantor

 

 

 

 

 

By:

/s/ John P. Tavlarios

 

 

Name:

John P. Tavlarios

 

 

Title:

Manager

 

General Maritime DIP Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ARLINGTON TANKERS, LLC,

 

as Guarantor

 

 

 

 

 

By:

/s/ John P. Tavlarios

 

 

Name: John P. Tavlarios

 

 

Title: President and Secretary

 

General Maritime DIP Credit Agreement

 

--------------------------------------------------------------------------------


 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH, Individually and as Administrative
Agent

 

 

 

 

 

By:

/s/ Martin Lunder

 

 

Name: Martin Lunder

 

 

 

 

 

Title: Senior Vice President

 

 

 

 

By:

/s/ Lynn Sauro

 

 

Name: Lynn Sauro

 

 

 

 

 

Title: Assistant Vice President

 

General Maritime DIP Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LIMITED “GENERAL MARITIME CREWING”

 

 

 

 

 

By:

/s/ Gennadiy Livetnstov

 

 

Name: Gennadiy Livetnstov

 

 

Title: Director

 

General Maritime DIP Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SENIOR SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT, DATED AS OF THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME
CORPORATION, GENERAL MARITIME SUBSIDIARY II CORPORATION, GENERAL MARITIME
SUBSIDIARY CORPORATION, THE GUARANTORS PARTY THERETO FROM TIME TO TIME, THE
LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ Peter Baumann

 

Name: Peter Baumann

 

Title: Managing Director

 

General Maritime DIP Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SENIOR SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT, DATED AS OF THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME
CORPORATION, GENERAL MARITIME SUBSIDIARY II CORPORATION, GENERAL MARITIME
SUBSIDIARY CORPORATION, THE GUARANTORS PARTY THERETO FROM TIME TO TIME, THE
LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT

 

 

 

DNB BANK ASA

 

 

 

 

 

By

/s/ Sanjiv Nayar

 

 

Name: Sanjiv Nayar

 

 

Title: Senior Vice President

 

By

/s/ Cathleen Buckley

 

 

Name: Cathleen Buckley

 

 

Title: Senior Vice President

 

General Maritime DIP Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SENIOR SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT, DATED AS OF THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME
CORPORATION, GENERAL MARITIME SUBSIDIARY II CORPORATION, GENERAL MARITIME
SUBSIDIARY CORPORATION, THE GUARANTORS PARTY THERETO FROM TIME TO TIME, THE
LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT

 

 

 

HSH NORDBANK AG

 

 

 

 

 

By

/s/ Stephan Fahrmann

 

 

Name: Stephan Fahrmann

 

 

 

 

By

/s/ Marc Grunberg

 

 

Name: Marc Grunberg

 

General Maritime DIP Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SENIOR SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT, DATED AS OF THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME
CORPORATION, GENERAL MARITIME SUBSIDIARY II CORPORATION, GENERAL MARITIME
SUBSIDIARY CORPORATION, THE GUARANTORS PARTY THERETO FROM TIME TO TIME, THE
LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT

 

 

 

THE ROYAL BANK OF SCOTLAND

 

 

 

 

 

 

 

By

/s/ Colin Manchester

 

 

Name: Colin Manchester

 

 

Title: Head of Shipping Coverage, American

 

General Maritime DIP Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SENIOR SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT, DATED AS OF THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME
CORPORATION, GENERAL MARITIME SUBSIDIARY II CORPORATION, GENERAL MARITIME
SUBSIDIARY CORPORATION, THE GUARANTORS PARTY THERETO FROM TIME TO TIME, THE
LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT

 

 

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

 

 

 

 

 

By

/s/ Arne Juell-Skielse

 

 

Name: Arne Juell-Skielse

 

 

 

 

By

/s/ Olof Kajerdt

 

 

Name: Olof Kajerdt

 

General Maritime DIP Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

COMMITMENTS

 

 

 

COMMITMENTS

 

INSTITUTIONS

 

REVOLVING

 

TERM

 

TOTAL

 

 

 

 

 

 

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH

 

$

7,000,000

 

$

8,000,000

 

$

15,000,000

 

 

 

 

 

 

 

 

 

 

 

 

DNB BANK ASA

 

$

7,000,000

 

$

8,000,000

 

$

15,000,000

 

 

 

 

 

 

 

 

 

 

 

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

 

$

7,000,000

 

$

8,000,000

 

$

15,000,000

 

 

 

 

 

 

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

$

7,000,000

 

$

8,000,000

 

$

15,000,000

 

 

 

 

 

 

 

 

 

 

 

 

CITIBANK, N.A.

 

$

3,500,000

 

$

4,000,000

 

$

7,500,000

 

 

 

 

 

 

 

 

 

 

 

 

HSH NORDBANK AG

 

$

3,500,000

 

$

4,000,000

 

$

7,500,000

 

 

 

 

 

 

 

 

 

 

 

 

Total:

 

$

35,000,000

 

$

40,000,000

 

$

75,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

LENDER ADDRESSES

 

INSTITUTIONS

 

ADDRESSES

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH

 

437 Madison Avenue, 21st Floor
New York, NY 10022
Attn: Shipping, Offshore and Oil Services
Telephone: 212-318-9300
Facsimile:  212-421-4420
email: martin.lunder@nordea.com

 

 

 

DNB BANK ASA

 

200 Park Avenue, 31st Floor
New York, NY 10166
Attn: Sanjiv Nayar/Hugues Calmet
Telephone: 212-681-3862/3876
Facsimile:  212-681-3900
email:     sanjiv.nayar@dnb.no
                hugues.calmet@dnb.no

 

 

 

HSH NORDBANK AG

 

Gerhart-Hauptmann-Platz 50
D-20095 Hamburg, Germany
Attn: Marc Köchling/Marc Gruenberg
Telephone: +49 40 3333-14329/14083
Facsimile:  +49 40 3333-614329/614083
e-mail: marc.koechling@hsh-nordbank.com
e-mail: marc.gruenberg@hsh-nordbank.com

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

1 Princes Street, London
EC2R 8PB
Attn: Colin Manchester
Telephone: (44) 20 7085 7039
e-mail: colin.manchester@rbs.co.uk

 

 

 

CITIBANK, N.A.

 

388 Greenwich Street, 23rd Floor
New York, NY 10013
Attn: Peter Baumann
Telephone: 1-212-559-5200
e-mail: peter.t.baumann@citi.com

 

 

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

 

Kungsträdgårdsgatan 8
S-106 40 Stockholm, Sweden
Attn: Arne Juell-Skielse
Telephone: (46) 87 63 8638
e-mail: arne.juell-skielse@seb.se

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

COLLATERAL VESSELS

 

#

 

Collateral
Vessels

 

Type

 

Size (dwt)

 

Built

 

Registry

 

Official
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

Genmar Poseidon

 

VLCC

 

305,795

 

2002

 

Republic of the Marshall Islands

 

2187

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

Genmar Ulysses

 

VLCC

 

318,695

 

2003

 

Republic of the Marshall Islands

 

2092

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

Genmar Hercules

 

VLCC

 

306,543

 

2007

 

Republic of the Marshall Islands

 

2001

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

Genmar Atlas

 

VLCC

 

306,005

 

2007

 

Republic of the Marshall Islands

 

2004

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

Genmar Zeus

 

VLCC

 

318,325

 

2010

 

Republic of the Marshall Islands

 

2295

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

Genmar Maniate

 

Suezmax

 

165,000

 

2010

 

Republic of the Marshall Islands

 

2247

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

Genmar Spartiate

 

Suezmax

 

165,000

 

2011

 

Republic of the Marshall Islands

 

2262

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

Genmar Agamemnon

 

Aframax

 

96,214

 

1995

 

Republic of Liberia

 

10257

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

Genmar Ajax

 

Aframax

 

96,183

 

1996

 

Republic of Liberia

 

10259

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

Genmar Alexandra

 

Aframax

 

102,262

 

1992

 

Republic of the Marshall Islands

 

1441

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

Genmar Daphne

 

Aframax

 

106,560

 

2002

 

Republic of the Marshall Islands

 

2501

 

 

 

 

 

 

 

 

 

 

 

 

 

12

 

Genmar Defiance

 

Aframax

 

105,538

 

2002

 

Republic of Liberia

 

11678

 

 

 

 

 

 

 

 

 

 

 

 

 

13

 

Genmar Elektra

 

Aframax

 

106,548

 

2002

 

Republic of the Marshall Islands

 

2945

 

 

 

 

 

 

 

 

 

 

 

 

 

14

 

Genmar Strength

 

Aframax

 

105,674

 

2003

 

Republic of Liberia

 

11846

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 

Genmar Minotaur

 

Aframax

 

96,226

 

1995

 

Republic of Liberia

 

10948

 

 

 

 

 

 

 

 

 

 

 

 

 

16

 

Genmar Consul

 

Handymaz

 

47,400

 

2004

 

Islands of Bermuda

 

733745

 

 

 

 

 

 

 

 

 

 

 

 

 

17

 

Genmar Companion

 

Panamax

 

72,750

 

2004

 

Islands of Bermuda

 

733743

 

 

 

 

 

 

 

 

 

 

 

 

 

18

 

Genmar Compatriot

 

Panamax

 

72,750

 

2004

 

Islands of Bermuda

 

733750

 

 

 

 

 

 

 

 

 

 

 

 

 

19

 

Genmar Argus

 

Suezmax

 

164,097

 

2000

 

Republic of the Marshall Islands

 

1826

 

 

 

 

 

 

 

 

 

 

 

 

 

20

 

Genmar George T

 

Suezmax

 

149,847

 

2007

 

Republic of the Marshall Islands

 

2935

 

 

 

 

 

 

 

 

 

 

 

 

 

21

 

Genmar Harriet G

 

Suezmax

 

150,205

 

2006

 

Republic of Liberia

 

12884

 

 

 

 

 

 

 

 

 

 

 

 

 

22

 

Genmar Hope

 

Suezmax

 

153,919

 

1999

 

Republic of the Marshall Islands

 

1343

 

 

--------------------------------------------------------------------------------


 

#

 

Collateral
Vessels

 

Type

 

Size (dwt)

 

Built

 

Registry

 

Official
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

23

 

Genmar Horn

 

Suezmax

 

159,475

 

1999

 

Republic of the Marshall Islands

 

1255

 

 

 

 

 

 

 

 

 

 

 

 

 

24

 

Genmar Kara G

 

Suezmax

 

150,296

 

2007

 

Republic of Liberia

 

13098

 

 

 

 

 

 

 

 

 

 

 

 

 

25

 

Genmar Orion

 

Suezmax

 

159,992

 

2002

 

Republic of the Marshall Islands

 

1641

 

 

 

 

 

 

 

 

 

 

 

 

 

26

 

Genmar Phoenix

 

Suezmax

 

149,999

 

1999

 

Republic of the Marshall Islands

 

1882

 

 

 

 

 

 

 

 

 

 

 

 

 

27

 

Genmar Spyridon

 

Suezmax

 

153,972

 

2000

 

Republic of the Marshall Islands

 

1404

 

 

 

 

 

 

 

 

 

 

 

 

 

28

 

Genmar St. Nikolas

 

Suezmax

 

149,876

 

2008

 

Republic of the Marshall Islands

 

3046

 

 

 

 

 

 

 

 

 

 

 

 

 

29

 

Genmar Victory

 

VLCC

 

314,000

 

2001

 

Islands of Bermuda

 

733717

 

 

 

 

 

 

 

 

 

 

 

 

 

30

 

Genmar Vision

 

VLCC

 

314,000

 

2001

 

Islands of Bermuda

 

733716

 

2

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

EXISTING LIENS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE V

 

EXISTING INDEBTEDNESS

 

Borrower(s)

 

Lender(s)/
Buyer(s)

 

Governing
Agreement

 

Aggregate
Principal
Amount

 

Guarantor(s)

General
Maritime
Corporation

 

Citigroup

 

Interest Rate Swap Agreement

 

$

100,000,000

 

None

General
Maritime
Corporation

 

DNB Bank ASA
(f/k/a DnB NOR Bank)

 

Interest Rate Swap Agreement

 

$

75,000,000

 

None

General
Maritime
Corporation

 

Nordea Bank Finland plc

 

Interest Rate Swap Agreement

 

$

75,000,000

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE VI

 

REQUIRED INSURANCE

 

Insurance to be maintained on each Collateral Vessel:

 

(a)  The Parent shall, and shall cause its Subsidiaries to, at the Parent’s
expense, keep each Collateral Vessel insured with insurers and protection and
indemnity clubs or associations of internationally recognized responsibility,
and placed in such markets, on such terms and conditions, and through brokers,
in each case reasonably acceptable to the Collateral Agent (it being understood
that Leeds and Leeds, AON and Marsh are acceptable) and under forms of policies
approved by the Collateral Agent against the risks indicated below and such
other risks as the Collateral Agent may specify from time to time:

 

(i)            Marine and war risk, including terrorism, confiscation, piracy,
London Blocking and Trapping Addendum and Lost Vessel Clause, hull and machinery
insurance, hull interest insurance and freight interest insurance, together in
an amount in U.S. dollars at all times equal to, except as otherwise approved or
required in writing by the Collateral Agent, the greater of (x) the then Fair
Market Value of the Collateral Vessel and (y) an amount which, when aggregated
with such insured value of the other Collateral Vessels (if the other Collateral
Vessels are then subject to a Collateral Vessel Mortgage in favor of the
Collateral Agent under the Credit Agreement, and have not suffered an Event of
Loss) is equal to 120% of the sum of (A) the aggregate principal amount of
outstanding Term Loans at such time, (B) the Total Term Loan Commitment at such
time and (C) the Total Revolving Commitment at such time (or, after the
termination of the Total Revolving Commitment, the principal amount of
outstanding Revolving Loans at such time).  The insured values for hull and
machinery required under this clause (i) for each Collateral Vessel shall at all
times be in an amount equal to the greater of (x) eighty per cent (80%) of the
Fair Market Value of the Collateral Vessel and (y) an amount which, when
aggregated with such hull and machinery insured value of the other Collateral
Vessels (if the other Collateral Vessels are then subject to a Collateral Vessel
Mortgage in favor of the Collateral Agent and have not suffered an Event of
Loss), is equal to the sum of (A) the aggregate principal amount of outstanding
Term Loans at such time, (B) the Total Term Loan Commitment at such time and
(C) the Total Revolving Commitment at such time (or, after the termination of
the Total Revolving Commitment, the principal amount of outstanding Revolving
Loans at such time), and the remaining machinery and war risk insurance required
by this clause (i) may be taken out as hull and freight interest insurance.

 

(ii)           Marine and war risk protection and indemnity insurance or
equivalent insurance (including coverage against liability for crew, fines and
penalties arising out of the operation of the Collateral Vessel, insurance
against liability arising out of pollution, spillage or leakage, and workmen’s
compensation or longshoremen’s and harbor workers’ insurance as shall be
required by applicable law) in such amounts approved by the Collateral Agent; 
provided, however, that insurance against liability under law or international
convention arising out of pollution, spillage or leakage shall be in an amount
not less than the greater of:

 

--------------------------------------------------------------------------------


 

(y)           the maximum amount available, as that amount may from time to time
change, from the International Group of Protection and Indemnity Associations
(the “International Group”) or alternatively such sources of pollution, spillage
or leakage coverage as are commercially available in any absence of such
coverage by the International Group as shall be carried by prudent shipowners
for similar vessels engaged in similar trades plus amounts available from
customary excess insurers of such risks as excess amounts shall be carried by
prudent shipowners for similar vessels engaged in similar trades; and

 

(z)           the amounts required by the laws or regulations of the United
States or any applicable jurisdiction in which the Collateral Vessel may be
trading from time to time.

 

(iii)          While the Collateral Vessel is idle or laid up, at the option of
the Parent and in lieu of the above-mentioned marine and war risk hull
insurance, port risk insurance insuring the Collateral Vessel against the usual
risks encountered by like vessels under similar circumstances.

 

(b)           The Collateral Agent shall, at the Parent’s or the Collateral
Vessel owner’s expense, keep each Collateral Vessel insured with mortgagee’s
interest insurance (including extended mortgagee’s interest-additional
perils-pollution) on such conditions as the Collateral Agent may reasonably
require and mortgagee’s interest insurance for pollution risks as from time to
time agreed, in each case satisfactory to the Collateral Agent and in an amount
in U.S. dollars which, when aggregated with such insured value of the other
Collateral Vessels (if the other Collateral Vessels are then subject to a
Collateral Vessel Mortgage in favor of the Collateral Agent under the Credit
Agreement, and have not suffered an Event of Loss), is not less than 120% of the
sum of (A) the aggregate principal amount of outstanding Term Loans at such
time, (B) the Total Term Loan Commitment at such time and (C) the Total
Revolving Commitment at such time (or, after the termination of the Total
Revolving Commitment, the principal amount of outstanding Revolving Loans at
such time); all such Collateral Agent’s interest insurance cover shall in the
Collateral Agent’s discretion be obtained directly by the Collateral Agent and
the Parent shall on demand pay all costs of such cover; premium costs shall be
reimbursed by the Parent to the Collateral Agent.

 

(c)           The marine and commercial war-risk insurance required in this
Schedule VI for each Collateral Vessel shall have deductibles no higher than the
following:  (i) Hull and Machinery - U.S. $300,000 for all hull and machinery
claims and each accident or occurrence and (ii) Protection and Indemnity — U.S.
$100,000 for collision liabilities, U.S. $50,000 for cargo claims, U.S. $35,000
for crew claims, U.S. $20,000 passenger claims and U.S. $20,000 all other
claims, in each case each accident or occurrence.

 

All insurance maintained hereunder shall be primary insurance without right of
contribution against any other insurance maintained by the Collateral Agent. 
Each policy of marine and war risk hull and machinery insurance with respect to
each Collateral Vessel shall provide that the interest of the Collateral Agent
is noted in its capacity as Mortgagee and as loss

 

2

--------------------------------------------------------------------------------


 

payee.  Each entry in a marine and war risk protection indemnity club with
respect to each Collateral Vessel shall note the interest of the Collateral
Agent.  The Administrative Agent, the Collateral Agent and each of their
respective successors and assigns shall not be responsible for any premiums,
club calls, assessments or any other obligations or for the representations and
warranties made therein by the Parent, any of the Parent’s Subsidiaries or any
other person.

 

(d)           The Collateral Agent shall from time to time, and in any event at
least once from the Effective Date to the Maturity Date and, in addition on or
prior to any Incremental Commitment Effective Date, obtain a detailed report
signed by a firm of marine insurance brokers acceptable to the Collateral Agent
with respect to P & I entry, the hull and machinery and war risk insurance
carried and maintained on each Collateral Vessel, together with their opinion as
to the adequacy thereof and its compliance with the provisions of this Schedule
VI.  At the Parent’s expense the Parent will cause its insurance broker (which,
for the avoidance of doubt shall be a different insurance broker from the firm
of marine insurance brokers referred to in the immediately preceding sentence)
and the P & I club or association providing P & I insurance referred to in part
(a)(ii) of this Schedule VI, to agree to advise the Collateral Agent by
telecopier or electronic mail confirmed by letter of any expiration,
termination, alteration or cancellation of any policy, any default in the
payment of any premium and of any other act or omission on the part of the
Parent or any of its Subsidiaries of which the Parent has knowledge and which
might invalidate or render unenforceable, in whole or in part, any insurance on
any Collateral Vessel, and to provide an opportunity of paying any such unpaid
premium or call, such right being exercisable by the Collateral Agent on a
Collateral Vessel on an individual basis and not on a fleet basis.  In addition,
the Parent shall promptly provide the Collateral Agent with any information
which the Collateral Agent reasonably requests for the purpose of obtaining or
preparing any report from the Collateral Agent’s independent marine insurance
consultant as to the adequacy of the insurances effected or proposed to be
effected in accordance with this Schedule VI as of the date hereof or in
connection with any renewal thereof, and the Parent shall upon demand indemnify
the Collateral Agent in respect of all reasonable fees and other expenses
incurred by or for the account of the Collateral Agent in connection with any
such report, provided that the Collateral Agent shall be entitled to such
indemnity only for one such report during a period of twelve months.

 

The underwriters or brokers shall furnish the Collateral Agent with a letter or
letters of undertaking to the effect that:

 

(i)            they will hold the instruments of insurance, and the benefit of
the insurances thereunder, to the order of the Collateral Agent in accordance
with the terms of the loss payable clause referred to in the relevant Assignment
of Insurances for each Collateral Vessel;

 

(ii)           they will have endorsed on each and every policy as and when the
same is issued the loss payable clause and the notice of assignment referred to
in the relevant Assignment of Insurances for each Collateral Vessel; and

 

(iii)          they will not set off against any sum recoverable in respect of a
claim against any Collateral Vessel under the said underwriters or brokers or
any other Person

 

3

--------------------------------------------------------------------------------


 

in respect of any other vessel nor cancel the said insurances by reason of
non-payment of such premiums or other amounts.

 

All policies of insurance required hereby shall provide for not less than 14
days prior written notice to be received by the Collateral Agent of the
termination or cancellation of the insurance evidenced thereby.  All policies of
insurance maintained pursuant to this Schedule VI for risks covered by insurance
other than that provided by a P & I Club shall contain provisions waiving
underwriters’ rights of subrogation thereunder against any assured named in such
policy and any assignee of said assured.  The Parent shall, and shall cause its
Subsidiaries to, assign to the Collateral Agent its full rights under any
policies of insurance in respect of each Collateral Vessel.  The Parent agrees
that it shall, and shall cause each of its Subsidiaries to, deliver, unless the
insurances by their terms provide that they cannot cease (by reason of
nonrenewal or otherwise) without the Collateral Agent being informed and having
the right to continue the insurance by paying any premiums not paid by the
Parent, receipts showing payment of premiums for Required Insurance and also of
demands from the Collateral Vessel’s P & I underwriters to the Collateral Agent
at least two (2) days before the risk in question commences.

 

(e)           Unless the Collateral Agent shall otherwise agree, all amounts of
whatsoever nature payable under any insurance must be payable to the Collateral
Agent for distribution first to itself and thereafter to the Parent or others as
their interests may appear, provided that, notwithstanding anything to the
contrary herein, until otherwise required by the Collateral Agent by notice to
the underwriters upon the occurrence and continuance of a Default or an Event of
Default hereunder, (i) amounts payable under any insurance on each Collateral
Vessel with respect to protection and indemnity risks may be paid directly to
(x) the Parent to reimburse it for any loss, damage or expense incurred by it
and covered by such insurance or (y) the Person to whom any liability covered by
such insurance has been incurred provided that the underwriter shall have first
received evidence that the liability insured against has been discharged, and
(ii) amounts payable under any insurance with respect to each Collateral Vessel
involving any damage to each Collateral Vessel not constituting an Event of
Loss, may be paid by underwriters directly for the repair, salvage or other
charges involved or, if the Parent shall have first fully repaired the damage or
paid all of the salvage or other charges, may be paid to the Parent as
reimbursement therefor; provided, however, that if such amounts (including any
deductible) are in excess of U.S. $2,000,000, the underwriters shall not make
such payment without first obtaining the written consent thereto of the
Collateral Agent.

 

(f)            All amounts paid to the Collateral Agent in respect of any
insurance on the Collateral Vessels shall be disposed of as follows (after
deduction of the expenses of the Collateral Agent in collecting such amounts):

 

(i)            any amount which might have been paid at the time, in accordance
with the provisions of paragraph (d) above, directly to the Parent or others
shall be paid by the Collateral Agent to, or as directed by, the Parent;

 

(ii)           all amounts paid to the Collateral Agent in respect of an Event
of Loss of the Collateral Vessel shall be applied by the Collateral Agent to the
payment of the Indebtedness hereby secured pursuant to Section 4.02(c) of the
Credit Agreement;

 

4

--------------------------------------------------------------------------------


 

(iii)          all other amounts paid to the Collateral Agent in respect of any
insurance on the Collateral Vessel may, in the Collateral Agent’s sole
discretion, be held and applied to the prepayment of the Obligations or to
making of needed repairs or other work on the Collateral Vessel, or to the
payment of other claims incurred by the Parent or any of its Subsidiaries
relating to the Collateral Vessel, or may be paid to the Parent or whosoever may
be entitled thereto.

 

(g)           In the event that any claim or lien is asserted against any
Collateral Vessel for loss, damage or expense which is covered by insurance
required hereunder and it is necessary for the Parent to obtain a bond or supply
other security to prevent arrest of such Collateral Vessel or to release the
Collateral Vessels from arrest on account of such claim or lien, the Collateral
Agent, on request of the Parent, may, in the sole discretion of the Collateral
Agent, assign to any Person, firm or corporation executing a surety or guarantee
bond or other agreement to save or release the Collateral Vessel from such
arrest, all right, title and interest of the Collateral Agent in and to said
insurance covering said loss, damage or expense, as collateral security to
indemnify against liability under said bond or other agreement.

 

(h)           The Parent shall deliver to the Collateral Agent certified copies
and, whenever so requested by the Collateral Agent, the originals of all
certificates of entry, cover notes, binders, evidences of insurance and policies
and all endorsements and riders amendatory thereof in respect of insurance
maintained pursuant to Section 8.03 of the Credit Agreement and this Schedule VI
for the purpose of inspection or safekeeping, or, alternatively, satisfactory
letters of undertaking from the broker holding the same.  The Collateral Agent
shall be under no duty or obligation to verify the adequacy or existence of any
such insurance or any such policies, endorsement or riders.

 

(i)            The Parent will not, and will not permit any of its Subsidiaries
to, execute or permit or willingly allow to be done any act by which any
insurance may be suspended, impaired or cancelled, and that it will not permit
or allow the Collateral Vessels to undertake any voyage or run any risk or
transport any cargo which may not be permitted by the policies in force, without
having previously notified the Collateral Agent in writing and insured the
Collateral Vessels by additional coverage to extend to such voyages, risks,
passengers or cargoes.

 

(j)            In case any underwriter proposes to pay less on any claim than
the amount thereof, the Parent shall forthwith inform the Collateral Agent, and
if a Default, an Event of Default or an Event of Loss has occurred and is
continuing, the Collateral Agent shall have the exclusive right to negotiate and
agree to any compromise.

 

(k)           The Parent will, and will cause each of its Subsidiaries to,
comply with and satisfy all of the provisions of any applicable law, convention,
regulation, proclamation or order concerning financial responsibility for
liabilities imposed on the Parent, its Subsidiaries or the Collateral Vessels
with respect to pollution by any state or nation or political subdivision
thereof and will maintain all certificates or other evidence of financial
responsibility as may be required by any such law, convention, regulation,
proclamation or order with respect to the trade in which the Collateral Vessels
are from time to time engaged and the cargo carried by it.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE VII

 

ERISA

 

General Maritime Corporation 401(k) Profit Sharing Plan and Trust

 

--------------------------------------------------------------------------------


 

SCHEDULE VIII

 

GUARANTORS

 

Name of Subsidiary

 

Direct Owner(s)

 

Percent (%)
Ownership

 

Jurisdiction of
Organization

 

Vessel Owning
Subsidiary
[Y/N]

General Maritime Management LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

 

N

General Maritime Management (UK) LLC

 

General Maritime Management LLC

 

100%

 

Republic of the Marshall Islands

 

N

General Maritime Management (Hellas) LLC

 

General Maritime Management LLC

 

100%

 

Republic of Liberia

 

N

General Maritime Management (Portugal) LLC

 

General Maritime Management LLC

 

100%

 

Republic of the Marshall Islands

 

N

General Maritime Management (Portugal) LDA

 

General Maritime Management (Portugal) LLC

 

100%

 

Republic of Portugal

 

N

General Maritime Crewing Pte. Ltd.

 

General Maritime Management (Portugal) LLC

 

100%

 

Singapore

 

N

General Maritime Crewing Limited

 

General Maritime Crewing Pte. Ltd.

 

100%

 

Russia

 

N

GMR Chartering LLC

 

General Maritime Subsidiary Corporation

 

100%

 

New York

 

N

GMR Administration Corp.

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

 

N

GMR Agamemnon LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

 

Y

GMR Ajax LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

 

Y

GMR Alexandra LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

 

Y

GMR Argus LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

 

Y

GMR Constantine LLC

 

General Maritime Subsidiary

 

100%

 

Republic of

 

N

 

--------------------------------------------------------------------------------


 

Name of Subsidiary

 

Direct Owner(s)

 

Percent (%)
Ownership

 

Jurisdiction of
Organization

 

Vessel Owning
Subsidiary
[Y/N]

 

 

Corporation

 

 

 

Liberia

 

 

GMR Daphne LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

 

Y

GMR Defiance LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

 

Y

GMR Elektra LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

 

Y

GMR George T LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

 

Y

GMR GP LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

 

N

GMR Gulf LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

 

N

GMR Harriet G LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

 

Y

GMR Hope LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

 

Y

GMR Horn LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

 

Y

GMR Kara G LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

 

Y

GMR Limited LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

 

N

GMR Minotaur LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

 

Y

 

2

--------------------------------------------------------------------------------


 

Name of Subsidiary

 

Direct Owner(s)

 

Percent (%)
Ownership

 

Jurisdiction of
Organization

 

Vessel Owning
Subsidiary
[Y/N]

GMR Orion LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

 

Y

GMR Phoenix LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

 

Y

GMR Princess LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

 

N

GMR Progress LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

 

N

GMR Revenge LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

 

N

GMR St. Nikolas LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

 

Y

GMR Spyridon LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

 

Y

GMR Star LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

 

N

GMR Strength LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

 

Y

GMR Trader LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

 

N

GMR Trust LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

 

N

Arlington Tankers Ltd.

 

General Maritime Corporation

 

100%

 

Bermuda

 

N

Companion Ltd.

 

Arlington Tankers Ltd.

 

100%

 

Bermuda

 

Y

Compatriot Ltd.

 

Arlington Tankers Ltd.

 

100%

 

Bermuda

 

Y

Consul Ltd.

 

Arlington Tankers Ltd.

 

100%

 

Bermuda

 

Y

 

3

--------------------------------------------------------------------------------


 

Name of Subsidiary

 

Direct Owner(s)

 

Percent (%)
Ownership

 

Jurisdiction of
Organization

 

Vessel Owning
Subsidiary
[Y/N]

Victory Ltd.

 

Arlington Tankers Ltd.

 

100%

 

Bermuda

 

Y

Vision Ltd.

 

Arlington Tankers Ltd.

 

100%

 

Bermuda

 

Y

Arlington Tankers, LLC

 

Arlington Tankers Ltd.

 

100%

 

Delaware

 

N

GMR Poseidon LLC

 

General Maritime Subsidiary II Corporation

 

100%

 

Republic of the Marshall Islands

 

Y

GMR Ulysses LLC

 

General Maritime Subsidiary II Corporation

 

100%

 

Republic of the Marshall Islands

 

Y

GMR Hercules LLC

 

General Maritime Subsidiary II Corporation

 

100%

 

Republic of the Marshall Islands

 

Y

GMR Atlas LLC

 

General Maritime Subsidiary II Corporation

 

100%

 

Republic of the Marshall Islands

 

Y

GMR Zeus LLC

 

General Maritime Subsidiary II Corporation

 

100%

 

Republic of the Marshall Islands

 

Y

GMR Maniate LLC

 

General Maritime Subsidiary II Corporation

 

100%

 

Republic of the Marshall Islands

 

Y

GMR Spartiate LLC

 

General Maritime Subsidiary II Corporation

 

100%

 

Republic of the Marshall Islands

 

Y

General Maritime Investments LLC

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

 

N

General Product Carriers Corporation

 

General Maritime Investments LLC

 

100%

 

Republic of the Marshall Islands

 

N

General Maritime Subsidiary NSF Corporation

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

 

N

Concept Ltd.

 

General Maritime Subsidiary NSF Corporation

 

100%

 

Bermuda

 

N

 

4

--------------------------------------------------------------------------------


 

Name of Subsidiary

 

Direct Owner(s)

 

Percent (%)
Ownership

 

Jurisdiction of
Organization

 

Vessel Owning
Subsidiary
[Y/N]

Concord Ltd.

 

General Maritime Subsidiary NSF Corporation

 

100%

 

Bermuda

 

N

Contest Ltd.

 

General Maritime Subsidiary NSF Corporation

 

100%

 

Bermuda

 

N

GMR Concord LLC

 

General Maritime Subsidiary NSF Corporation

 

100%

 

Republic of the Marshall Islands

 

N

GMR Contest LLC

 

General Maritime Subsidiary NSF Corporation

 

100%

 

Republic of the Marshall Islands

 

N

GMR Concept LLC

 

General Maritime Subsidiary NSF Corporation

 

100%

 

Republic of the Marshall Islands

 

N

 

5

--------------------------------------------------------------------------------


 

SCHEDULE IX

 

CAPITALIZATION

 

As of the Effective Date, the authorized capital stock of the Parent consists
of:

 

390,000,000 shares of common stock, $0.01 par value per share, approximately 31%
of which are issued and outstanding; and

 

10,000,000 shares of preferred stock, $0.01 par value per share, none of which
are issued and outstanding.

 

As of the Effective Date, the sole stock plans of the Parent are its Amended and
Restated 2001 Stock Incentive Plan, as amended to date (the “2001 Plan”), and
its 2011 Stock Incentive Plan, and

 

6,700 shares of the common stock of the Parent are subject to outstanding
options under the 2001 Plan; and there are no shares remaining for grant under
the 2001 Plan to issue regular equity grants to our employees, consultants,
executive officers and directors.

 

In addition, the Parent may from time to time issue, sell or otherwise cause to
become outstanding its Equity Interests to any director, officer, employee or
consultant of the Parent or any of its Subsidiaries or joint ventures pursuant
to any other compensatory plan or arrangement of the Parent or any of its
Subsidiaries approved by the board of directors of the Parent or the
compensation committee thereof.

 

On March 29, 2011, the Parent entered into an Investment Agreement with the
Oaktree Investor which, among other things, provides the Oaktree Investor and
certain of its Affiliates, as specified therein, with preemptive rights in
respect of specified future issuances of the capital stock of the Parent.

 

On May 6, 2011, the Parent issued to OCM Marine Investments CTB, Ltd., a Cayman
Islands exempt company (the “Oaktree Investor”), and/or certain of its
Affiliates, warrants for the purchase of 19.9% of its outstanding common stock
(measured as of immediately prior to the Effective Date) at an exercise price of
$0.01 per share and which, among other things, provide the Oaktree Investor and
certain of its Affiliates, as specified therein, with certain anti-dilution
adjustment rights in respect of specified future issuances of the capital stock
of the Parent.

 

--------------------------------------------------------------------------------


 

SCHEDULE X

 

APPROVED CLASSIFICATION SOCIETIES

 

American Bureau of Shipping

Nippon Kaiji Kyokai

Germanischer Lloyd

Lloyd’s Register of Shipping

Bureau Veritas

Det Norske Veritas

 

--------------------------------------------------------------------------------


 

SCHEDULE XI

 

EXISTING INVESTMENTS

 

Investment by the Parent in OCM Marine Holdings TP, L.P.

 

--------------------------------------------------------------------------------


 

SCHEDULE XII

 

TRANSACTIONS WITH AFFILIATES

 

·                  the Pre-Petition Junior Credit Agreement;

 

·                  that certain Investment Agreement (the “Investment
Agreement”) by and between OCM Marine Investments CTB, Ltd. (“OCM”) and the
Parent, dated as of March 29, 2011 (as amended prior to the Effective Date);

 

·                  the Warrants, having the meaning set forth in the Investment
Agreement;

 

·                  that certain Registration Rights Agreement, dated as of May
6, 2011 , by and among the Parent, Peter C. Georgiopoulos, PCG Boss Limited, OCM
and OCM Marine Holdings TP, L.P.;

 

·                  that certain letter, dated as of January 10, 2011, by and
among the Parent, Oaktree Principal Fund V, L.P., and Oaktree FF Investment Fund
L.P.; and

 

·                  that certain letter agreement, dated as of March 29, 2011, by
and between the Parent and OCM; and

 

·                  that certain Board Observer Confidentiality Agreement, dated
as of May 6, 2011, by and among the Parent, B. James Ford (as the Board
Observer) and OCM.

 

--------------------------------------------------------------------------------


 

SCHEDULE XIII

 

EXCLUDED SUBSIDIARIES

 

Subsidiary

 

Country of Incorporation

General Maritime Management (Hellas) Ltd.

 

Liberia

General Maritime Management (UK) LLC

 

Marshall Islands

General Maritime Management (Portugal) LLC

 

Marshall Islands

General Maritime Management (Portugal) Lda

 

Portugal

General Maritime Crewing Pte. Ltd.

 

Singapore

General Maritime Crewing Limited

 

Russia

 

--------------------------------------------------------------------------------


 

SCHEDULE XIV

 

CONCENTRATION ACCOUNTS

 

Accounts at Nordea Bank Finland plc, New York Branch:

 

Credit Party

 

Account Number

General Maritime Corporation

 

6094462102

General Maritime Corporation

 

5007932001

General Maritime Subsidiary Corporation

 

7225043005

General Maritime Subsidiary II Corporation

 

7455882001

GMR Agamemnon LLC

 

4060927101

GMR Ajax LLC

 

4060928901

GMR Alexandra LLC

 

4063494901

GMR Argus LLC

 

7409102001

GMR Constantine LLC

 

4060939601

GMR Defiance LLC

 

7424292001

GMR Gulf LLC

 

7408782001

GMR Hope LLC

 

7408942001

GMR Horn LLC

 

7408862001

GMR Minotaur LLC

 

4060938801

GMR Orion LLC

 

7408292001

GMR Phoenix LLC

 

7408112001

GMR Princess LLC

 

7409772001

GMR Progress LLC

 

7409692001

GMR Spyridon LLC

 

7409022001

GMR Strength LLC

 

7424112001

GMR Harriet G LLC

 

8900612001

GMR Daphne LLC

 

5001992001

GMR Kara G LLC

 

8914732001

GMR George T LLC

 

4536133001

GMR St. Nikolas LLC

 

4547103001

GMR Elektra LLC

 

5001812001

Consul Ltd.

 

5007772001

Companion Ltd.

 

5007362001

Compatriot Ltd.

 

5007442001

Vision Ltd.

 

5008012001

Victory Ltd.

 

5008192001

GMR Poseidon LLC

 

7456202001

GMR Atlas LLC

 

7455962001

GMR Spartiate LLC

 

7456382001

GMR Maniate LLC

 

7456122001

GMR Ulysses LLC

 

7456462001

GMR Hercules LLC

 

7456042001

GMR Zeus LLC

 

7455702001

GMR Revenge LLC

 

7423952001

GMR Administration Corp.

 

8900532001

Arlington Tankers Ltd.

 

5007102001

General Maritime Management, LLC

 

7404802001

 

--------------------------------------------------------------------------------


 

Schedule XIV

 

Accounts at DNB Bank ASA:

 

Credit Party

 

Account Number

General Maritime Subsidiary Corporation

 

20968001

 

2

--------------------------------------------------------------------------------